Exhibit 10.2

 



Execution version



 

FINANCING AGREEMENT

 

Dated as of November 8, 2018

 

by and among

 

SMTC CORPORATION,
as the Parent

 

EACH SUBSIDIARY OF THE PARENT
LISTED AS A BORROWER ON THE SIGNATURE PAGES HERETO,
as Borrowers,

 

THE PARENT AND EACH SUBSIDIARY OF THE PARENT
LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,
as Guarantors,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,

 

TCW ASSET MANAGEMENT COMPANY LLC,
as Collateral Agent,

 

and

 

TCW ASSET MANAGEMENT COMPANY LLC,
as Administrative Agent

 

 

 



Table of Contents

 

Page

 

ARTICLE I DEFINITIONS; CERTAIN TERMS 1 Section 1.01   Definitions 1 Section
1.02   Terms Generally 47 Section 1.03   Certain Matters of Construction 48
Section 1.04   Accounting and Other Terms 48 Section 1.05   Time References 49
Section 1.06   Obligation to Make Payments in Dollars 50 ARTICLE II THE LOANS 50
Section 2.01   Commitments 50 Section 2.02   Making the Loans 50 Section
2.03   Repayment of Loans; Evidence of Debt 51 Section 2.04   Interest 52
Section 2.05   Reduction of Commitment; Prepayment of Loans 53 Section
2.06   Fees 57 Section 2.07   LIBOR Option 59 Section 2.08   Funding Losses 61
Section 2.09   Taxes 61 Section 2.10   Increased Costs and Reduced Return 65
Section 2.11   Changes in Law; Impracticability or Illegality 66 Section
2.12   Mitigation Obligations; Replacement of Lenders 67 Section 2.13   Tax
Matters Regarding Warrants 68 ARTICLE III [Reserved] 68 ARTICLE IV APPLICATION
OF PAYMENTS; DEFAULTING LENDERS; JOINT AND SEVERAL LIABILITY OF BORROWERS 68
Section 4.01   Payments; Computations and Statements 68 Section 4.02   Sharing
of Payments 69 Section 4.03   Apportionment of Payments 70 Section
4.04   Defaulting Lenders 71 Section 4.05   Administrative Borrower; Joint and
Several Liability of the Borrowers 72 ARTICLE V CONDITIONS TO LOANS 73 Section
5.01   Conditions Precedent to Effectiveness 73 Section 5.02   Conditions
Precedent to All Loans 77 Section 5.03   Conditions Subsequent to Effectiveness
78 ARTICLE VI REPRESENTATIONS AND WARRANTIES 79 Section 6.01   Representations
and Warranties 79

 

 i 

 



ARTICLE VII COVENANTS OF THE LOAN PARTIES AND OTHER COLLATERAL MATTERS 88
Section 7.01   Affirmative Covenants 88 Section 7.02   Negative Covenants 98
Section 7.03   Financial Covenants 105 ARTICLE VIII CASH MANAGEMENT
ARRANGEMENTS  AND OTHER COLLATERAL MATTERS 108 Section 8.01   Cash Management
Arrangements 108 ARTICLE IX EVENTS OF DEFAULT 109 Section 9.01   Events of
Default 109 ARTICLE X AGENTS 113 Section 10.01   Appointment 113 Section
10.02   Nature of Duties; Delegation 114 Section 10.03   Rights, Exculpation,
Etc. 114 Section 10.04   Reliance 115 Section 10.05   Indemnification 116
Section 10.06   Agents Individually 116 Section 10.07   Successor Agent 116
Section 10.08   Collateral Matters 117 Section 10.09   Agency for Perfection 119
Section 10.10   No Reliance on any Agent's Customer Identification Program 119
Section 10.11   No Third Party Beneficiaries 119 Section 10.12   No Fiduciary
Relationship 119 Section 10.13   Reports; Confidentiality; Disclaimers 120
Section 10.14   Collateral Custodian 120 Section 10.15   Intercreditor Agreement
121 Section 10.16   [Reserved]. 121 Section 10.17   Collateral Agent May File
Proofs of Claim 121 ARTICLE XI GUARANTY 121 Section 11.01   Guaranty 121 Section
11.02   Guaranty Absolute 122 Section 11.03   Waiver 123 Section
11.04   Continuing Guaranty; Assignments 123 Section 11.05   Subrogation 123
Section 11.06   Contribution 124 ARTICLE XII MISCELLANEOUS 125 Section
12.01   Notices, Etc. 125 Section 12.02   Amendments, Etc. 127 Section
12.03   No Waiver; Remedies, Etc. 129 Section 12.04   Expenses; Taxes;
Attorneys' Fees 129 Section 12.05   Right of Set-off 130 Section
12.06   Severability 130 Section 12.07   Assignments and Participations 130
Section 12.08   Counterparts 134

 

 ii 

 



Section 12.09   Governing Law 134 Section 12.10   Consent to Jurisdiction;
Service of Process and Venue 134 Section 12.11   Waiver of Jury Trial, Etc. 136
Section 12.12   Consent by the Agents and Lenders 136 Section 12.13   No Party
Deemed Drafter 136 Section 12.14   Reinstatement; Certain Payments 136 Section
12.15   Indemnification; Limitation of Liability for Certain Damages 137 Section
12.16   Records 138 Section 12.17   Binding Effect 138 Section 12.18   Highest
Lawful Rate 138 Section 12.19   Confidentiality 139 Section 12.20   Public
Disclosure 140 Section 12.21   Integration 140 Section 12.22   USA PATRIOT Act
140 Section 12.23   Judgment Currency 140 Section 12.24   Waiver of Immunity 141
Section 12.25   English Language 141 Section 12.26   Exercise of Remedies;
Revolving Loan Priority Collateral 141

 

 



 iii 

 

SCHEDULE AND EXHIBITS

 

Schedule 1.01(A) Lenders and Lenders' Commitments

Schedule 1.01(B) Facilities

Schedule 1.01(C) Holding Companies

Schedule 1.01(D) Immaterial Subsidiaries

Schedule 1.01(E) Inactive Subsidiaries

Schedule 1.01(F) [Reserved]

Schedule 1.01(G) Target Indebtedness

Schedule 1.01(H) Costs and Synergies

Schedule 6.01(e) Capitalization; Subsidiaries

Schedule 6.01(f) Litigation

Schedule 6.01(i) ERISA

Schedule 6.01(l) Nature of Business

Schedule 6.01(q) Environmental Matters

Schedule 6.01(r) Insurance

Schedule 6.01(u) Intellectual Property

Schedule 6.01(v) Material Contracts

Schedule 7.02(a) Existing Liens

Schedule 7.02(b) Existing Indebtedness

Schedule 7.02(e) Existing Investments

Schedule 7.02(k) Limitations on Dividends and Other Payment Restrictions

Schedule 8.01 Cash Management Accounts

 

Exhibit A Form of Joinder Agreement

Exhibit B Form of Assignment and Acceptance

Exhibit C Form of Notice of Borrowing

Exhibit D Form of LIBOR Notice

Exhibit E Form of Warrant

Exhibit F Form of Note



 iv 

 

FINANCING AGREEMENT

 

Financing Agreement, dated as of November __, 2018, by and among SMTC
Corporation, a Delaware corporation (the "Parent"), each subsidiary of the
Parent listed as a "Borrower" on the signature pages hereto (together with each
other Person that executes a joinder agreement and becomes a "Borrower"
hereunder, each a "Borrower" and collectively, the "Borrowers"), each subsidiary
of the Parent listed as a "Guarantor" on the signature pages hereto (together
with the Parent and each other Person that executes a joinder agreement and
becomes a "Guarantor" hereunder, each a "Guarantor" and collectively, the
"Guarantors"), the lenders from time to time party hereto (each a "Lender" and
collectively, the "Lenders"), TCW Asset Management Company LLC ("TCW"), as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the "Collateral Agent"), and TCW Asset Management
Company LLC, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the "Administrative Agent" and
together with the Collateral Agent, each an "Agent" and collectively, the
"Agents").

 

RECITALS

 

The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of (a) a Term Loan A (as hereinafter defined) in the aggregate
principal amount of $50,000,000 and (b) a multi-draw Term Loan B (as hereinafter
defined) in the aggregate principal amount of $17,000,000. The proceeds of the
Term Loans funded on the Effective Date shall be used to (a) fund a portion of
the cash consideration payable in connection with the MC Assembly Acquisition
(as hereinafter defined), (b) refinance existing indebtedness of the Parent and
its Subsidiaries (as hereinafter defined), (c) pay the costs, fees and expenses
relating to the MC Assembly Acquisition and the Term Loans (as hereinafter
defined) and (d) fund working capital and general corporate purposes. The
proceeds of the Term Loan B funded after the Effective Date shall be used solely
to fund any earn-outs payable in respect of the MC Assembly Acquisition. The
Lenders are severally, and not jointly, willing to extend such credit to the
Borrowers subject to the terms and conditions hereinafter set forth.

 

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS; CERTAIN TERMS

 

Section 1.01        Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below:

 

"Account Debtor" means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account of such
Person.

 

"Acquired EBITDA" means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined in accordance with the definition of
"Consolidated EBITDA").

 

 1 

 



"Acquired Entity or Business" has the meaning specified therefor in the
definition of "Consolidated EBITDA."

 

"Acquisition" means the acquisition (whether by means of a merger, consolidation
or otherwise) of all of the Equity Interests of any Person or all or
substantially all of the assets of (or any division or business line of) any
Person.

 

"Acquisition Agreement" means the Stock Purchase Agreement, dated November 8,
2018, by and between the Parent, MC Assembly, the sellers party thereto and the
seller representative, as in effect on the date hereof.

 

"Acquisition Collateral Assignment" means the Collateral Assignment of
Acquisition Documents, dated as of the date hereof, and in form and substance
satisfactory to the Collateral Agent, made by the Parent in favor of the
Collateral Agent.

 

"Acquisition Documents" means the Acquisition Agreement and all other
agreements, instruments and other documents related thereto or executed in
connection therewith.

 

"Action" has the meaning specified therefor in Section 12.12.

 

"Additional Amount" has the meaning specified therefor in Section 2.09(a).

 

"Administrative Agent" has the meaning specified therefor in the preamble
hereto.

 

"Administrative Agent's Account" means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.

 

"Administrative Borrower" has the meaning specified therefor in Section 4.05.

 

"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Equity Interests having ordinary voting power for the
election of members of the Board of Directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise. Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an "Affiliate" of any Loan
Party.

 

"Agent" has the meaning specified therefor in the preamble hereto.

 

"Agreement" means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.

 

 2 

 



"Anniversary Fees" has the meaning specified therefor in Section 2.06(e).

 

"Anti-Corruption Laws" means all Requirements of Law concerning or relating to
bribery or corruption, including the United States Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder.

 

"Anti-Money Laundering Laws" means all Requirements of Law concerning or
relating to terrorism or money laundering, including the USA PATRIOT Act and the
Currency and Foreign Transactions Reporting Act (also known as the "Bank Secrecy
Act," 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and §§ 1951-1959),
and the rules and regulations thereunder.

 

"Applicable Margin" means, as of any date of determination, with respect to the
interest rate of (a) any Reference Rate Loan or any portion thereof, (i) in the
case of the Term Loan A, 5.00% per annum, and (ii) in the case of the Term Loan
B, 8.50% per annum; provided that (A) such rate in respect of the Term Loan B
shall increase to 10.50% per annum on the first anniversary of the Effective
Date in the event that the Term Loan B is not paid in full on or prior to the
first anniversary of the Effective Date and (B) such rate in respect of the Term
Loan B shall increase to 12.50% per annum on the second anniversary of the
Effective Date in the event that the Term Loan B is not paid in full on or prior
to the second anniversary of the Effective Date (and the Lenders have not
elected to increase the number of warrant shares issuable under the Warrants
pursuant to the terms thereof), and (b) any LIBOR Rate Loan or any portion
thereof, (i) in the case of the Term Loan A, 7.00% per annum, and (ii) in the
case of the Term Loan B, 10.50% per annum; provided that (A) such rate in
respect of the Term Loan B shall increase to 12.50% per annum on the first
anniversary of the Effective Date in the event that the Term Loan B is not paid
in full on or prior to the first anniversary of the Effective Date and (B) such
rate in respect of the Term Loan B shall increase to 14.50% per annum on the
second anniversary of the Effective Date in the event that the Term Loan B is
not paid in full on or prior to the second anniversary of the Effective Date
(and the Lenders have not elected to increase the number of warrant shares
issuable under the Warrants pursuant to the terms thereof).

 

"Applicable Premium" means

 

(a)                as of the date of the occurrence of an Applicable Premium
Trigger Event specified in clause (b), (c) or (d) of the definition thereof:

 

(i)                 during the period from and after the Effective Date up to
and including the date that is the first anniversary of the Effective Date (the
"First Period"), an amount equal to (A) with respect to the Term Loan A, 3.00%
times the aggregate amount of all Term Loan A Obligations (other than the
Applicable Premium) outstanding on the date of such Applicable Premium Trigger
Event and (B) with respect to the Term Loan B, 1.00% times the aggregate amount
of all Term Loan B Obligations (other than the Applicable Premium) outstanding
on the date of such Applicable Premium Trigger Event;

 

(ii)               during the period after the First Period up to and including
the date that is the second anniversary of the Effective Date (the "Second
Period"), an amount equal to (A) with respect to the Term Loan A, 2.00% times
the aggregate amount of all Term Loan A Obligations (other than the Applicable
Premium) outstanding on the date of such Applicable Premium Trigger Event and
(B) with respect to the Term Loan B, 2.00% times the aggregate amount of all
Term Loan B Obligations (other than the Applicable Premium) outstanding on the
date of such Applicable Premium Trigger Event;

 

 3 

 



(iii)             during the period after the Second Period up to and including
the date that is the third anniversary of the Effective Date (the "Third
Period"), (A) with respect to the Term Loan A, an amount equal to 1.00% times
the aggregate amount of all Term Loan A Obligations (other than the Applicable
Premium) outstanding on the date of such Applicable Premium Trigger Event and
(B) with respect to the Term Loan B, 3.00% times the aggregate amount of all
Term Loan B Obligations (other than the Applicable Premium) outstanding on the
date of such Applicable Premium Trigger Event;

 

(iv)             during the period after the Third Period up to and including
the date that is the fourth anniversary of the Effective Date (the "Fourth
Period"), with respect to the Term Loan B only, an amount equal to 4.00% times
the aggregate amount of all Term Loan B Obligations (other than the Applicable
Premium) outstanding on the date of such Applicable Premium Trigger Event; and

 

(v)               during the period after the Fourth Period (the "Fifth
Period"), with respect to the Term Loan B only, an amount equal to 5.00% times
the aggregate amount of all Term Loan B Obligations (other than the Applicable
Premium) outstanding on the date of such Applicable Premium Trigger Event; and

 

(b)               as of the date of the occurrence of an Applicable Premium
Trigger Event specified in clause (a) of the definition thereof:

 

(i)                 during the First Period, an amount equal to (A) with respect
to the Term Loan A, 3.00% times the amount of the Term Loan A Obligations (other
than the Applicable Premium) being paid on such date, and (B) with respect to
the Term Loan B, 1.00% times the amount of the Term Loan B Obligations (other
than the Applicable Premium) being paid on such date;

 

(ii)               during the Second Period, an amount equal to (A) with respect
to the Term Loan A, 2.00% times the amount of the Term Loan A Obligations (other
than the Applicable Premium) being paid on such date, and (B) with respect to
the Term Loan B, 2.00% times the amount of the Term Loan B Obligations (other
than the Applicable Premium) being paid on such date;

 

(iii)             during the Third Period, an amount equal to (A) with respect
to the Term Loan A, 1.00% times the amount of the Term Loan A Obligations (other
than the Applicable Premium) being paid on such date, and (B) with respect to
the Term Loan B, 3.00% times the amount of the Term Loan B Obligations (other
than the Applicable Premium) being paid on such date;

 

(iv)             during the Fourth Period, with respect to the Term Loan B only,
an amount equal to 4.00% times the amount of the Term Loan B Obligations (other
than the Applicable Premium) being paid on such date; and

 

 4 

 



(v)               during the Fifth Period, with respect to the Term Loan B only,
an amount equal to 5.00% times the amount of the Term Loan B Obligations (other
than the Applicable Premium) being paid on such date.

 

"Applicable Premium Trigger Event" means

 

(a)                any payment by any Loan Party of all, or any part, of the
principal balance of any Term Loan for any reason (including, without
limitation, any optional prepayment or mandatory prepayment (other than (i) with
respect to the Term Loan A only, prepayments pursuant to Section 2.03(a),
Section 2.05(c)(i) and Section 2.05(c)(iv) and (ii) with respect to the Term
Loan B only, any prepayment of the Term Loan B in full prior to the first
anniversary of the Effective Date with the proceeds of an Equity Issuance
pursuant to Section 2.05(c)(iii))) whether before or after (i) the occurrence of
an Event of Default, or (ii) the commencement of any Insolvency Proceeding, and
notwithstanding any acceleration (for any reason) of the Obligations;

 

(b)               the acceleration of the Obligations for any reason, including,
without limitation, acceleration in accordance with Section 9.01, including as a
result of the commencement of an Insolvency Proceeding;

 

(c)                the satisfaction, release, payment, restructuring,
reorganization, replacement, reinstatement, defeasance or compromise of any of
the Obligations in any Insolvency Proceeding, foreclosure (whether by power of
judicial proceeding or otherwise) or deed in lieu of foreclosure or the making
of a distribution of any kind in any Insolvency Proceeding to any Agent, for the
account of the Lenders, in full or partial satisfaction of the Obligations; or

 

(d)               the termination of this Agreement for any reason.

 

"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Administrative Agent,
in accordance with Section 12.07 hereof and substantially in the form of Exhibit
B hereto or such other form acceptable to the Administrative Agent.

 

"Authorized Officer" means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, treasurer or other
financial officer performing similar functions, president or executive vice
president of such Person.

 

"Bankruptcy Code" means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.

 

"Beneficial Owner" means, for each Loan Party, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 25% or more of such Loan
Party's Equity Interests, and (b) a single individual with significant
responsibility to control, manage, or direct such Loan Party.

 

"Board" means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

 5 

 



"Board of Directors" means with respect to (a) any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) a partnership, the board of directors of the general
partner of the partnership, (c) a limited liability company, the managing member
or members or any controlling committee or board of directors of such company or
the sole member or the managing member thereof, and (d) any other Person, the
board or committee of such Person serving a similar function.

 

"Borrower" has the meaning specified therefor in the preamble hereto.

 

"Business Day" means (a) for all purposes other than as described in clause (b)
below, any day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required to close, and (b) with respect
to the borrowing, payment or continuation of, or determination of interest rate
on, LIBOR Rate Loans, any day that is a Business Day described in clause (a)
above and on which dealings in Dollars may be carried on in the interbank
eurodollar markets in New York City and London.

 

"Capital Expenditures" means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
"property, plant and equipment" or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed, including
all Capitalized Lease Obligations, obligations under synthetic leases and
capitalized software costs that are paid or due and payable during such period
and (b) to the extent not covered by clause (a) above, the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of, or the Equity
Interests of, any other Person.

 

"Capitalized Lease" means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.

 

"Capitalized Lease Obligations" means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

 

"Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof; (b)
commercial paper, maturing not more than 270 days after the date of issue rated
P 1 by Moody's or A 1 by Standard & Poor's; (c) certificates of deposit maturing
not more than 270 days after the date of issue, issued by commercial banking
institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000, which
assets are primarily comprised of Cash Equivalents described in another clause
of this definition; (f) marketable tax exempt securities rated A or higher by
Moody's or A+ or higher by Standard & Poor's, in each case, maturing within 270
days from the date of acquisition thereof and (g) in the case of any Foreign
Subsidiary, cash and cash equivalents that are substantially equivalent in such
jurisdiction to those described in clauses (a) through (f) above in respect of
each country that is a member of the Organization for Economic Co-operation and
Development.

 

 6 

 



"Cash Management Accounts" means the bank accounts of each Loan Party maintained
at one or more Cash Management Banks listed on Schedule 8.01.

 

"Cash Management Bank" has the meaning specified therefor in Section 8.01(a).

 

"CERCLIS" means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

"Certificate of Beneficial Ownership" means, for each Loan Party, a certificate
in form and substance acceptable to the Administrative Agent (as amended or
modified by the Administrative Agent from time to time in its sole discretion),
certifying, among other things, the Beneficial Owner of such Loan Party.

 

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a "Change in Law",
regardless of the date enacted, adopted or issued.

 

"Change of Control" means each occurrence of any of the following:

 

(a)                [reserved];

 

(b)               the acquisition, directly or indirectly, by any person or
group (within the meaning of Section 13(d)(3) of the Exchange Act) of beneficial
ownership of more than 35% (or, in the case of Red Oak Partners, LLC and its
Affiliates, 40%) of the aggregate outstanding voting or economic power of the
Equity Interests of the Parent;

 

(c)                during any period of 12 consecutive months, a majority of the
members of the board of directors of the Parent cease to be composed of
individuals: (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board
was approved by individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of that board, or (iii)
whose election or nomination to that board was approved by individuals referred
to in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board;

 

 7 

 



(d)               the Parent shall cease to have beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting or
economic power of the Equity Interests of each other Loan Party and each of its
Subsidiaries (other than in connection with any transaction permitted pursuant
to Section 7.02(c)(i)), free and clear of all Liens (other than Permitted
Specified Liens);

 

(e)                Edward Smith shall cease to be involved in the day to day
operations and management of the business of the Parent, and a successor
reasonably acceptable to the Collateral Agent and the Required Lenders is not
appointed on market terms or on other terms reasonably acceptable to the
Collateral Agent and the Required Lenders within 120 days of such cessation of
involvement; or

 

(f)                a "Change of Control" (or any comparable term or provision)
under or with respect to any Indebtedness (including, without limitation, any
Revolving Loan Obligations) of the Parent or any of its Subsidiaries in an
aggregate principal amount in excess of $500,000, if the effect thereof is to
accelerate, or to permit the acceleration of or otherwise require such
Indebtedness to be prepaid or repaid (or an offer to prepay or repay shall be
required to be made) prior to, the stated maturity of such Indebtedness.

 

"Closing Fee" has the meaning specified therefor in Section 2.06(a).

 

"Collateral" means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.

 

"Collateral Agent" has the meaning specified therefor in the preamble hereto.

 

"Collateral Agent Advances" has the meaning specified therefor in Section
10.08(a).

 

"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

"Commitment Fee" has the meaning specified therefor in Section 2.06(c).

 

"Commitments" means, with respect to each Lender, such Lender's Term Loan
Commitments.

 

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

"Competitor" means (a) any operating company that is designated by the
Administrative Borrower by written notice delivered to the Administrative Agent
on or prior to the Effective Date or, subject to the prior written approval of
the Administrative Agent, after the Effective Date, as a competitor of the Loan
Parties or their respective Subsidiaries and (b) any Person that is clearly
identifiable, solely on the basis of such Person's name, as an affiliate of any
Person referred to in clause (a) above. Notwithstanding anything to the contrary
contained in this Agreement, (i) the Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Competitors and (ii) the Borrowers (on behalf of themselves and the other Loan
Parties) and the Lenders acknowledge and agree that the Administrative Agent
shall have no responsibility or obligation to determine whether any Lender or
potential Lender is a Competitor, and that the Administrative Agent shall have
no liability with respect to any assignment or participation made to a
Competitor.

 

 8 

 



"Compliance Certificate" has the meaning assigned to such term in Section
7.01(a)(iv).

 

"Consolidated EBITDA" means, with respect to any Person for any period:

 

(a)                the Consolidated Net Income of such Person for such period,

 

plus

 

(b)               without duplication, the sum of the following amounts for such
period to the extent deducted in the calculation of Consolidated Net Income for
such period:

 

(i)                 any provision for United States federal income taxes or
other taxes measured by net income,

 

(ii)               Consolidated Net Interest Expense,

 

(iii)             any loss from Extraordinary Items,

 

(iv)             any depreciation and amortization expense,

 

(v)               any aggregate net loss on the Disposition of property (other
than accounts and Inventory) outside the ordinary course of business,

 

(vi)             any transaction fees, costs and expenses incurred prior to, on
or within 180 days after the Effective Date in connection with the consummation
of the transactions contemplated herein in an aggregate amount not to exceed
$4,800,000,

 

(vii)           any transition and integration costs and expenses incurred in
connection with the MC Assembly Acquisition and paid within 365 days following
the Effective Date in an aggregate amount not to exceed $2,000,000,

 

(viii)         one-time costs and synergies described in Schedule 1.01(H) to the
extent that such costs are incurred and such synergies are realized in the
periods set forth in Schedule 1.01(H) and do not exceed the amounts for such
periods set forth in Schedule 1.01(H),

 

 9 

 



(ix)             any other non-cash expenditure, charge or loss for such period
(other than any non-cash expenditure, charge or loss relating to write-offs,
write-downs or reserves with respect to accounts and Inventory),

 

(x)               cash restructuring and severance charges, accruals or reserves
(including such costs related to acquisitions after the Effective Date and
adjustments to existing reserves) that are approved in writing by the
Administrative Agent and the Required Lenders,

 

(xi)             transition and integration costs incurred in connection with
any Permitted Acquisition that are approved in writing by the Administrative
Agent and the Required Lenders,

 

(xii)           any expenses arising out of the accrual or payment of any
earnouts and other amounts payable under the Acquisition Agreement,

 

(xiii)         amounts received consisting of proceeds of business interruption
insurance,

 

(xiv)         fees, costs and expenses paid or payable in respect of amendments,
restatements or other modifications of the Loan Documents and the Revolving Loan
Documents,

 

(xv)           transaction fees, costs and expenses in an aggregate amount not
to exceed $1,000,000 in any Fiscal Year, paid or payable in connection with
issuances of Equity Interests (A) outside of the ordinary course of business,
(B) to the extent consummated and (C) to the extent not paid with the proceeds
of such Equity Issuance,

 

(xvi)         transaction fees, costs and expenses in an aggregate amount not to
exceed $250,000 in any Fiscal Year, paid or payable in connection with Permitted
Acquisitions, Permitted Dispositions, issuances or incurrences of Permitted
Indebtedness, and Permitted Investments, in each case, (A) outside of the
ordinary course of business, (B) regardless of whether consummated and (C) to
the extent not paid with the proceeds of any Equity Issuance, and

 

(xvii)       without duplication, the amount of “run rate” cost savings,
operating expense reductions and synergies arising in respect of any
transactional or restructuring or business optimization actions taken and
projected by the Borrowers in good faith to be realized no later than 12 months
after the consummation thereof (as though such cost savings, operating expense
reductions and synergies had been realized on the first day of the relevant
period), net of the amount of actual benefits realized from such actions;
provided that (A) such cost savings, operating reductions and synergies are
factually supportable and approved in writing by the Administrative Agent and
the Required Lenders and (B) no such cost savings, operating expense reductions
or synergies shall be included in the calculation of Consolidated EBITDA
pursuant to this clause (xvii) to the extent duplicative of any expenses or
charges or other amounts otherwise included in the calculation of Consolidated
EBITDA (it being understood and agreed that “run rate” shall mean the full
recurring benefit that is associated with any action taken),

 

minus

 

 10 

 



(c)                without duplication, the sum of the following amounts for
such period to the extent included in the calculation of such Consolidated Net
Income for such period:

 

(i)                 any credit for United States federal income taxes or other
taxes measured by net income,

 

(ii)               any gain from Extraordinary Items,

 

(iii)             any aggregate net gain from the Disposition of property (other
than accounts and Inventory) outside the ordinary course of business, and

 

(iv)             any other non-cash gain, including any reversal of a charge
referred to in clause (b)(ix) above by reason of a decrease in the value of any
Equity Interest;

 

in each case, determined on a consolidated basis in accordance with GAAP.

 

Notwithstanding the foregoing, for the purposes of calculating Consolidated
EBITDA as of any date of measurement ending on or before September 30, 2019,
Consolidated EBITDA for any of the following periods included in the 4 Fiscal
Quarter period ending on such measurement date shall be deemed to be equal to
the following amounts for such period: (1) $3,004,364 for the Fiscal Quarter
ended March 31, 2018, (2) $3,949,268 for the Fiscal Quarter ended June 30, 2018,
and (3) $5,812,853 for the Fiscal Quarter ended September 30, 2018.

 

Notwithstanding the foregoing, in the case of the Parent and its Subsidiaries:

 

(A)             there shall be included in determining Consolidated EBITDA for
any period, without duplication, the Acquired EBITDA of any Person, property,
business or asset acquired by the Parent or any of its Subsidiaries during such
period to the extent not subsequently sold, transferred or otherwise disposed of
(but not including the Acquired EBITDA of any related Person, property, business
or assets to the extent not so acquired) (each such Person, property, business
or asset acquired and not subsequently so disposed of, an "Acquired Entity or
Business") based on the Acquired EBITDA of such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
determined on a historical pro forma basis; and

 

(B)              there shall be excluded in determining Consolidated EBITDA for
any period the Disposed EBITDA of any Person, property, business or asset sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations by the Parent or any of its Subsidiaries during such period (each
such Person, property, business or asset so sold, transferred or otherwise
disposed of, closed or classified, a "Sold Entity or Business") based on the
Disposed EBITDA of such Sold Entity or Business for such period (including the
portion thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical pro forma basis.

 

"Consolidated Net Income" means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation, and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.

 

 11 

 



"Consolidated Net Interest Expense" means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) the sum of (i) interest income for such period and (ii) gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (c) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense) and (ii) the upfront
costs or fees for such period associated with Hedging Agreements (to the extent
not included in gross interest expense), in each case, determined on a
consolidated basis and in accordance with GAAP.

 

"Contingent Indemnity Obligations" means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.

 

"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or intending to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person (the
"primary obligor") in any manner, whether directly or indirectly, including,
without limitation, (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (b) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term "Contingent Obligation" shall not include any
product warranties extended in the ordinary course of business. The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

 12 

 



"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

"Control Agreement" means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Collateral Agent, among the
Collateral Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or contract is carried and
the Loan Party maintaining such account, effective to grant "control" (as
defined under the applicable UCC) over such account to the Collateral Agent.

 

"Current Value" has the meaning specified therefor in Section 7.01(m).

 

"Debtor Relief Law" means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

 

"Default" means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

 

"Defaulting Lender" means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within 2 Business Days of the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Administrative Borrower in writing that such failure is the result of such
Lender's determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within 2 Business Days of the date when due, (b) has
notified the Administrative Borrower and the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender's obligation to fund a Loan hereunder and states that
such position is based on such Lender's determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Administrative Borrower, to confirm in writing to
the Administrative Agent and the Administrative Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Administrative
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity. Notwithstanding anything to the contrary herein, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Administrative Borrower and each Lender.

 

 13 

 



"Disbursement Letter" means a disbursement letter, in form and substance
satisfactory to the Administrative Agent, by and among the Loan Parties, the
Agents, the Lenders and the other Persons party thereto, and the related funds
flow memorandum describing the sources and uses of all cash payments in
connection with the transactions contemplated to occur on the Effective Date.

 

"Disposed EBITDA" means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined in accordance with the definition of "Consolidated
EBITDA").

 

"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person. For purposes of clarification,
"Disposition" shall include (a) the sale or other disposition for value of any
contracts, (b) any disposition of property through an LLC Division or any
comparable transaction under any similar law, (c) the early termination or
modification of any contract resulting in the receipt by any Loan Party of a
cash payment or other consideration in exchange for such event (other than
payments in the ordinary course for accrued and unpaid amounts due through the
date of termination or modification) or (d), any sale of merchant accounts (or
any rights thereto (including, without limitation, any rights to any residual
payment stream with respect thereto)) by any Loan Party.

 

"Disqualified Equity Interests" means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends or distributions
in cash, or (d) is convertible into or exchangeable for (i) Indebtedness or (ii)
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case of clauses (a) through (d), prior to the date that is 6 months
after the Final Maturity Date.

 

 14 

 



"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.

 

"Domestic Loan Party" means any Loan Party that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

 

"Domestic Security Document" means each agreement, instrument or other document
executed or delivered by a Loan Party or any other Person that purports to grant
a Lien under the laws of the United States of America to secure the Obligations.

 

"Domestic Subsidiary" means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

 

"Effective Date" has the meaning specified therefor in Section 5.01.

 

"Employee Plan" means an employee benefit plan within the meaning of Section
3(3) of ERISA (other than a Multiemployer Plan), regardless of whether subject
to ERISA, that any Loan Party or any of its ERISA Affiliates maintains, sponsors
or contributes to or is obligated to contribute to.

 

"Environmental Claim" means any complaint, summons, citation, notice, directive,
order, claim, litigation, investigation, judicial or administrative proceeding,
or judgment from any Person or Governmental Authority involving any alleged or
actual violation of or liability under any Environmental Law, or violation or
liability relating to the manufacture, use, handling, generation,
transportation, storage, treatment, Release, threatened Release or disposal or
exposure to any Hazardous Materials.

 

"Environmental Law" means any Requirement of Law relating to or concerning (i)
the protection of the environment, natural resources, or, to the extent related
to the use or handling of, or exposure to, Hazardous Materials, human health or
safety, or (ii) the manufacture, use, handling, generation, transportation,
storage, treatment, Release, threatened Release or disposal of or exposure to
any Hazardous Material.

 

"Environmental Liability" means all liabilities (contingent or otherwise, known
or unknown), monetary obligations, losses (including monies paid in settlement),
damages, natural resource damages, costs and expenses (including all reasonable
fees, costs, client charges and expenses of counsel, experts and consultants),
fines, penalties, sanctions and interest arising directly or indirectly as a
result of or based upon (a) any Environmental Claim; (b) any actual, alleged or
threatened non-compliance with Environmental Law or Environmental Permit; (c)
any actual, alleged or threatened Release of or exposure to Hazardous Materials;
(d) any Remedial Action; or (e) any contract, agreement, or other arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liability.

 

 15 

 



"Environmental Permit" means any permit, license, authorization, approval,
registration or entitlement required by or issued pursuant to any Environmental
Law or by any Governmental Authority pursuant to Environmental Law.

 

"Equity Documents" means each of the following:

 

(a)                the Registration Rights Agreement, duly executed by the
Parent;

 

(b)               the Warrants, duly executed by the Parent; and

 

(c)                each Subscription Agreement, duly executed by the Parent.

 

"Equity Interests" means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.

 

"Equity Issuance" means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
the Parent of any cash capital contributions.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.

 

"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" or under
"common control" within the meaning of Sections 414(b) or (c) (or, solely for
purposes of the funding requirements of Section 412 of the Internal Revenue Code
or Section 302 of ERISA, Section 414(m) or (o) of the Internal Revenue Code or
Sections 4001(a)(14) or 4001(b)(1) of ERISA).

 

 16 

 



"ERISA Event" means (a) the occurrence of a Reportable Event with respect to any
Pension Plan; (b) the failure to meet the minimum funding standards of Section
412 or 430 of the Internal Revenue Code or Section 302 or 303 of ERISA with
respect to any Pension Plan (whether or not waived in accordance with Section
412(c) of the Internal Revenue Code or Section 302(c) of ERISA) or the failure
to make a contribution or installment required under Section 412 or Section
430(j) of the Internal Revenue Code with respect to any Pension Plan or the
failure to make any required contribution to a Multiemployer Plan; (c) a
determination that any Pension Plan is in "at risk" status (as defined in
Section 430 of the Internal Revenue Code or Section 303 of ERISA); (d) a
determination that any Multiemployer Plan is in "critical" or "endangered"
status under Section 432 of the Internal Revenue Code or Section 305 of ERISA;
(e) the filing of a notice of intent to terminate a Pension Plan or the
treatment of an amendment to a Pension Plan as a termination under Section 4041
of ERISA; (f) the withdrawal by any Loan Party or any of its ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to any Loan Party or any of its
ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (g) the institution
by the PBGC of proceedings to terminate any Pension Plan, or the occurrence of
any event or condition that could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (h) the imposition of liability on any Loan Party
or any of its ERISA Affiliates pursuant to Section 4062(e) or 4069(a) of ERISA
or by reason of the application of Section 4212(c) of ERISA; (i) the withdrawal
of any Loan Party or any of its ERISA Affiliates in a complete or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from any
Multiemployer Plan or the receipt by any Loan Party or any of its ERISA
Affiliates of notice from any Multiemployer Plan that it is insolvent within the
meaning of Section 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (j) the occurrence of an act or
omission which could reasonably be expected to give rise to the imposition on
any Loan Party of material fines, penalties or excise taxes under Sections 4975
or 4971 of the Internal Revenue Code or under Section 409, Section 502(c), (i)
or (l), or Section 4071 of ERISA in respect of any Employee Plan; (k) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent, upon any Loan Party or any of its ERISA
Affiliates; (l) the assertion of a claim (other than routine claims for
benefits, appeals of such claims and domestic relations order proceedings)
against any Employee Plan or the assets thereof, or against any Loan Party or
any of its ERISA Affiliates in connection with any Employee Plan or
Multiemployer Plan; (m) receipt from the Internal Revenue Service of notice of
the failure of any Employee Plan intended to be qualified under Section 401(a)
of the Internal Revenue Code to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any such Pension Plan
(or such other Employee Plan) to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (n) the imposition on any Loan
Party of any material fine, excise tax or penalty with respect to any Employee
Plan or Multiemployer Plan resulting from any noncompliance with any
Requirements of Law; (o) the imposition of a Lien pursuant to Section 430(k) of
the Internal Revenue Code or pursuant to ERISA on the assets of any Loan Party
or its ERISA Affiliates with respect to any Pension Plan; or (p) the occurrence
of any Foreign Plan Event.

 

"Event of Default" has the meaning specified therefor in Section 9.01.

 

"Excess Cash Flow" means, with respect to any Person for any period,
(a) Consolidated EBITDA of such Person and its Subsidiaries for such period,
less (b) the sum of, without duplication, (i) all cash principal payments
(excluding any principal payments made pursuant to Section 2.05(b) or Section
2.05(c)) on the Loans made during such period, and all cash principal payments
on Indebtedness (other than Indebtedness incurred under this Agreement) of such
Person or any of its Subsidiaries during such period to the extent such other
Indebtedness is permitted to be incurred, and such payments are permitted to be
made, under this Agreement (but, in the case of revolving loans, only to the
extent that the revolving credit commitment in respect thereof is permanently
reduced by the amount of such payments), (ii) all Consolidated Net Interest
Expense to the extent paid or payable in cash during such period, (iii) the cash
portion of Capital Expenditures made, and any Purchase Price in respect of any
Permitted Acquisition paid, by such Person and its Subsidiaries during such
period to the extent permitted to be made under this Agreement (excluding any
Capital Expenditures and any Purchase Price in respect of any Permitted
Acquisition, in each case, to the extent financed through the incurrence of
Indebtedness (other than any revolving credit facility) or through an Equity
Issuance), (iv) all scheduled loan servicing fees and other similar fees in
respect of Indebtedness of such Person or any of its Subsidiaries paid in cash
during such period, to the extent such Indebtedness is permitted to be incurred,
and such payments are permitted to be made, under this Agreement, (v) income
taxes paid in cash by such Person and its Subsidiaries for such period, (vi) the
excess, if any, of Working Capital at the end of such period over Working
Capital at the beginning of such period (or minus the excess, if any, of Working
Capital at the beginning of such period over Working Capital at the end of such
period), and (vii) the items set forth in clauses (b)(vii), (b)(viii), (b)(x),
(b)(xi), (b)(xii), (b)(xiii) (but only to the extent prepaid pursuant to Section
2.05(c)(iv)), (b)(xiv), (b)(xv), (b)(xvi) and (b)(xvii) of the definition of
Consolidated EBITDA to the extent added back to Consolidated Net Income for the
purpose of determining Consolidated EBITDA and paid in cash during such period.
Notwithstanding the foregoing, any Acquired EBITDA of any acquired business
accrued prior to the date it becomes a consolidated Subsidiary of the Parent or
is merged or consolidated with the Parent or any of its consolidated
Subsidiaries or the date that such acquired business’s assets are acquired by
the Parent or any of its consolidated Subsidiaries shall be excluded from the
calculation of Excess Cash Flow.

 

 17 

 



"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Excluded Account" means (a) any deposit account specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party's employees and (b) any Petty Cash
Accounts.

 

"Excluded Equity Issuance" means (a) in the event that the Parent or any of its
Subsidiaries forms any Subsidiary in accordance with this Agreement, the
issuance by such Subsidiary of Equity Interests to the Parent or such
Subsidiary, as applicable, (b) the issuance of Equity Interests in connection
with any exercise of the Warrants, (c) the issuance of Equity Interests of the
Parent to directors, officers and employees of the Parent and its Subsidiaries
pursuant to employee stock option plans (or other employee incentive plans or
other compensation arrangements) approved by the Board of Directors of the
Parent, (d) the issuance of Equity Interests of the Parent in order to finance
the purchase consideration (or a portion thereof) in connection with a Permitted
Acquisition, and (e) the issuance of Equity Interests by a Subsidiary of the
Parent to its parent or member in connection with the contribution by such
parent or member to such Subsidiary of the proceeds of an issuance described in
clauses (a) – (d) above.

 

"Excluded Subsidiary" means (a) any Immaterial Subsidiary, (b) any Inactive
Subsidiary and (c) any other Subsidiary with respect to which the Agents shall
have determined in their reasonable business judgment that the cost of joining
such Subsidiary as a Borrower or Guarantor under this Agreement and the other
Loan Documents outweighs the benefit to the Agents and the Lenders thereby.
Notwithstanding the foregoing, no Subsidiary that is required to become a
Borrower or Guarantor (as each such term is defined in the Revolving Loan
Agreement (as in effect on the date hereof)) under the Revolving Loan Documents
shall constitute an Excluded Subsidiary.

 

 18 

 



"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason not to constitute
an "eligible contract participant" as defined in the Commodity Exchange Act at
the time the guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.

 

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.09, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient's failure
to comply with Section 2.09(d) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

"Existing Lenders" means the lenders in respect of any Target Indebtedness.

 

"Extraordinary Items" means, with respect to any Person, any transaction or
event that is both (a) unusual in nature (i.e., a transaction or event that
possesses a high degree of abnormality of a type clearly unrelated to, or only
incidentally related to, the ordinary and typical activities of such Person) and
(b) infrequent in occurrence (i.e. a transaction or event that is of a type that
would not reasonably be expected to recur in the foreseeable future).

 

"Extraordinary Receipts" means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(ii) or Section 2.05(c)(iii) hereof),
including, without limitation, (a) foreign, United States, state or local tax
refunds, (b) pension plan reversions, (c) proceeds of insurance (other than (i)
so long as no Event of Default shall have occurred and be continuing, the
proceeds of business interruption insurance and (ii) the proceeds of other
insurance to the extent such insurance proceeds are (A) immediately payable to a
Person that is not the Parent or any of its Subsidiaries in accordance with
applicable Requirements of Law or with Contractual Obligations entered into in
the ordinary course of business or (B) received by the Parent or any of its
Subsidiaries as reimbursement for any out-of-pocket costs incurred or made by
such Person prior to the receipt thereof directly related to the event resulting
from the payment of such proceeds), (d) judgments, proceeds of settlements or
other consideration of any kind in connection with any cause of action, (e)
condemnation awards (and payments in lieu thereof), (f) indemnity payments
(other than to the extent such indemnity payments are (i) immediately payable to
a Person that is not an Affiliate of the Parent or any of its Subsidiaries or
(ii) received by the Parent or any of its Subsidiaries as reimbursement for any
costs previously incurred or any payment previously made by such Person) and (g)
any purchase price adjustment received in connection with any purchase agreement
including, without limitation, the Acquisition Agreement.

 

 19 

 



"Facility" means the real property identified on Schedule 1.01(B) and any New
Facility hereafter acquired by the Parent or any of its Subsidiaries, including,
without limitation, the land on which each such facility is located, all
buildings and other improvements thereon, and all fixtures located thereat or
used in connection therewith.

 

"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal, tax or regulatory legislation, rules or official practices
adopted pursuant to any intergovernmental agreement entered into in connection
with the implementation of Sections 1471 through 1474 of the Internal Revenue
Code and the Treasury Regulations thereunder.

 

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

"Final Maturity Date" means the earlier of (a) November 8, 2023, and (b) the
date of the expiration of the Term (as defined in the Revolving Loan Agreement
as in effect on the date hereof).

 

"Financial Statements" means (a) the audited consolidated balance sheet of the
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2017, and the
related consolidated statement of operations, shareholders' equity and cash
flows for the Fiscal Year then ended, and (b) the unaudited consolidated balance
sheet of the Parent and its Subsidiaries for the nine months ended September 30,
2018, and the related consolidated statement of operations, shareholder's equity
and cash flows for the nine months then ended.

 

"Fiscal Quarter" means any fiscal quarter of the Parent determined in accordance
with Section 1.04(b).

 

"Fiscal Year" means any fiscal year of the Parent determined in accordance with
Section 1.04(b).

 

 20 

 



"Fixed Charge Coverage Ratio" means, with respect to any Person for any period,
the ratio of (a) Consolidated EBITDA of such Person and its Subsidiaries for
such period, minus Capital Expenditures made by such Person and its Subsidiaries
during such period (excluding Capital Expenditures to the extent financed
through the incurrence of Indebtedness (other than any revolving credit
facility) or through an Equity Issuance), minus income taxes paid or payable by
such Person and its Subsidiaries during such period, to (b) the sum of (i) all
principal of Indebtedness of such Person and its Subsidiaries scheduled to be
paid during such period (and, for the avoidance of doubt, excluding any
prepayments made pursuant to Section 2.05(c)) to the extent there is an
equivalent permanent reduction in the commitments thereunder, plus (ii)
Consolidated Net Interest Expense of such Person and its Subsidiaries for such
period, plus (iii) cash dividends or distributions paid, or the purchase,
redemption or other acquisition or retirement for value (including in connection
with any merger or consolidation), by such Person or any of its Subsidiaries, in
respect of the Equity Interests of such Person or any of its Subsidiaries (other
than dividends or distributions paid by a Loan Party to any other Loan Party)
during such period.

 

Notwithstanding the foregoing, for the purposes of calculating the Fixed Charge
Coverage Ratio as of any date of measurement ending on or before September 30,
2019, (a) Capital Expenditures described in clause (a) of the definition of
Fixed Charge Coverage Ratio for any of the following periods included in the 4
Fiscal Quarter period ending on such measurement date shall be deemed to be
equal to the following amounts for such period: (1) $569,005 for the Fiscal
Quarter ended March 31, 2018, (2) $3,477,868 for the Fiscal Quarter ended June
30, 2018, and (3) $2,620,380 for the Fiscal Quarter ended September 30, 2018,
(b) income taxes described in clause (a) of the definition of Fixed Charge
Coverage Ratio for any of the following periods included in the 4 Fiscal Quarter
period ending on such measurement date shall be deemed to be equal to the
following amounts for such period: (1) $27,036 for the Fiscal Quarter ended
March 31, 2018, (2) $336,778 for the Fiscal Quarter ended June 30, 2018, and (3)
$253,250 for the Fiscal Quarter ended September 30, 2018, and (c) the sum
described in clause (b) of the definition of Fixed Charge Coverage Ratio for any
of the following periods included in the 4 Fiscal Quarter period ending on such
measurement date shall be deemed to be equal to the following amounts for such
period: (1) $2,369,574 for the Fiscal Quarter ended March 31, 2018, (2)
$2,369,574 for the Fiscal Quarter ended June 30, 2018, and (3) $2,369,574 for
the Fiscal Quarter ended September 30, 2018.

 

"Foreign Loan Party" means any Loan Party that is organized under the laws of a
jurisdiction other than any state of the United States of America or the
District of Columbia.

 

"Foreign Plan" means any employee benefit plan, program, policy, arrangement or
agreement maintained, sponsored or contributed to, or for which there is an
obligation to contribute to, by any Loan Party or any of its ERISA Affiliates
that is subject to any Requirements of Laws other than, or in addition to, the
laws of the United States or any state (or other political subdivision) thereof
or the laws of the District of Columbia.

 

"Foreign Plan Event" means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any Requirement
of Law, or in excess of the amount that would be permitted absent a waiver from
a Governmental Authority, (b) the failure to make any required contribution or
payment under any Requirement of Law within the time permitted by any
Requirement of Law for such contributions or payments, (c) the receipt of a
notice from a Governmental Authority relating to the intention to terminate any
such Foreign Plan or to appoint a trustee or similar official to administer any
such Foreign Plan, or alleging the insolvency of any such Foreign Plan, (d) the
incurrence of any liability by any Loan Party or any Subsidiary thereof under
any law on account of the complete or partial termination of such Foreign Plan
or the complete or partial withdrawal of any participating employer therein, or
(e) the occurrence of any transaction with respect to a Foreign Plan that is
prohibited under any Requirement of Law and that could reasonably be expected to
result in the incurrence of any liability by any Loan Party or any Subsidiary
thereof, or the imposition on any Loan Party or any Subsidiary thereof of any
fine, excise tax or penalty with respect to a Foreign Plan resulting from any
noncompliance with any Requirement of Law.

 

 21 

 



"Foreign Sovereign Immunities Act" means the US Foreign Sovereign Immunities Act
of 1976 (28 U.S.C. Sections 1602-1611), as amended.

 

"Foreign Subsidiary" means any Subsidiary of the Parent that is not a Domestic
Subsidiary.

 

"Funding Fee" has the meaning specified therefor in Section 2.06(b).

 

"Funding Losses" has the meaning specified therefor in Section 2.08.

 

"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, "GAAP" shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Collateral Agent and the Administrative
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 7.03 hereof shall be calculated as if no such change in
GAAP has occurred.

 

"Governing Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; and (d) with respect to any of the entities
described above, any other agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization.

 

 22 

 



"Governmental Authority" means any nation or government, any foreign, Federal,
state, territory, provincial, city, town, municipality, county, local or other
political subdivision thereof or thereto and any department, commission, board,
bureau, instrumentality, agency or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

"Guaranteed Obligations" has the meaning specified therefor in Section 11.01.

 

"Guarantor" means (a) the Parent and each Subsidiary of the Parent listed as a
"Guarantor" on the signature pages hereto, and (b) each other Person which
guarantees, pursuant to Section 7.01(b) or otherwise, all or any part of the
Obligations.

 

"Guaranty" means (a) the guaranty of each Guarantor party hereto contained in
ARTICLE XI hereof and (b) each other guaranty, in form and substance
satisfactory to the Collateral Agent, made by any other Guarantor in favor of
the Collateral Agent for the benefit of the Agents and the Lenders guaranteeing
all or part of the Obligations.

 

"Hazardous Material" means any element, compound or chemical that is defined,
listed or otherwise classified as a contaminant, pollutant, toxic or hazardous
substance, hazardous waste, special waste, or solid waste or words of similar
import under any Environmental Law or that is otherwise regulated under or for
which liability or standards of care are imposed pursuant to any Environmental
Law, including, without limitation, petroleum, polychlorinated biphenyls;
asbestos-containing materials, urea formaldehyde-containing materials
radioactive materials and toxic mold.

 

"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

 

"Highest Lawful Rate" means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

 

"Holding Company" means the Parent and each Subsidiary of the Parent listed on
Schedule 1.01(C).

 

"Holdout Lender" has the meaning specified therefor in Section 12.02(c).

 

"Immaterial Subsidiary" means, at any time, any Subsidiary that (i) contributed
2.5% or less of the Consolidated EBITDA of the Parent and its Subsidiaries for
the most recently ended period for which financial statements have been
delivered, (ii) contributed 2.5% or less of the revenues of the Parent and its
Subsidiaries for the most recently ended period for which financial statements
have been delivered, and (iii) had assets representing 2.5% or less of the total
consolidated assets of the Parent and its Subsidiaries on the last day of the
most recently ended period for which financial statements have been delivered;
provided, if at any time and from time to time after the Effective Date,
Immaterial Subsidiaries comprise in the aggregate more than 2.5% of the
Consolidated EBITDA of the Parent and its Subsidiaries for the most recently
ended period for which financial statements have been delivered, or more than
2.5% of the revenues of the Parent and its Subsidiaries for the most recently
ended period for which financial statements have been delivered or more than
2.5% of the consolidated assets of the Parent and its Subsidiaries as of the end
of the most recently ended period for which financial statements have been
delivered, then the Parent shall, not later than thirty days after the date by
which financial statements for such period are required to be delivered (or such
longer period as the Administrative Agent may agree in its sole discretion),
designate in writing to the Administrative Agent that one or more of such
Subsidiaries is no longer an Immaterial Subsidiary for purposes of this
Agreement to the extent required such that the foregoing condition ceases to be
true. Notwithstanding the foregoing, no Subsidiary that is required to become a
Borrower or Guarantor (as each such term is defined in the Revolving Loan
Agreement (as in effect on the date hereof)) under the Revolving Loan Documents
shall constitute an Immaterial Subsidiary. As of the Effective Date, the
Immaterial Subsidiaries are listed on Schedule 1.01(D).

 

 23 

 



"Inactive Subsidiary" means each Subsidiary of the Parent listed on Schedule
1.01(E). Notwithstanding the foregoing, no Subsidiary that is required to become
a Borrower or Guarantor (as each such term is defined in the Revolving Loan
Agreement (as in effect on the date hereof)) under the Revolving Loan Documents
shall constitute an Inactive Subsidiary.

 

"Incremental Interest" means any increase in the interest rate payable in
respect of the Term Loan B pursuant to the proviso to clause (a)(ii) or the
proviso to clause (b)(ii) of the definition of "Applicable Margin".

 

"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (including any
earn-out (other than any earn-out payable in connection with the MC Assembly
Acquisition), purchase price adjustment (other than in respect of a working
capital adjustment) or similar obligation, but excluding any trade payables or
other accounts payable incurred in the ordinary course of such Person's business
and not outstanding for more than 90 days after the date such payable was
created); (c) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments or upon which interest payments are
customarily made; (d) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property; (e)
all Capitalized Lease Obligations of such Person; (f) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (g) all obligations and liabilities,
calculated on a basis satisfactory to the Collateral Agent and in accordance
with accepted practice, of such Person under Hedging Agreements; (h) all
monetary obligations under any receivables factoring, receivable sales or
similar transactions and all monetary obligations under any synthetic lease, tax
ownership/operating lease, off-balance sheet financing or similar financing; (i)
all Contingent Obligations; (j) all Disqualified Equity Interests; and (k) all
obligations referred to in clauses (a) through (j) of this definition of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien upon property owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness (valued at the lesser of the principal amount of
such obligation and the value of the property subject to any such Lien). The
Indebtedness of any Person shall include the Indebtedness of any partnership of
or joint venture in which such Person is a general partner or a joint venturer.

 

 24 

 



"Indemnified Matters" has the meaning specified therefor in Section 12.15.

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

"Indemnitees" has the meaning specified therefor in Section 12.15.

 

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

 

"Intellectual Property" has the meaning specified therefor in the Security
Agreement.

 

"Intellectual Property Contracts" means all agreements concerning Intellectual
Property, including without limitation license agreements, technology consulting
agreements, confidentiality agreements, co-existence agreements, consent
agreements and non-assertion agreements.

 

"Intercompany Subordination Agreement" means an Intercompany Subordination
Agreement made by the Parent and its Subsidiaries in favor of the Collateral
Agent for the benefit of the Agents and the Lenders, in form and substance
reasonably satisfactory to the Collateral Agent.

 

"Intercreditor Agreement" means the Intercreditor Agreement, dated as of the
date hereof, by and among the Loan Parties, the Collateral Agent and the
Revolving Loan Agent.

 

"Interest Period" means, with respect to each LIBOR Rate Loan, (a) initially, a
period commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending on the last Business Day of then current Fiscal
Quarter, and (b) thereafter, a period commencing on the date of the making of
such LIBOR Rate Loan (or the continuation of a LIBOR Rate Loan or the conversion
of a Reference Rate Loan to a LIBOR Rate Loan) and ending 1, 2, or 3 months
thereafter; provided, however, that (i) if any Interest Period would end on a
day that is not a Business Day, such Interest Period shall be extended (subject
to clauses (iii)-(v) below) to the next succeeding Business Day, (ii) interest
shall accrue at the applicable rate based upon the LIBOR Rate from and including
the first day of each Interest Period to, but excluding, the day on which any
Interest Period expires, (iii) any Interest Period that would end on a day that
is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (iv) with respect
to an Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), the Interest Period shall end on the
last Business Day of the calendar month that is 1, 2 or 3 months after the date
on which the Interest Period began, as applicable, and (v) the Borrowers may not
elect an Interest Period which will end after the Final Maturity Date.

 

 25 

 



"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended.

 

"Inventory" means, with respect to any Person, all goods and merchandise of such
Person leased or held for sale or lease by such Person, including, without
limitation, all raw materials, work-in-process and finished goods, and all
packaging, supplies and materials of every nature used or usable in connection
with the shipping, storing, advertising or sale of such goods and merchandise,
whether now owned or hereafter acquired, and all such other property the sale or
other disposition of which would give rise to an Account or cash.

 

"Investment" means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the ordinary course of business), capital contributions or acquisitions of
Indebtedness (including, any bonds, notes, debentures or other debt securities),
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.

 

"Joinder Agreement" means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).

 

"Lease" means any lease, sublease or license of, or other agreement granting a
possessory interest in, real property to which any Loan Party or any of its
Subsidiaries is a party as lessor, lessee, sublessor, sublessee, licensor or
licensee.

 

"Lender" has the meaning specified therefor in the preamble hereto.

 

"LIBOR" means, with respect to any LIBOR Rate Loan for any Interest Period, the
London interbank offered rate as calculated by the ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) and
obtained through a nationally recognized service such as Bloomberg (or on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the "Screen Rate"), or a comparable or successor rate
that has been approved by the Administrative Agent, at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided, that, if the Screen Rate shall not be available at such time
for such Interest Period (an "Impacted Interest Period") with respect to
Dollars, then the LIBOR Rate shall be the Interpolated Rate at such time.
"Interpolated Rate" means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in Dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, at such time. If such Screen Rate or any Interpolated Rate shall no
longer exist, at any time and for any reason, the comparable replacement rate
shall be equal to the average offered quotation rate from three (3) leading
banks in the London interbank deposit market satisfactory to the Administrative
Agent at such time for U.S. Dollars for an amount comparable to such LIBOR Rate
Loan and having a borrowing date and a maturity comparable to such Impacted
Interest Period. Notwithstanding anything herein to the contrary, if "LIBOR"
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

 26 

 



"LIBOR Deadline" has the meaning specified therefor in Section 2.07(a).

 

"LIBOR Notice" means a written notice substantially in the form of Exhibit D.

 

"LIBOR Option" has the meaning specified therefor in Section 2.07(a).

 

"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the
greater of (a) the rate per annum determined by the Administrative Agent
(rounded upwards if necessary, to the next 1/100%) by dividing (i) LIBOR for
such Interest Period by (ii) 100% minus the Reserve Percentage and (b) 1.75% per
annum. The LIBOR Rate shall be adjusted on and as of the effective day of any
change in the Reserve Percentage.

 

"LIBOR Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.

 

"Lien" means any mortgage, deed of trust, deed to secure debt, pledge, lien
(statutory or otherwise), security interest, charge or other encumbrance or
security or preferential arrangement of any nature, including, without
limitation, any conditional sale or title retention arrangement, any Capitalized
Lease and any assignment, deposit arrangement or financing lease intended as, or
having the effect of, security.

 

"Liquidity" means, at any time, the sum of (a) Undrawn Availability plus (b)
Qualified Cash, in each case, at such time.

 

"LLC Division" means the division of a limited liability company into two or
more limited liability companies, with the dividing company continuing or
terminating its existence as a result, whether pursuant to the laws of any
applicable jurisdiction or otherwise.

 

"Loan" means any Term Loan made by a Lender to the Borrowers pursuant to ARTICLE
II hereof.

 

 27 

 



"Loan Account" means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the
Borrowers, in which the Borrowers will be charged with all Loans made to, and
all other Obligations incurred by, the Borrowers.

 

"Loan Document" means this Agreement, the Acquisition Collateral Assignment, any
Certificate of Beneficial Ownership, any Control Agreement, the Disbursement
Letter, any Equity Document, any Guaranty, the Intercompany Subordination
Agreement, the Intercreditor Agreement, any Joinder Agreement, the Mexican
Security Documents, any Mortgage, any Security Agreement, any other Security
Document, any UCC Filing Authorization Letter, any landlord waiver, any
collateral access agreement, any Perfection Certificate and any other agreement,
instrument, certificate, report and other document executed and delivered by any
Loan Party in favor of any Agent or any Lender pursuant hereto or thereto or
otherwise evidencing or securing any Loan or any other Obligation.

 

"Loan Party" means any Borrower and any Guarantor.

 

"Loan Servicing Fee" has the meaning specified therefor in Section 2.06(d).

 

"Material Adverse Effect" means a material adverse effect on any of (a) the
operations, assets, liabilities or financial condition of the Loan Parties taken
as a whole, (b) the ability of the Loan Parties taken as a whole to perform any
of their obligations under any Loan Document, (c) the legality, validity or
enforceability of this Agreement or any other Loan Document, (d) the rights and
remedies of any Agent or any Lender under any Loan Document, or (e) the
validity, perfection or priority of a Lien in favor of the Collateral Agent for
the benefit of the Agents and the Lenders on Collateral having a fair market
value in excess of $500,000.

 

"Material Contract" means, with respect to any Person, any contract or agreement
as to which the breach, nonperformance, cancellation or failure to renew by any
party thereto could reasonably be expected to have a Material Adverse Effect.

 

"MC Assembly" means MC Assembly Holdings, Inc., a Delaware corporation.

 

“MC Assembly Acquisition" means the acquisition of all of the Equity Interests
of MC Assembly and its Subsidiaries pursuant to the Acquisition Documents.

 

"Mexican Loan Party" means (a) MC Assembly Mexico S. de R.L. de C.V., (b) Radio
Componentes de Mexico, S.A. de C.V., (c) SMTC de Chihuahua, S.A. de C.V., and
(d) each other Foreign Subsidiary (other than an Excluded Subsidiary) of the
Parent organized under the laws of Mexico.

 

"Mexican Security Document" means each agreement, Mortgage, instrument or other
document executed or delivered by a Loan Party or any other Person that purports
to grant a Lien under the laws of Mexico to secure the Obligations.

 

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

 

 28 

 



"Mortgage" means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
satisfactory to the Collateral Agent, made by a Loan Party in favor of the
Collateral Agent for the benefit of the Agents and the Lenders, securing the
Obligations and delivered to the Collateral Agent.

 

"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed, or has been obligated to contribute, to at any time during the
current calendar year or any of the preceding five calendar years.

 

"Net Cash Proceeds" means, with respect to, any issuance or incurrence of any
Indebtedness, any Equity Issuance, any Disposition or the receipt of any
Extraordinary Receipts by any Person or any of its Subsidiaries, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary, in connection
therewith after deducting therefrom only (a) in the case of any Disposition or
the receipt of any Extraordinary Receipts consisting of insurance proceeds or
condemnation awards, the amount of any Indebtedness secured by any Permitted
Lien on any asset (other than Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection therewith (other
than Indebtedness under this Agreement), (b) reasonable expenses related thereto
incurred by such Person or such Subsidiary in connection therewith, (c) amounts
paid or required to be paid to third parties or otherwise into escrow or similar
arrangements and (d) taxes paid or required to be paid to any taxing authorities
by such Person or such Subsidiary in connection therewith (after taking into
account any tax credits or deductions and any tax sharing arrangements), in each
case, to the extent, but only to the extent, that the amounts so deducted are
(i) actually paid to a Person that, except in the case of reasonable
out-of-pocket expenses, is not an Affiliate of such Person or any of its
Subsidiaries and (ii) properly attributable to such transaction or to the asset
that is the subject thereof.

 

"New Facility" has the meaning specified therefor in Section 7.01(m).

 

"Non-U.S. Lender" has the meaning specified therefor in Section 2.09(d).

 

"Notice of Borrowing" has the meaning specified therefor in Section 2.02(a).

 

"NPL" means the National Priorities List under CERCLA.

 

"Obligations" means all present and future indebtedness, obligations, and
liabilities (including, without limitation, the Term Loan B PIK Amount) of each
Loan Party to the Agents and the Lenders arising under or in connection with
this Agreement or any other Loan Document, whether or not the right of payment
in respect of such claim is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, disputed, undisputed, legal, equitable, secured,
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding referred to in Section 9.01. Without limiting the
generality of the foregoing, the Obligations of each Loan Party under the Loan
Documents include (a) the obligation (irrespective of whether a claim therefor
is allowed in an Insolvency Proceeding) to pay principal, interest (including,
without limitation, the Term Loan B PIK Amount), charges, expenses, fees,
premiums (including the Applicable Premium), attorneys' fees and disbursements,
indemnities and other amounts payable by such Person under the Loan Documents,
and (b) the obligation of such Person to reimburse any amount in respect of any
of the foregoing that any Agent or any Lender (in its sole discretion) may elect
to pay or advance on behalf of such Person. Notwithstanding any of the
foregoing, Obligations shall not include any Excluded Swap Obligations.

 

 29 

 



"OFAC" means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.12).

 

"Parent" has the meaning specified therefor in the preamble hereto.

 

"Participant Register" has the meaning specified therefor in Section 12.07(i).

 

"Payment Office" means such office or offices of the Administrative Agent as may
be designated in writing from time to time by the Administrative Agent to the
Collateral Agent and the Administrative Borrower.

 

"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.

 

"Pension Plan" means an Employee Plan that is subject to Section 412 of the
Internal Revenue Code, Section 302 of ERISA or Title IV of ERISA maintained,
sponsored or contributed to, or for which there is an obligation to contribute
to, by any Loan Party or any of its ERISA Affiliates at any time during the
current calendar year or any of the preceding five calendar years.

 

"Perfection Certificate" means a certificate in form and substance satisfactory
to the Collateral Agent providing information with respect to the property of
each Loan Party.

 

"Permitted Acquisition" means any Acquisition by a Loan Party or any
wholly-owned Subsidiary of a Loan Party to the extent that each of the following
conditions shall have been satisfied:

 

 30 

 



(a)                no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition;

 

(b)               to the extent the Acquisition will be financed in whole or in
part with the proceeds of any Loan, the conditions set forth in Section 5.02
shall have been satisfied;

 

(c)                the Borrowers shall have furnished to the Agents at least 10
Business Days prior to the consummation of such Acquisition (i) an executed term
sheet and/or commitment letter (setting forth in reasonable detail the terms and
conditions of such Acquisition) and, at the request of any Agent, such other
information and documents that any Agent may request, including, without
limitation, executed counterparts of the respective agreements, instruments or
other documents pursuant to which such Acquisition is to be consummated
(including, without limitation, any related management, non-compete, employment,
option or other material agreements), any schedules to such agreements,
instruments or other documents and all other material ancillary agreements,
instruments or other documents to be executed or delivered in connection
therewith, (ii) pro forma financial statements of the Parent and its
Subsidiaries after the consummation of such Acquisition, (iii) a certificate of
the chief financial officer of the Parent, demonstrating on a pro forma basis
compliance, as at the end of the most recently ended Fiscal Quarter for which
internally prepared financial statements are available, with all covenants set
forth in Section 7.03 hereof after the consummation of such Acquisition, and
(iv) copies of such other agreements, instruments or other documents as any
Agent shall reasonably request;

 

(d)               the agreements, instruments and other documents referred to in
paragraph (c) above shall provide that (i) neither the Loan Parties nor any of
their Subsidiaries shall, in connection with such Acquisition, assume or remain
liable in respect of any Indebtedness of the Seller or Sellers, or other
obligation of the Seller or Sellers (except for obligations incurred in the
ordinary course of business in operating the property so acquired and necessary
or desirable to the continued operation of such property and except for
Permitted Indebtedness), and (ii) all property to be so acquired in connection
with such Acquisition shall be free and clear of any and all Liens, except for
Permitted Liens (and if any such property is subject to any Lien not permitted
by this clause (ii) then concurrently with such Acquisition such Lien shall be
released);

 

(e)                such Acquisition shall be effected in such a manner so that
the acquired assets or Equity Interests are owned either by a Loan Party or a
wholly-owned Subsidiary of a Loan Party and, if effected by merger or
consolidation involving a Loan Party, such Loan Party shall be the continuing or
surviving Person;

 

(f)                the Borrowers shall have Liquidity in an amount equal to or
greater than $15,000,000 immediately after giving effect to the consummation of
the proposed Acquisition;

 

(g)               the assets being acquired or the Person whose Equity Interests
are being acquired did not have negative Consolidated EBITDA during the 12
consecutive month period most recently concluded prior to the date of the
proposed Acquisition;

 

(h)               the assets being acquired (other than assets which are not
material in value in relation to the Loan Parties' and their Subsidiaries' total
assets on a pro forma basis), or the Person whose Equity Interests are being
acquired, are useful in or engaged in, as applicable, the business of the Loan
Parties and their Subsidiaries or a business reasonably related thereto;

 

 31 

 



(i)                 the assets being acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are located within the United
States or the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States;

 

(j)                 such Acquisition shall be consensual and shall have been
approved by the board of directors of the Person whose Equity Interests or
assets are proposed to be acquired and shall not have been preceded by an
unsolicited tender offer for such Equity Interests by, or proxy contest
initiated by, Parent or any of its Subsidiaries or an Affiliate thereof;

 

(k)               any such Subsidiary (and its equityholders) shall execute and
deliver the agreements, instruments and other documents required by Section
7.01(b) on or prior to the date of the consummation of such Acquisition; and

 

(l)                 the Purchase Price payable in respect of (i) any single
Acquisition or series of related Acquisitions shall not exceed $15,000,000 in
the aggregate; provided that the Purchase Price payable in respect of any
Acquisition or series of related Acquisitions in excess of $3,500,000 shall be
funded solely with the proceeds of an Excluded Equity Issuance consummated
within the six month period immediately prior to such Acquisition or series of
related Acquisitions, and (ii) all Acquisitions (including the proposed
Acquisition) shall not exceed $25,000,000 during the term of this Agreement;
provided that the aggregate Purchase Price payable in respect of all
Acquisitions (including the proposed Acquisition) during the term of this
Agreement in excess of $5,000,000 shall be funded solely with the proceeds of
Excluded Equity Issuances consummated within the six month period immediately
prior to each such Acquisition.

 

"Permitted Disposition" means:

 

(a)                sale of Inventory in the ordinary course of business;

 

(b)               licensing, on a non-exclusive basis, Intellectual Property
rights in the ordinary course of business;

 

(c)                leasing or subleasing assets in the ordinary course of
business;

 

(d)               (i) the lapse of Registered Intellectual Property of the
Parent and its Subsidiaries to the extent not economically desirable in the
conduct of their business or (ii) the abandonment of Intellectual Property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Secured Parties;

 

(e)                any involuntary loss, damage or destruction of property;

 

(f)                any involuntary condemnation, seizure or taking, by exercise
of the power of eminent domain or otherwise, or confiscation or requisition of
use of property;

 

 32 

 



(g)               so long as no Event of Default has occurred and is continuing
or would result therefrom, transfers of assets (i) from the Parent or any of its
Subsidiaries (other than the Borrowers) to a Loan Party (other than the Parent),
and (ii) from any Subsidiary of the Parent that is not a Loan Party to any other
Subsidiary of the Parent;

 

(h)               Disposition of surplus, obsolete or worn-out equipment or
equipment which is otherwise not used or useful in the business of the Parent
and its Subsidiaries or the disposition of equipment in connection with the
exchange or replacement thereof;

 

(i)                 Disposition of non-core assets acquired pursuant to any
Permitted Acquisition that are (i) surplus or otherwise not used in the business
of the Parent and its Subsidiaries and (ii) Disposed of within twelve months of
the date of such Permitted Acquisition; and

 

(j)                 Disposition of property or assets not otherwise permitted in
clauses (a) through (i) above for cash in an aggregate amount not less than the
fair market value of such property or assets;

 

provided that the Net Cash Proceeds of such Dispositions (including the proposed
Disposition) (1) in the case of clause (j) above, do not exceed $1,000,000 in
the aggregate in any Fiscal Year and (2) in all cases, are paid to the
Administrative Agent for the benefit of the Agents and the Lenders as and to the
extent required pursuant to the terms of Section 2.05(c)(ii) or applied as
provided in Section 2.05(c)(v).

 

"Permitted Indebtedness" means:

 

(a)                any Indebtedness owing to any Agent or any Lender under this
Agreement and the other Loan Documents;

 

(b)               any other Indebtedness listed on Schedule 7.02(b), and any
Permitted Refinancing Indebtedness in respect of such Indebtedness;

 

(c)                Permitted Purchase Money Indebtedness and any Permitted
Refinancing Indebtedness in respect of such Indebtedness;

 

(d)               Permitted Intercompany Investments;

 

(e)                Indebtedness incurred in the ordinary course of business
under performance, surety, statutory, and appeal bonds;

 

(f)                Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to the Loan Parties, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the period in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
period;

 

(g)               the incurrence by any Loan Party of Indebtedness under Hedging
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with such Loan Party's
operations and not for speculative purposes;

 

 33 

 



(h)               Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called "procurement cards" or "P-cards") or other similar cash management
services, in each case, incurred in the ordinary course of business;

 

(i)                 contingent liabilities in respect of any indemnification
obligation, working capital adjustment, tax gross-up, make-whole, non-compete,
or similar obligation of any Loan Party incurred in connection with the
consummation of one or more Permitted Acquisitions;

 

(j)                 Indebtedness of a Person whose assets or Equity Interests
are acquired by the Parent or any of its Subsidiaries in a Permitted Acquisition
in an aggregate amount not to exceed $1,000,000 at any one time outstanding;
provided, that such Indebtedness (i) is either Permitted Purchase Money
Indebtedness or a Capitalized Lease with respect to equipment or mortgage
financing with respect to a Facility, (ii) was in existence prior to the date of
such Permitted Acquisition, and (iii) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition;

 

(k)               [reserved];

 

(l)                 Indebtedness not otherwise permitted hereby to the extent
that such Indebtedness is (i) unsecured and (ii) in an aggregate amount not
exceeding $500,000 at any time outstanding;

 

(m)             Revolving Loan Obligations in an aggregate principal amount not
to exceed the Maximum ABL Principal Obligations (as defined in the Intercreditor
Agreement), so long as such Revolving Loan Obligations are subject to the terms
and conditions of the Intercreditor Agreement; and

 

(n)               Subordinated Indebtedness in an aggregate amount not exceeding
$1,000,000 at any time outstanding.

 

"Permitted Intercompany Investments" means Investments made by (a) a Domestic
Loan Party to or in another Domestic Loan Party (other than a Holding Company),
(b) a Foreign Loan Party to or in another Foreign Loan Party (other than a
Holding Company), (c) a Domestic Loan Party to or in a Foreign Loan Party (other
than a Holding Company) or other Foreign Subsidiary in an aggregate amount for
all such Investments not to exceed, during any fiscal month of the Parent and
its Subsidiaries, amounts (i) that are reasonably expected by the Parent to be
used to fund operations of such Persons for such fiscal month substantially
consistent with past practices and (ii) that do not result in any failure by the
Loan Parties to be in compliance with the provisions of Section 7.02(u), (d) a
Foreign Loan Party to or in a Domestic Loan Party (other than a Holding
Company), (e) a Subsidiary that is not a Loan Party to or in another Subsidiary
that is not a Loan Party, (f) a Subsidiary that is not a Loan Party to or in a
Loan Party, so long as, in the case of a loan or advance, the parties thereto
are party to the Intercompany Subordination Agreement, and (g) a Loan Party to
or in a Subsidiary that is not a Loan Party, so long as (i) the aggregate amount
of all such Investments made by the Loan Parties to or in Subsidiaries that are
not Loan Parties does not exceed $750,000 at any time outstanding, (ii) no
Default or Event of Default has occurred and is continuing either before or
after giving effect to such Investment, and (iii) the Borrowers have Liquidity
of not less than $15,000,000 after giving effect to such Investment.

 

 34 

 



"Permitted Investments" means:

 

(a)                Investments in cash and Cash Equivalents;

 

(b)               Investments in negotiable instruments deposited or to be
deposited for collection in the ordinary course of business;

 

(c)                advances made in connection with purchases of goods or
services in the ordinary course of business;

 

(d)               Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the ordinary course of business or
owing to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries;

 

(e)                Investments existing on the date hereof, as set forth on
Schedule 7.02(e) hereto, but not any increase in the amount thereof as set forth
in such Schedule or any other modification of the terms thereof;

 

(f)                Permitted Intercompany Investments; and

 

(g)               Permitted Acquisitions.

 

"Permitted Liens" means:

 

(a)                Liens securing the Obligations;

 

(b)               Liens for taxes, assessments and governmental charges the
payment of which is not required under Section 7.01(c)(ii);

 

(c)                Liens imposed by law, such as carriers', warehousemen's,
mechanics', materialmen's and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than 30 days or are being contested in good
faith and by appropriate proceedings promptly initiated and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefor;

 

(d)               Liens described on Schedule 7.02(a), provided that any such
Lien shall only secure the Indebtedness that it secures on the Effective Date
and any Permitted Refinancing Indebtedness in respect thereof;

 

(e)                purchase money Liens on equipment acquired or held by any
Loan Party or any of its Subsidiaries in the ordinary course of its business to
secure Permitted Purchase Money Indebtedness so long as such Lien only (i)
attaches to such property and (ii) secures the Indebtedness that was incurred to
acquire such property or any Permitted Refinancing Indebtedness in respect
thereof;

 

 35 

 



(f)                deposits and pledges of cash securing (i) obligations
incurred in respect of workers' compensation, unemployment insurance or other
forms of governmental insurance or benefits, (ii) the performance of bids,
tenders, leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are made or otherwise arise in the ordinary
course of business and secure obligations not past due;

 

(g)               with respect to any Facility, easements, zoning restrictions
and similar encumbrances on real property and minor irregularities in the title
thereto that do not (i) secure obligations for the payment of money or (ii)
materially impair the value of such property or its use by any Loan Party or any
of its Subsidiaries in the normal conduct of such Person's business;

 

(h)               Liens of landlords and mortgagees of landlords (i) arising by
statute or under any Lease or related Contractual Obligation entered into in the
ordinary course of business, (ii) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, or (iii)
for amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP;

 

(i)                 the title and interest of a lessor or sublessor in and to
personal property leased or subleased (other than through a Capitalized Lease),
in each case extending only to such personal property;

 

(j)                 non-exclusive licenses of Intellectual Property rights in
the ordinary course of business;

 

(k)               judgment liens (other than for the payment of taxes,
assessments or other governmental charges) securing judgments and other
proceedings not constituting an Event of Default under Section 9.01(j);

 

(l)                 rights of set-off or bankers' liens upon deposits of cash in
favor of banks or other depository institutions, solely to the extent incurred
in connection with the maintenance of such deposit accounts in the ordinary
course of business;

 

(m)             Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness;

 

(n)               Liens assumed by the Parent and its Subsidiaries in connection
with a Permitted Acquisition that secure Indebtedness permitted by clause (j) of
the definition of Permitted Indebtedness;

 

 36 

 



(o)               Liens solely on any cash earnest money deposits made by any
Loan Party in connection with any letter of intent or purchase agreement with
respect to a Permitted Acquisition;

 

(p)               Liens securing the Indebtedness permitted under clause (m) of
the definition of Permitted Indebtedness, so long as such Liens are subject to
the terms and conditions of the Intercreditor Agreement; and

 

(q)               other Liens which do not secure Indebtedness for borrowed
money or letters of credit and as to which the aggregate amount of the
obligations secured thereby does not exceed $250,000.

 

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) incurred to finance the acquisition of any fixed or tangible assets
secured by a Lien permitted under clause (e) of the definition of "Permitted
Liens"; provided that (a) such Indebtedness is incurred within 20 days after
such acquisition, (b) such Indebtedness when incurred shall not exceed the
purchase price of the asset financed and (c) the aggregate principal amount of
all such Indebtedness shall not exceed $2,000,000 at any time outstanding.

 

"Permitted Refinancing Indebtedness" means the extension of maturity,
refinancing or modification of the terms of Indebtedness so long as:

 

(a)                upon giving effect to such extension, refinancing or
modification, the amount of such Indebtedness is not greater than the amount of
Indebtedness outstanding immediately prior to such extension, refinancing or
modification (other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto);

 

(b)               such extension, refinancing or modification does not result in
a shortening of the average weighted maturity (measured as of the extension,
refinancing or modification) of the Indebtedness so extended, refinanced or
modified;

 

(c)                such extension, refinancing or modification is pursuant to
terms that are not less favorable to the Loan Parties and the Lenders than the
terms of the Indebtedness (including, without limitation, terms relating to the
collateral (if any) and subordination (if any)) being extended, refinanced or
modified; and

 

(d)               the Indebtedness that is extended, refinanced or modified is
not recourse to any Loan Party or any of its Subsidiaries that is liable on
account of the obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended.

 

"Permitted Restricted Payments" means any of the following Restricted Payments
made by:

 

(a)                any Loan Party to the Parent in amounts necessary to pay
taxes and other customary expenses as and when due and owing by the Parent in
the ordinary course of its business (including salaries and related reasonable
and customary expenses incurred by employees of the Parent),

 

 37 

 



(b)               any Loan Party to the Parent in amounts necessary to pay any
amounts as and when due and owing by the Parent under any Equity Document,

 

(c)                any Subsidiary of any Loan Party (other than the Parent) to
such Loan Party,

 

(d)               the Parent to pay dividends in the form of Qualified Equity
Interests, and

 

(e)                the Parent to pay fees, not to exceed $75,000 per year, in
respect of its advisory agreement with Clarke Bailey.

 

"Permitted Specified Liens" means Permitted Liens described in clauses (a), (b),
(c) and (q) of the definition of Permitted Liens, and, solely in the case of
Section 7.01(b)(i), including clauses (g), (h) and (i) of the definition of
Permitted Liens.

 

"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

"Petty Cash Accounts" means Cash Management Accounts with deposits at any time
in an aggregate amount not in excess of $50,000 for any one account and $125,000
in the aggregate for all such accounts.

 

"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.00%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 2.00%.

 

"Pro Rata Share" means, with respect to:

 

(a)                a Lender's obligation to make the Term Loan A and receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender's Term Loan A Commitment, by (ii) the Total
Term Loan A Commitment, provided that if the Total Term Loan A Commitment has
been reduced to zero, the numerator shall be the aggregate unpaid principal
amount of such Lender's portion of the Term Loan A and the denominator shall be
the aggregate unpaid principal amount of the Term Loan A,

 

(b)               a Lender's obligation to make the Term Loan B and receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender's Term Loan B Commitment, by (ii) the Total
Term Loan B Commitment, provided that if the Total Term Loan B Commitment has
been reduced to zero, the numerator shall be the aggregate unpaid principal
amount of such Lender's portion of the Term Loan B and the denominator shall be
the aggregate unpaid principal amount of the Term Loan B,

 

 38 

 



(c)                all other matters (including, without limitation, the
indemnification obligations arising under Section 10.05) regarding a Lender, the
percentage obtained by dividing (i) the sum of such Lender's Term Loan B
Commitment and the unpaid principal amount of such Lender's portion of the Term
Loans and the Collateral Agent Advances, by (ii) the sum of the Total Term Loan
B Commitment and the aggregate unpaid principal amount of the Term Loans and
Collateral Agent Advances.

 

"Proceeds" means (a) all "proceeds" (as defined in Article 9 of the Uniform
Commercial Code) with respect to the Collateral and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

 

"Process Agent" has the meaning specified therefor in Section 12.10(b).

 

"Projections" means financial projections of the Parent and its Subsidiaries
delivered pursuant to Section 6.01(g)(ii), as updated from time to time pursuant
to Section 7.01(a)(vii).

 

"Purchase Price" means, with respect to any Acquisition, an amount equal to the
sum of (a) the aggregate consideration, whether cash, property or securities
(including, without limitation, the fair market value of any Equity Interests of
any Loan Party or any of its Subsidiaries issued in connection with such
Acquisition), paid or delivered by a Loan Party or any of its Subsidiaries
(whether as initial consideration or through the payment or disposition of
deferred consideration, including, without limitation, in the form of seller
financing, royalty payments, payments allocated towards non-compete covenants,
payments to principals for consulting services or other similar payments) in
connection with such Acquisition, plus (b) the aggregate amount of liabilities
of the acquired business (net of current assets of the acquired business) that
would be reflected on a balance sheet (if such were to be prepared) of the
Parent and its Subsidiaries upon giving effect to such Acquisition, plus (c) the
aggregate amount of all transaction fees, costs and expenses incurred by the
Parent or any of its Subsidiaries in connection with such Acquisition.

 

"Qualified Cash" means, as of any date of determination, the aggregate amount of
unrestricted cash on-hand of the Loan Parties maintained in deposit accounts in
the name of a Loan Party in the United States as of such date, which deposit
accounts are subject to Control Agreements.

 

"Qualified Equity Interests" means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.

 

"Real Property Deliverables" means each of the following agreements, instruments
and other documents in respect of each Facility, each to the extent required by
and in form and substance reasonably satisfactory to the Collateral Agent:

 

(a)                a Mortgage duly executed by the applicable Loan Party,

 

(b)               evidence of the recording of each Mortgage in such office or
offices as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable to perfect the Lien purported to be created thereby or to
otherwise protect the rights of the Collateral Agent and the Lenders thereunder;

 

 39 

 



(c)                a Title Insurance Policy with respect to each Mortgage;

 

(d)               a current ALTA survey and a surveyor's certificate, certified
to the Collateral Agent and to the issuer of the Title Insurance Policy with
respect thereto by a professional surveyor licensed in the state in which such
Facility is located and reasonably satisfactory to the Collateral Agent;

 

(e)                in the case of a leasehold interest, (i) a certified copy of
the Lease between the landlord and such Person with respect to such real
property in which such Person has a leasehold interest, and the certificate of
occupancy with respect thereto, and (ii) an attornment and nondisturbance
agreement between the landlord (and any fee mortgagee) and the applicable Loan
Party with respect to such leasehold interest and the Collateral Agent;

 

(f)                a zoning report issued by a provider reasonably satisfactory
to the Collateral Agent or a copy of each letter issued by the applicable
Governmental Authority, evidencing each Facility's compliance with all
applicable Requirements of Law, together with a copy of all certificates of
occupancy issued with respect to each Facility;

 

(g)               an opinion of counsel, satisfactory to the Collateral Agent,
in the state where such Facility is located with respect to the enforceability
of the Mortgage to be recorded and such other matters as the Collateral Agent
may reasonably request;

 

(h)               an ASTM 1527-13 Phase I Environmental Site Assessment ("Phase
I ESA") (and if reasonably requested by the Collateral Agent based upon the
results of such Phase I, a Phase II Environmental Site Assessment), by an
independent firm reasonably satisfactory to the Collateral Agent; and

 

(i)                 such other agreements, instruments, appraisals and other
documents (including guarantees and opinions of counsel) as the Collateral Agent
may reasonably require.

 

"Recipient" means any Agent or any Lender, as applicable.

 

"Reference Rate" means, for any period, the greatest of (a) 4.75% per annum, (b)
the Federal Funds Rate plus 0.50% per annum, (c) the LIBOR Rate (which rate
shall be calculated based upon an Interest Period of 1 month and shall be
determined at approximately 11:00 a.m., London Time, two Business Days prior to
the determination date) plus 1.00% per annum, and (d) the rate last quoted by
The Wall Street Journal as the "Prime Rate" in the United States or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the "bank prime loan" rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent). Each change in the Reference Rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

 40 

 



"Reference Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.

 

"Register" has the meaning specified therefor in Section 12.07(f).

 

"Registered Intellectual Property" means Intellectual Property that is
federally, nationally or internationally issued or registered, or the subject of
a pending application for such issuance or registration.

 

"Registered Loans" has the meaning specified therefor in Section 12.07(f).

 

"Registration Rights Agreement" means the Registration Rights Agreement, in form
and substance satisfactory to the Agents, by and between the Parent and each
subscriber party thereto.

 

"Regulation T", "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

 

"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

 

"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.

 

"Remedial Action" means any action (a) to correct or address any actual, alleged
or threatened non-compliance with any Environmental Law or Environmental Permit,
or (b) to clean up, remove, remediate, contain, treat, monitor, assess,
evaluate, investigate, prevent, minimize or in any other way address the
presence, Release or threatened Release of any Hazardous Material (including the
performance of pre-remedial studies and investigations and post-remedial
operation and maintenance activities).

 

"Replacement Lender" has the meaning specified therefor in Section 12.02(c).

 

"Reportable Event" means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section or otherwise).

 

"Required Lenders" means Lenders whose Pro Rata Shares (calculated in accordance
with clause (c) of the definition thereof) aggregate at least 50.1%.

 

"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

 

 41 

 



"Reserve Percentage" means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as "eurocurrency liabilities") of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.

 

"Restricted Payment" means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) the
making of any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding, (c) the making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Equity
Interests of any Loan Party, now or hereafter outstanding, (d) the return of any
Equity Interests to any shareholders or other equity holders of any Loan Party
or any of its Subsidiaries, or make any other distribution of property, assets,
shares of Equity Interests, warrants, rights, options, obligations or securities
thereto as such or (e) the payment of any management, consulting, monitoring or
advisory fees or any other fees or expenses (including the reimbursement thereof
by any Loan Party or any of its Subsidiaries) pursuant to any management,
consulting, monitoring, advisory or other services agreement to any of the
shareholders or other equityholders of any Loan Party or any of its Subsidiaries
or other Affiliates, or to any other Subsidiaries or Affiliates of any Loan
Party.

 

"Revolving Loans" has the meaning of the term "Revolving Advances" set forth in
the Revolving Loan Agreement.

 

"Revolving Loan Agent" means PNC Bank, National Association, in its capacity as
agent under the Revolving Loan Agreement, together with its successors and
assigns in such capacity.

 

"Revolving Loan Agreement" means the Amended and Restated Revolving Credit and
Security Agreement, dated of even date herewith, among the Borrowers, the
lenders party thereto and the Revolving Loan Agent, as the same may be amended,
modified, supplemented, replaced or renewed from time to time to the extent
permitted under the Intercreditor Agreement.

 

"Revolving Loan Documents" means the Revolving Loan Agreement and all other
instruments, agreements and documents executed in connection therewith, as the
same may be amended, modified, supplemented, replaced or renewed from time to
time to the extent permitted under the Intercreditor Agreement.

 

 42 

 



"Revolving Loan Lenders" means the lenders from time to time party to the
Revolving Loan Agreement.

 

"Revolving Loan Obligations" means the Indebtedness and all other obligations of
the Loan Parties owing to Revolving Loan Agent and Revolving Loan Lenders under
the Revolving Loan Documents.

 

"Revolving Loan Priority Collateral" has the meaning of the term "ABL Priority
Collateral" set forth in the Intercreditor Agreement.

 

"Sale and Leaseback Transaction" means, with respect to the Parent or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
the Parent or any of its Subsidiaries shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.

 

"Sanctioned Country" means, at any time, a country or territory that is itself
the subject or target of any Sanctions (which, as of the Effective Date, include
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

"Sanctioned Person" means, at any time, any Person (a) listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty's Treasury of the United Kingdom, Germany, Canada, Australia, or
other relevant sanctions authority, (b) a Person that resides, is organized or
located in or has a place of business in a country or territory named on such
lists or which is designated as a "Non-Cooperative Jurisdiction" by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction (a "Sanction Target") or owns
50% or more or otherwise controlled by, or acting on behalf of one or more
Sanction Targets or (c) any Person owned or controlled by any Person or Persons
described in clauses (a) or (b).

 

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC, the U.S. Department of
State, the European Union, Her Majesty's Treasury of the United Kingdom, or
other relevant sanctions authority.

 

"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

 

"Secured Party" means any Agent and any Lender.

 

"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

 

"Securitization" has the meaning specified therefor in Section 12.07(l).

 

 43 

 



"Security Agreement" means any Pledge and Security Agreement, in form and
substance satisfactory to the Collateral Agent, made by a Loan Party in favor of
the Collateral Agent for the benefit of the Secured Parties securing the
Obligations.

 

"Security Document" means each Domestic Security Document, each Mexican Security
Document, and each other agreement, instrument or other document executed or
delivered by a Loan Party or any other Person that purports to grant a Lien to
secure the Obligations.

 

"Seller" means any Person that sells Equity Interests or other property or
assets to a Loan Party or a Subsidiary of a Loan Party in a Permitted
Acquisition.

 

"Senior Leverage Ratio" means, with respect to any Person and its Subsidiaries
for any period, the ratio of (a) the result of (i) all Indebtedness described in
clauses (a), (b), (c), (d), (e) and (f) in the definition thereof of such Person
and its Subsidiaries as of the end of such period minus (ii) the aggregate
principal amount of the Term Loan B outstanding as at the end of such period to
(b) Consolidated EBITDA of such Person and its Subsidiaries for such period.

 

"Sold Entity or Business" has the meaning specified therefor in the definition
of the term "Consolidated EBITDA."

 

"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital. In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

"Standard & Poor's" means Standard & Poor's Ratings Services, a division of S&P
Global, Inc., and any successor thereto.

 

"Subordinated Indebtedness" means Indebtedness of any Loan Party the terms of
which (including, without limitation, payment terms, interest rates, covenants,
remedies, defaults and other material terms) are satisfactory to the Collateral
Agent and the Required Lenders and which has been expressly subordinated in
right of payment to all Indebtedness of such Loan Party under the Loan Documents
by the execution and delivery of a subordination agreement, in form and
substance satisfactory to the Collateral Agent and the Required Lenders.

 

"Subscription Agreement" means that certain Subscription Agreement, dated as of
the Effective Date, by and among the Parent and the subscribers party thereto.

 

 44 

 



"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person. References to a Subsidiary shall mean a
Subsidiary of the Parent unless the context expressly provides otherwise.

 

"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

"Target Indebtedness" means the Indebtedness due or owing by MC Assembly or any
of its Affiliates set forth on Schedule 1.01(G).

 

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

"Term Loan" and "Term Loans" means the Term Loan A and the Term Loan B,
individually or collectively, as the context requires, made by the Term Loan A
Lenders and the Term Loan B Lenders to the Borrowers pursuant to Section
2.01(a)(i) and Section 2.01(a)(ii).

 

"Term Loan A" means, collectively, the loans made by the Term Loan A Lenders to
the Borrowers on the Effective Date pursuant to Section 2.01(a)(i).

 

"Term Loan A Commitment" means, with respect to each Lender, the commitment of
such Lender to make the Term Loan A to the Borrowers in the amount set forth in
Schedule 1.01(A) hereto or in the Assignment and Acceptance pursuant to which
such Lender became a Lender under this Agreement, as the same may be terminated
or reduced from time to time in accordance with the terms of this Agreement.

 

"Term Loan A Lender" means a Lender with a Term Loan A Commitment or a Term Loan
A.

 

"Term Loan A Obligations" means any Obligations with respect to the Term Loan A
(including, without limitation, the principal thereof, the interest thereon, and
the fees and expenses specifically related thereto).

 

"Term Loan B" means, collectively, the loans made by the Term Loan B Lenders to
the Borrowers pursuant to Section 2.01(a)(ii).

 

 45 

 



"Term Loan B Commitment" means, with respect to each Lender, the commitment of
such Lender to make the Term Loan B to the Borrowers in the amount set forth in
Schedule 1.01(A) hereto or in the Assignment and Acceptance pursuant to which
such Lender became a Lender under this Agreement, as the same may be terminated
or reduced from time to time in accordance with the terms of this Agreement.

 

"Term Loan B Commitment Termination Date" means the earlier of (a) the date of
satisfaction, termination, expiration, waiver or other settlement of the
requirement to pay any earn-out in respect of the MC Assembly Acquisition and
(b) May 31, 2019.

 

"Term Loan B Lender" means a Lender with a Term Loan B Commitment or a Term Loan
B.

 

"Term Loan B Obligations" means any Obligations with respect to the Term Loan B
(including, without limitation, the principal thereof, the interest thereon, and
the fees and expenses specifically related thereto).

 

"Term Loan B PIK Amount" means, as of any date of determination, the amount of
all Incremental Interest accrued with respect to the Term Loan B that has been
paid in kind by being added to the balance thereof in accordance with Section
2.04(a).

 

"Term Loan Commitment" means the Term Loan A Commitment and the Term Loan B
Commitment, individually or collectively, as the context requires.

 

"Term Priority Collateral" has the meaning of the term "Term Priority
Collateral" set forth in the Intercreditor Agreement.

 

"Termination Date" means the first date on which all of the Obligations are paid
in full in cash and the Commitments of the Lenders are terminated.

 

"Title Insurance Policy" means a mortgagee's loan policy, in form and substance
satisfactory to the Collateral Agent, together with all endorsements made from
time to time thereto, issued to the Collateral Agent by or on behalf of a title
insurance company selected by or otherwise satisfactory to the Collateral Agent,
insuring the Lien created by a Mortgage in an amount and on terms and with such
endorsements satisfactory to the Collateral Agent, delivered to the Collateral
Agent.

 

"Total Leverage Ratio" means, with respect to any Person and its Subsidiaries
for any period, the ratio of (a) all Indebtedness described in clauses (a), (b),
(c), (d), (e) and (f) in the definition thereof of such Person and its
Subsidiaries as of the end of such period to (b) Consolidated EBITDA of such
Person and its Subsidiaries for such period.

 

"Total Term Loan A Commitment" means the sum of the amounts of the Lenders' Term
Loan A Commitments.

 

"Total Term Loan B Commitment" means the sum of the amounts of the Lenders' Term
Loan B Commitments.

 

 46 

 



"Total Term Loan Commitment" means the sum of the amounts of the Lenders' Term
Loan A Commitments and Term Loan B Commitments.

 

"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

"UCC Filing Authorization Letter" means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security Document
and each Mortgage.

 

"Undrawn Availability" has the meaning set forth in Revolving Loan Agreement (as
in effect on the Effective Date).

 

"Uniform Commercial Code" or "UCC" has the meaning specified therefor in Section
1.04.

 

"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001)) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.

 

"WARN" has the meaning specified therefor in Section 6.01(p).

 

"Warrants" means the warrant certificate covering the purchase of Equity
Interests of the Parent substantially in the form of Exhibit D hereto, together
with the rights to purchase such Equity Interests of the Parent provided thereby
and all warrant certificates covering such Equity Interests issued upon
transfer, division or combination of, or in substitution for, any thereof.

 

"Withholding Agent" means any Loan Party and the Administrative Agent.

 

"Working Capital" means, at any date of determination thereof, (a) the sum, for
any Person and its Subsidiaries, of (i) the unpaid face amount of all Accounts
of such Person and its Subsidiaries as at such date of determination, plus (ii)
the aggregate amount of prepaid expenses and other current assets of such Person
and its Subsidiaries as at such date of determination (other than cash, Cash
Equivalents and any Indebtedness owing to such Person or any of its Subsidiaries
by Affiliates of such Person), minus (b) the sum, for such Person and its
Subsidiaries, of (i) the unpaid amount of all accounts payable of such Person
and its Subsidiaries as at such date of determination, plus (ii) the aggregate
amount of all accrued expenses of such Person and its Subsidiaries as at such
date of determination (other than the current portion of long-term debt and all
accrued interest and taxes).

 

Section 1.02        Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

 47 

 



Section 1.03        Certain Matters of Construction. References in this
Agreement to "determination" by any Agent include good faith estimates by such
Agent (in the case of quantitative determinations) and good faith beliefs by
such Agent (in the case of qualitative determinations). A Default or Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing pursuant to this Agreement or,
in the case of a Default, is cured within any period of cure expressly provided
for in this Agreement; and an Event of Default shall "continue" or be
"continuing" until such Event of Default has been waived in writing by the
Required Lenders. Any Lien referred to in this Agreement or any other Loan
Document as having been created in favor of any Agent, any agreement entered
into by any Agent pursuant to this Agreement or any other Loan Document, any
payment made by or to or funds received by any Agent pursuant to or as
contemplated by this Agreement or any other Loan Document, or any act taken or
omitted to be taken by any Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of the Agents and the Lenders. Wherever the phrase "to the knowledge of
any Loan Party" or words of similar import relating to the knowledge or the
awareness of any Loan Party are used in this Agreement or any other Loan
Document, such phrase shall mean and refer to (i) the actual knowledge of a
senior officer of any Loan Party or (ii) the knowledge that a senior officer
would have obtained if such officer had engaged in good faith and diligent
performance of such officer's duties, including the making of such reasonably
specific inquiries as may be necessary of the employees or agents of such Loan
Party and a good faith attempt to ascertain the existence or accuracy of the
matter to which such phrase relates. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists. In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.

 

Section 1.04        Accounting and Other Terms.

 

 48 

 



(a)                Unless otherwise expressly provided herein, each accounting
term used herein shall have the meaning given it under GAAP. For purposes of
determining compliance with any incurrence or expenditure tests set forth in
Section 7.01, Section 7.02 and Section 7.03, any amounts so incurred or expended
(to the extent incurred or expended in a currency other than Dollars) shall be
converted into Dollars on the basis of the exchange rates (as shown on the
Bloomberg currency page for such currency or, if the same does not provide such
exchange rate, by reference to such other publicly available service for
displaying exchange rates as may be reasonably selected by the Agents or, in the
event no such service is selected, on such other basis as is reasonably
satisfactory to the Agents) as in effect on the date of such incurrence or
expenditure under any provision of any such Section that has an aggregate Dollar
limitation provided for therein (and to the extent the respective incurrence or
expenditure test regulates the aggregate amount outstanding at any time and it
is expressed in terms of Dollars, all outstanding amounts originally incurred or
spent in currencies other than Dollars shall be converted into Dollars on the
basis of the exchange rates (as shown on the Bloomberg currency page for such
currency or, if the same does not provide such exchange rate, by reference to
such other publicly available service for displaying exchange rates as may be
reasonably selected by the Agents or, in the event no such service is selected,
on such other basis as is reasonably satisfactory to the Agents) as in effect on
the date of any new incurrence or expenditures made under any provision of any
such Section that regulates the Dollar amount outstanding at any time).
Notwithstanding the foregoing, (i) with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting in
accordance with FASB ASC 840 on the definitions and covenants herein, GAAP as in
effect on the Effective Date shall be applied and (ii) for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)               For purposes hereunder, whenever a provision of this Agreement
refers to a quarter ending March 31, June 30, September 30 or December 31 or a
fiscal year ending December 31, such references shall mean the actual date
closest to such date which corresponds with the end of Borrowers’ quarter end or
fiscal year based on Borrowers’ accounting cycle, which is a 4-4-5 accounting
cycle.

 

(c)                All terms used in this Agreement which are defined in Article
8 or Article 9 of the Uniform Commercial Code as in effect from time to time in
the State of New York (the "Uniform Commercial Code" or the "UCC") and which are
not otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent may otherwise determine.

 

Section 1.05        Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding"; provided, however, that with respect to a computation
of fees or interest payable to any Secured Party, such period shall in any event
consist of at least one full day.

 

 49 

 



Section 1.06        Obligation to Make Payments in Dollars. All payments to be
made by any Loan Party of principal, interest, fees and other Obligations under
any Loan Document shall be made in Dollars in same day funds, and no obligation
of any Loan Party to make any such payment shall be discharged or satisfied by
any payment other than payments made in Dollars in same day funds.

 

ARTICLE II
THE LOANS

 

Section 2.01        Commitments(a). (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth:

 

(i)                 each Term Loan A Lender severally agrees to make the Term
Loan A to the Borrowers on the Effective Date, in an aggregate principal amount
not to exceed the amount of such Lender's Term Loan A Commitment; and

 

(ii)               each Term Loan B Lender severally agrees to make the Term
Loan B to the Borrowers during the period from the Effective Date until the Term
Loan B Commitment Termination Date, in an aggregate principal amount not to
exceed the amount of such Lender's Term Loan B Commitment.

 

(b)               Notwithstanding the foregoing:

 

(i)                 The aggregate principal amount of the Term Loan A made on
the Effective Date shall not exceed the Total Term Loan A Commitment. Any
principal amount of the Term Loan A which is repaid or prepaid may not be
reborrowed.

 

(ii)               The aggregate principal amount of the Term Loan B made during
the period from the Effective Date until the Term Loan B Commitment Termination
Date shall not exceed the Total Term Loan B Commitment. Any principal amount of
the Term Loan B which is repaid or prepaid may not be reborrowed.

 

Section 2.02        Making the Loans. (a) The Administrative Borrower shall give
the Administrative Agent prior written notice (in substantially the form of
Exhibit C hereto (a "Notice of Borrowing")), not later than 12:00 noon (New York
City time) on the date which is 3 Business Days prior to the date of the
proposed Loan (or such shorter period as the Administrative Agent is willing to
accommodate from time to time, but in no event later than 12:00 noon (New York
City time) on the borrowing date of the proposed Loan). Such Notice of Borrowing
shall be irrevocable and shall specify (i) the principal amount of the proposed
Loan, which, with respect to the Term Loan A to be made on the Effective Date,
shall be in the amount of $50,000,000, and with respect to the Term Loan B to be
made on the Effective Date, shall be in the amount of $12,000,000, (ii) whether
the Loan is requested to be a Reference Rate Loan or a LIBOR Rate Loan and, in
the case of a LIBOR Rate Loan, the initial Interest Period with respect thereto,
(iii) the use of the proceeds of such proposed Loan, (iv) the proposed borrowing
date, which must be a Business Day, and, with respect to the Term Loans to be
funded on the Effective Date, must be the Effective Date, and (v) wire
instructions of the Administrative Borrower’s account or any other designated
account(s) to which funds are to be disbursed. The Administrative Agent and the
Lenders may act without liability upon the basis of written notice believed by
the Administrative Agent in good faith to be from the Administrative Borrower
(or from any Authorized Officer thereof designated in writing purportedly from
the Administrative Borrower to the Administrative Agent). The Administrative
Agent and each Lender shall be entitled to rely conclusively on any Authorized
Officer's authority to request a Loan on behalf of the Borrowers until the
Administrative Agent receives written notice to the contrary. The Administrative
Agent and the Lenders shall have no duty to verify the authenticity of the
signature appearing on any written Notice of Borrowing.

 

 50 

 



(b)       Each Notice of Borrowing pursuant to this Section 2.02 shall be
irrevocable and the Borrowers shall be bound to make a borrowing in accordance
therewith. Each Term Loan B made after the Effective Date shall require not less
than 10 Business Days' prior written notice from the Borrowers to the
Administrative Agent. No more than two drawings of the Term Loan B may be made
after the Effective Date.

 

(c)       All Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares of the Total Term
Loan A Commitment or the Total Term Loan B Commitment, as the case may be, it
being understood that no Lender shall be responsible for any default by any
other Lender in that other Lender's obligations to make a Loan requested
hereunder, nor shall the Commitment of any Lender be increased or decreased as a
result of the default by any other Lender in that other Lender's obligation to
make a Loan requested hereunder, and each Lender shall be obligated to make the
Loans required to be made by it by the terms of this Agreement regardless of the
failure by any other Lender. Each Lender shall make its Pro Rata Share of the
applicable Loan available to the Administrative Agent, in immediately available
funds, in the Administrative Agent's Account no later than 3:00 p.m. (New York
City time) on the date of the proposed Loan. Upon receipt of all funds, the
Administrative Agent will promptly make the proceeds of such Loans available to
the Borrowers, in immediately available funds, to be deposited in the account
designated by the applicable Notice of Borrowing.

 

Section 2.03        Repayment of Loans; Evidence of Debt.

 

(a)                The outstanding principal amount of the Term Loan A shall be
repayable (i) during the period beginning on the Effective Date and ending on
the second anniversary of the Effective Date, in equal installments of $312,500,
and (ii) thereafter, in equal installments of $625,000, with each such
installment due and payable on the last Business Day of each Fiscal Quarter of
the Parent and its Subsidiaries, beginning with the Fiscal Quarter of the Parent
and its Subsidiaries ending March 31, 2019, and ending on the Final Maturity
Date; provided, however, that the last such installment shall be in the amount
necessary to repay in full the unpaid principal amount of the Term Loan A. The
Term Loan B shall not require any amortization. The outstanding unpaid principal
amount of the Term Loans, and all accrued and unpaid interest thereon, shall be
due and payable on the earlier of (i) the Final Maturity Date and (ii) the date
on which the Term Loans are declared due and payable pursuant to the terms of
this Agreement.

 

 51 

 



(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the Indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)                The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender's share thereof.

 

(d)               The entries made in the accounts maintained pursuant to
Section 2.03(b) or Section 2.03(c) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that (i) the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement and (ii) in
the event of any conflict between the entries made in the accounts maintained
pursuant to Section 2.03(b) and the accounts maintained pursuant to Section
2.03(c), the accounts maintained pursuant to Section 2.03(c) shall govern and
control.

 

(e)                Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the Borrowers shall execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and
substantially in the form of Exhibit F hereto. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 12.07) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

Section 2.04        Interest.

 

(a)                Term Loan. Subject to the terms of this Agreement, at the
option of the Administrative Borrower, each Term Loan (including, without
limitation, the Term Loan B PIK Amount relating thereto) or any portion thereof
shall be either a Reference Rate Loan or a LIBOR Rate Loan. Each portion of a
Term Loan that is a Reference Rate Loan shall bear interest on the principal
amount thereof from time to time outstanding, from the date of the Term Loan
until repaid, at a rate per annum equal to the Reference Rate plus the
Applicable Margin, and each portion of a Term Loan that is a LIBOR Rate Loan
shall bear interest on the principal amount thereof from time to time
outstanding, from the date of the Term Loan until repaid, at a rate per annum
equal to the LIBOR Rate for the Interest Period in effect for the Term Loan (or
such portion thereof) plus the Applicable Margin; provided that any Incremental
Interest in respect of the Term Loan B may, at the election of the Borrowers (by
written notice from the Administrative Borrower to the Administrative Agent not
less than 5 Business Days prior to the applicable interest payment date), be
paid by capitalizing such interest and adding such capitalized interest to the
then outstanding principal amount of the Term Loan B.

 

 52 

 



(b)               Default Interest. To the extent permitted by law and
notwithstanding anything to the contrary in this Section, upon the election of
the Administrative Agent or the Required Lenders during the continuance of an
Event of Default, the principal (including the Term Loan B PIK Amount) of, and
all accrued and unpaid interest on, all Loans, fees, indemnities or any other
Obligations of the Loan Parties under this Agreement and the other Loan
Documents, shall bear interest, from the date such Event of Default occurred
until the date such Event of Default is cured or waived in writing in accordance
herewith, at a rate per annum equal at all times to the Post-Default Rate.

 

(c)                Interest Payment. Interest on each Loan shall be payable (or
in the case of any Term Loan B PIK Amount, capitalized) (i) monthly, in arrears,
on the last Business Day of each month, commencing on the last Business Day of
the month following the month in which such Loan is made, and (ii) at maturity
(whether upon demand, by acceleration or otherwise). Interest at the
Post-Default Rate shall be payable on demand.

 

(d)               General. All interest and fees shall be computed on the basis
of a year of 360 days for the actual number of days, including the first day but
excluding the last day, elapsed.

 

Section 2.05        Reduction of Commitment; Prepayment of Loans.

 

(a)                Reduction of Commitments.

 

(i)                 Term Loan A Commitments. The Total Term Loan A Commitment
shall terminate at 5:00 p.m. (New York City time) on the Effective Date.

 

(ii)               Term Loan B Commitments. The Total Term Loan B Commitment
shall be permanently reduced immediately and without further action upon the
making of each Term Loan B in an aggregate amount equal to the aggregate amount
of such Term Loan B. Each Term Loan B Lender's Term Loan B Commitment shall be
permanently reduced immediately and without further action upon the making of
each Term Loan B in an amount equal to the amount of such Term Loan B Lender's
Pro Rata Share of such Term Loan B. The Total Term Loan B Commitment and each
Term Loan B Lender's Term Loan B Commitment shall terminate immediately and
without further action on the Term Loan B Commitment Termination Date.

 

(b)               Optional Prepayment.

 

(i)                 Term Loan A. The Borrowers may, at any time and from time to
time, upon at least 5 Business Days' prior written notice to the Administrative
Agent no later than 1:00 p.m. (New York City time), prepay the principal of the
Term Loan A, in whole or in part. Each prepayment of the Term Loan A made
pursuant to this clause (b)(i) shall be accompanied by the payment of (A)
accrued interest to the date of such payment on the amount prepaid and (B) the
Applicable Premium, if any, payable in connection with such prepayment of the
Term Loan A. Each such prepayment of the Term Loan A shall be applied against
the remaining installments of principal due on the Term Loan A (including the
payment to be made on the Final Maturity Date) on a pro rata basis.

 

 53 

 



(ii)               Term Loan B. The Borrowers may, at any time and from time to
time, upon at least 5 Business Days' prior written notice to the Administrative
Agent no later than 1:00 p.m. (New York City time), prepay the principal of the
Term Loan B, in whole or in part. Each prepayment of the Term Loan B made
pursuant to this clause (b)(ii) shall be accompanied by the payment of (A)
accrued interest to the date of such payment on the amount prepaid and (B) the
Applicable Premium, if any, payable in connection with such prepayment of the
Term Loan B.

 

(iii)             Termination of Agreement. The Borrowers may, upon at least 30
days prior written notice to the Administrative Agent, terminate this Agreement
by paying to the Administrative Agent, in cash, the Obligations, in full, plus
the Applicable Premium, if any, payable in connection with such termination of
this Agreement. If the Administrative Borrower has sent a notice of termination
pursuant to this Section 2.05(b)(iii), then the Lenders' obligations to extend
credit hereunder shall terminate and the Borrowers shall be obligated to repay
the Obligations, in full, plus the Applicable Premium, if any, payable in
connection with such termination of this Agreement on the date set forth as the
date of termination of this Agreement in such notice.

 

(c)                Mandatory Prepayment.

 

(i)                 Within five Business Days after the delivery to the Agents
and the Lenders of audited annual financial statements pursuant to Section
7.01(a)(iii), commencing with the delivery to the Agents and the Lenders of the
financial statements for the Fiscal Year ended December 31, 2019, or, if such
financial statements are not delivered to the Agents and the Lenders on the date
such statements are required to be delivered pursuant to Section 7.01(a)(iii),
within five Business Days after such statements are required to be delivered to
the Agents and the Lenders pursuant to Section 7.01(a)(iii), the Borrowers
shall, if the Total Leverage Ratio of the Parent and its Subsidiaries as of the
end of such Fiscal Year is (A) greater than 2.50:1.00, prepay the outstanding
principal amount of the Loans in accordance with Section 2.05(d) in an amount
equal to the result of (to the extent positive) (1) 75% of the Excess Cash Flow
of the Parent and its Subsidiaries for such Fiscal Year minus (2) the aggregate
principal amount of all payments made by the Borrowers pursuant to Section
2.05(b) (other than payments of the Term Loan B made with proceeds of an Equity
Issuance by any Loan Party) for such Fiscal Year, or (B) equal to or less than
2.50:1.00, prepay the outstanding principal amount of the Loans in accordance
with Section 2.05(d) in an amount equal to (1) 50% of the Excess Cash Flow of
the Parent and its Subsidiaries for such Fiscal Year minus (2) the aggregate
principal amount of all payments made by the Borrowers pursuant to Section
2.05(b) (other than payments of the Term Loan B made with proceeds of an Equity
Issuance by any Loan Party) for such Fiscal Year; provided that no mandatory
prepayment shall be made under this Section 2.05(c)(i) unless and until the Term
Loan ECF Mandatory Prepayment Conditions (as defined in the Intercreditor
Agreement) have been satisfied, and if and to the extent the Term Loan ECF
Mandatory Prepayment Conditions would not be satisfied immediately after giving
effect to all or a portion of such prepayment of the Loans otherwise required
under this paragraph (but for this proviso) for any Fiscal Year (the prepayment
of the Loans not required to be made on account of this proviso, the "ECF
Deferred Portion"), then (x) the Borrowers shall not make such prepayment of the
Loans up to the amount of the ECF Deferred Portion for such Fiscal Year and
(y) not later than the tenth (10th) day after the delivery of the financial
statements required under Section 7.01(a)(i) for any fiscal month, the Borrowers
shall prepay the Loans up to the cumulative ECF Deferred Portion for all Fiscal
Years that has not been previously prepaid pursuant to this clause (y), to the
extent the Term Loan ECF Mandatory Prepayment Conditions can be satisfied with
respect to any such prepayment.

 

 54 

 



(ii)               Within five Business Days after any Disposition (excluding
Dispositions which qualify as Permitted Dispositions under clauses (a), (b),
(c), (d), (e), (f) or (g) of the definition of Permitted Disposition) by any
Loan Party or its Subsidiaries, the Borrowers shall prepay the outstanding
principal amount of the Loans in accordance with Section 2.05(d) in an amount
equal to 100% of the Net Cash Proceeds received by such Person in connection
with such Disposition to the extent that the aggregate amount of Net Cash
Proceeds received by all Loan Parties and their Subsidiaries (and not paid to
the Administrative Agent as a prepayment of the Loans) shall exceed for all such
Dispositions $500,000 in any Fiscal Year. Nothing contained in this Section
2.05(c)(ii) shall permit any Loan Party or any of its Subsidiaries to make a
Disposition of any property other than in accordance with Section 7.02(c)(ii).

 

(iii)             Within five Business Days after (A) the issuance or incurrence
by any Loan Party or any of its Subsidiaries of any Indebtedness (other than
Permitted Indebtedness), or (B) an Equity Issuance (other than any Excluded
Equity Issuances), the Borrowers shall prepay the outstanding amount of the
Loans in accordance with Section 2.05(d) in an amount equal to 100% of the Net
Cash Proceeds received by such Person in connection therewith. The provisions of
this Section 2.05(c)(iii) shall not be deemed to be implied consent to any such
issuance, incurrence or sale otherwise prohibited by the terms and conditions of
this Agreement.

 

(iv)             Within five Business Days after the receipt by any Loan Party
or any of its Subsidiaries of any Extraordinary Receipts, the Borrowers shall
prepay the outstanding principal of the Loans in accordance with Section 2.05(d)
in an amount equal to 100% of the Net Cash Proceeds received by such Person in
connection therewith to the extent that the aggregate amount of Extraordinary
Receipts received by all Loan Parties and their Subsidiaries (and not paid to
the Administrative Agent as a prepayment of the Loans) shall exceed $250,000 in
any Fiscal Year.

 

(v)               Notwithstanding the foregoing, with respect to Net Cash
Proceeds received by any Loan Party or any of its Subsidiaries in connection
with a Disposition or the receipt of Extraordinary Receipts consisting of
insurance proceeds or condemnation awards that are required to be used to prepay
the Obligations pursuant to Section 2.05(c)(ii) or Section 2.05(c)(iv), as the
case may be, up to $750,000 in the aggregate in any Fiscal Year of the Net Cash
Proceeds from all such Dispositions and Extraordinary Receipts shall not be
required to be so used to prepay the Obligations to the extent that such Net
Cash Proceeds and Extraordinary Receipts are used to replace, repair or restore
properties or assets, or to acquire assets, used or useful in such Loan Party’s
business, provided that, (A) no Default or Event of Default has occurred and is
continuing on the date such Person receives such Net Cash Proceeds or
Extraordinary Receipts, (B) such proceeds are used by a Loan Party to replace,
repair or restore properties or assets, or acquire assets, used or useful in
such Person’s business and constituting (1) Revolving Loan Priority Collateral
if the property or assets disposed of or subject to casualty or condemnation
constituted Revolving Loan Priority Collateral, (2) Term Priority Collateral if
the property or assets disposed of or subject to casualty or condemnation
constituted Term Priority Collateral, or (3) Revolving Loan Priority Collateral
and Term Priority Collateral (in a percentage determined in good faith by the
Agents and the Revolving Loan Agent) if the property or assets sold or disposed
of or subject to casualty or condemnation constituted both Revolving Loan
Priority Collateral and Term Priority Collateral, (C) the Borrowers deliver a
certificate to the Agents within 30 days after such Disposition or loss,
destruction or taking, or receipt of Extraordinary Receipts, as the case may be,
stating that such Net Cash Proceeds or Extraordinary Receipts shall be used to
replace, repair or restore properties or assets, or acquire assets, used or
useful in such Person's business within a period specified in such certificate
not to exceed 180 days after the date of receipt of such Net Cash Proceeds or
Extraordinary Receipts (which certificate shall set forth estimates of the Net
Cash Proceeds or Extraordinary Receipts to be so expended), (D) such Net Cash
Proceeds or Extraordinary Receipts are deposited in an account subject to the
dominion and control of the Collateral Agent, and (E) upon the earlier of (1)
the expiration of the period specified in the relevant certificate furnished to
the Agents pursuant to clause (C) above or (2) the instruction by the
Administrative Agent upon the occurrence and during the continuance of an Event
of Default, such Net Cash Proceeds or Extraordinary Receipts, if not theretofore
so used, shall be used to prepay the Obligations in accordance with Section
2.05(c)(ii) or Section 2.05(c)(iv) as applicable;

 

 55 

 



(vi)             The Administrative Borrower shall provide the Administrative
Agent with written notice of any mandatory prepayment required under this
Section 2.05(c) no later than 1:00 p.m. 5 Business Days prior to the date of
such mandatory prepayment. Such notice shall specify the applicable provision
under Section 2.05(c) pursuant to which such mandatory prepayment is being made.

 

(d)               Application of Payments. The prepayments required under
Section 2.05(c) shall be applied as follows:

 

(i)                 the proceeds from any prepayment pursuant to (A) any
Disposition of any Revolving Loan Priority Collateral or (B) any Extraordinary
Receipts consisting of insurance proceeds or condemnation awards with respect to
Revolving Loan Priority Collateral shall be applied (1) first, to the Revolving
Loans (to the extent required by the Revolving Loan Agreement), until paid in
full, (2) second, to the Term Loan A until paid in full, and (3) third, to the
Term Loan B until paid in full;

 

(ii)               the proceeds from any prepayment pursuant to any Disposition
of any Term Priority Collateral or any Extraordinary Receipts consisting of
insurance proceeds or condemnation awards with respect to Term Priority
Collateral shall be applied (A) first, to the Term Loan A until paid in full,
and (B) second, to the Term Loan B until paid in full;

 

(iii)             the proceeds from any prepayment pursuant to a Disposition of
all or substantially all of the assets or Equity Interests of any Person or any
insurance, which Disposition or proceeds of insurance includes both (A)
Revolving Loan Priority Collateral and (B) Term Priority Collateral, shall be
applied in a manner mutually determined by the Agents and the Revolving Loan
Agent acting reasonably and in good faith;

 

 56 

 



(iv)             the proceeds from any prepayment event set forth in Section
2.05(c)(iii)(A) or Section 2.05(c)(iv) (other than any Extraordinary Receipts
described in clause (d)(i) above) shall be applied, (A) first, to the Term Loan
A until paid in full, and (B) second, to the Term Loan B until paid in full;

 

(v)               the proceeds from any prepayment event set forth in Section
2.05(c)(i) shall be applied (A) first, 50% of such proceeds to the Term Loan A
until paid in full (or, if the Term Loan A has been repaid in full, to the Term
Loan B then outstanding), and (B) second, 50% of such proceeds to the Term Loan
B until paid in full (or, if the Term Loan B has been repaid in full, to the
Term Loan A then outstanding); and

 

(vi)             the proceeds from any prepayment event set forth in Section
2.05(c)(iii)(B) shall be applied as directed by the Borrowers; provided that, in
the absence of such direction, such proceeds shall be applied in accordance with
Section 2.05(d)(iv) above.

 

Each such prepayment of the Term Loan A shall be applied against the remaining
installments of principal due on the Term Loan A (including the payment to be
made on the Final Maturity Date) on a pro rata basis. Notwithstanding the
foregoing, after the occurrence and during the continuance of an Event of
Default, if the Administrative Agent has elected, or has been directed by the
Collateral Agent or the Required Lenders, to apply payments and other Proceeds
of Collateral in accordance with Section 4.03(b), prepayments required under
Section 2.05(c) shall be applied in the manner set forth in Section 4.03(b).

 

(e)                Interest and Fees. Any prepayment made pursuant to this
Section 2.05 shall be accompanied by (i) accrued interest on the principal
amount being prepaid to the date of prepayment, (ii) any Funding Losses payable
pursuant to Section 2.08, (iii) the Applicable Premium, if any, payable in
connection with such prepayment of the Loans to the extent required under
Section 2.06(f) and (iv) if such prepayment would reduce the amount of the
outstanding Loans to zero at a time when all Commitments have been terminated,
such prepayment shall be accompanied by the payment of all fees accrued to such
date pursuant to Section 2.06.

 

(f)                Cumulative Prepayments. Except as otherwise expressly
provided in this Section 2.05, payments with respect to any subsection of this
Section 2.05 are in addition to payments made or required to be made under any
other subsection of this Section 2.05.

 

Section 2.06        Fees.

 

(a)                Closing Fee. On or prior to the Effective Date, the Borrowers
shall pay to the Administrative Agent for the account of the Lenders, in
accordance with their Pro Rata Shares, a nonrefundable closing fee (the "Closing
Fee") equal to (i) 2.00% of the aggregate principal amount of the Total Term
Loan A Commitment plus (ii) 3.00% of the aggregate principal amount of the Term
Loan B funded on the Effective Date, which shall be deemed fully earned when
paid.

 

(b)               Funding Fee. The Borrowers shall pay to the Administrative
Agent for the account of the Lenders, in accordance with their Pro Rata Shares,
a non-refundable funding fee (the "Funding Fee") equal to 3.00% of the aggregate
principal amount of the Term Loan B funded after the Effective Date, which shall
be due and payable on each such funding date and deemed fully earned when paid.

 

 57 

 



(c)                Commitment Fee. From and after the Effective Date and until
the Term Loan B Commitment Termination Date, the Borrowers shall pay to the
Administrative Agent for the account of the Lenders, in accordance with their
Pro Rata Shares, monthly in arrears on the last Business Day of each month
commencing November 30, 2018, a non-refundable commitment fee (the "Commitment
Fee"), which shall accrue at the rate per annum of 0.75% on the daily average
principal amount of the Total Term Loan B Commitment outstanding during the
preceding month.

 

(d)               Loan Servicing Fee. From and after the Effective Date and
until the Termination Date, the Borrowers shall pay to the Administrative Agent
for the account of the Agents, a non-refundable loan servicing fee (the "Loan
Servicing Fee") equal to $7,500 each month, which shall be deemed fully earned
when paid and which shall be payable on the Effective Date and monthly in
advance thereafter on the last Business Day of each calendar month commencing on
November 30, 2018.

 

(e)                Anniversary Fees. From and after the Effective Date and until
the Termination Date, the Borrowers shall pay to the Administrative Agent for
the account of the Lenders, in accordance with their Pro Rata Shares, (i) a
non-refundable anniversary fee (the "18-Month Anniversary Fee") equal to 1.00%
of the principal amount of the Term Loan B outstanding on the date that is 18
months after the Effective Date and (ii) a non-refundable anniversary fee (the
"30-Month Anniversary Fee", together with the 18-Month Anniversary Fee, the
"Anniversary Fees") equal to 1.00% of the principal amount of the Term Loan B
outstanding on the date that is 30 months after the Effective Date. The 18-Month
Anniversary Fee shall be payable on the 18-month anniversary of the Effective
Date. The 30-Month Anniversary Fee shall be payable on the 30-month anniversary
of the Effective Date. The Anniversary Fees shall be deemed fully earned when
paid.

 

(f)                Applicable Premium.

 

(i)                 Upon the occurrence of an Applicable Premium Trigger Event,
the Borrowers shall pay to the Administrative Agent, for the account of the
Lenders in accordance with their Pro Rata Shares, the Applicable Premium.

 

(ii)               Any Applicable Premium payable in accordance with this
Section 2.06(f) shall be presumed to be equal to the liquidated damages
sustained by the Lenders as the result of the occurrence of the Applicable
Premium Trigger Event and the Loan Parties agree that it is reasonable under the
circumstances currently existing. THE LOAN PARTIES EXPRESSLY WAIVE THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING APPLICABLE PREMIUM IN CONNECTION WITH
ANY ACCELERATION.

 

(iii)             The Loan Parties expressly agree that: (A) the Applicable
Premium is reasonable and is the product of an arm's length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Lenders
and the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Applicable Premium; (D) the Loan Parties shall be estopped
hereafter from claiming differently than as agreed to in this paragraph; (E)
their agreement to pay the Applicable Premium is a material inducement to
Lenders to provide the Commitments and make the Loans, and (F) the Applicable
Premium represents a good faith, reasonable estimate and calculation of the lost
profits or damages of the Agents and the Lenders and that it would be
impractical and extremely difficult to ascertain the actual amount of damages to
the Agents and the Lenders or profits lost by the Agents and the Lenders as a
result of such Applicable Premium Trigger Event.

 

 58 

 



(iv)             Nothing contained in this Section 2.06(f) shall permit any
prepayment of the Loans or reduction of the Commitments not otherwise permitted
by the terms of this Agreement or any other Loan Document.

 

(g)               Audit and Collateral Monitoring Fees. The Borrowers
acknowledge that pursuant to Section 7.01(f), representatives of the Agents may
visit any or all of the Loan Parties and/or conduct inspections, audits,
physical counts, valuations, appraisals, environmental site assessments and/or
examinations of any or all of the Loan Parties at any time and from time to
time. The Borrowers agree to pay (i) $1,500 per day per examiner plus the
examiner's out-of-pocket costs and reasonable expenses incurred in connection
with all such visits, inspections, audits, physical counts, valuations,
appraisals, environmental site assessments and/or examinations and (ii) the cost
of all visits, inspections, audits, physical counts, valuations, appraisals,
environmental site assessments and/or examinations conducted by a third party on
behalf of the Agents; provided, that so long as no Event of Default shall have
occurred and be continuing, the Borrowers shall not be obligated to reimburse
the Agents for more than two such visits, inspections, audits, physical counts,
valuations, appraisals, environmental site assessments and/or examinations
during any calendar year.

 

Section 2.07        LIBOR Option.

 

(a)                The Borrowers may, at any time and from time to time, so long
as no Default or Event of Default has occurred and is continuing, elect to have
interest on all or a portion of the Loans be charged at a rate of interest based
upon the LIBOR Rate (the "LIBOR Option") by notifying the Administrative Agent
in writing prior to 11:00 a.m. (New York City time) at least 3 Business Days
prior to (i) the proposed borrowing date of a Loan (as provided in Section
2.02), (ii) in the case of the conversion of a Reference Rate Loan to a LIBOR
Rate Loan, the commencement of the proposed Interest Period or (iii) in the case
of the continuation of a LIBOR Rate Loan as a LIBOR Rate Loan, the last day of
the then current Interest Period (the "LIBOR Deadline"). Notice of the
Borrowers' election of the LIBOR Option for a permitted portion of the Loans and
an Interest Period pursuant to this Section 2.07(a) shall be made by delivery to
the Administrative Agent of (A) a Notice of Borrowing (in the case of the
initial making of a Loan) in accordance with Section 2.02 or (B) a LIBOR Notice
prior to the LIBOR Deadline. In the event the Borrowers fail to specify an
Interest Period for any LIBOR Rate Loan in the applicable Notice of Borrowing or
LIBOR Notice, such Borrowers shall be deemed to have selected an Interest Period
of one month. Promptly upon its receipt of each such LIBOR Notice, the
Administrative Agent shall notify each of the Lenders of its receipt thereof.
Each LIBOR Notice shall be irrevocable and binding on the Borrowers.

 

 59 

 



(b)               Interest on LIBOR Rate Loans shall be payable in accordance
with Section 2.04(c). On the last day of each applicable Interest Period, unless
the Borrowers properly have exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loans automatically shall convert to
the rate of interest then applicable to Reference Rate Loans of the same type
hereunder. At any time that a Default or an Event of Default has occurred and is
continuing, the Borrowers no longer shall have the option to request that any
portion of the Loans bear interest at the LIBOR Rate and the Administrative
Agent shall have the right to convert the interest rate on all outstanding LIBOR
Rate Loans to the rate of interest then applicable to Reference Rate Loans of
the same type hereunder on the last day of the then current Interest Period.

 

(c)                Notwithstanding anything to the contrary contained in this
Agreement, the Borrowers (i) shall have not more than 4 LIBOR Rate Loans in
effect at any given time, and (ii) only may exercise the LIBOR Option for LIBOR
Rate Loans of at least $500,000 and integral multiples of $100,000 in excess
thereof.

 

(d)               The Borrowers may prepay LIBOR Rate Loans at any time;
provided, however, that in the event that LIBOR Rate Loans are prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any mandatory prepayment pursuant to Section 2.05(c) or
any application of payments or proceeds of Collateral in accordance with Section
4.03 or Section 4.04 or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, the Borrowers shall indemnify, defend, and hold
the Agents and the Lenders and their participants harmless against any and all
Funding Losses in accordance with Section 2.08.

 

(e)                Anything to the contrary contained herein notwithstanding,
neither any Agent nor any Lender, nor any of their participants, is required
actually to acquire eurodollar deposits to fund or otherwise match fund any
Obligation as to which interest accrues at the LIBOR Rate. The provisions of
this ARTICLE II shall apply as if each Lender or its participants had match
funded any Obligation as to which interest is accruing at the LIBOR Rate by
acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

 

(f)                If prior to the commencement of any Interest Period for any
LIBOR Rate Loan,

 

(i)                 the Administrative Agent shall have determined that adequate
and reasonable means do not exist for ascertaining LIBOR for such Interest
Period, including, without limitation, because the Administrative Agent
determines that either inadequate or insufficient quotations of the London
interbank offered rate exist or the use of "LIBOR" has been discontinued (any
determination of Administrative Agent to be conclusive and binding absent
manifest error), or

 

 60 

 



(ii)               the Administrative Agent shall have received notice from the
Required Lenders that LIBOR does not adequately and fairly reflect the cost to
such Lenders of making, funding or maintaining their LIBOR Rate Loans for such
Interest Period,

 

then the Administrative Agent shall give written notice to the Administrative
Borrower and to the Lenders as soon as practicable thereafter. Until the
Administrative Agent shall notify the Administrative Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (A) the
obligations of the Lenders to make LIBOR Rate Loans, or to continue or convert
outstanding Loans as or into LIBOR Rate Loans, shall be suspended and (B) all
such affected Loans shall be converted into Reference Rate Loans on the last day
of the then current Interest Period applicable thereto.

 

Section 2.08        Funding Losses. In connection with each LIBOR Rate Loan, the
Borrowers shall indemnify, defend, and hold the Agents and the Lenders harmless
against any loss, cost, or expense incurred by any Agent or any Lender as a
result of (a) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
a Default or an Event of Default or any mandatory prepayment required pursuant
to Section 2.05(c)), (b) the conversion of any LIBOR Rate Loan other than on the
last day of the Interest Period applicable thereto (including as a result of a
Default or an Event of Default), or (c) the failure to borrow, convert, continue
or prepay any LIBOR Rate Loan on the date specified in any Notice of Borrowing
or LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, "Funding Losses"). Funding Losses shall, with respect to any Agent
or any Lender, be deemed to equal the amount reasonably determined by such Agent
or such Lender to be the excess, if any, of (i) the amount of interest that
would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which such Agent or such Lender would be
offered were it to be offered, at the commencement of such period, Dollar
deposits of a comparable amount and period in the London interbank market. A
certificate of an Agent or a Lender delivered to the Administrative Borrower
setting forth any amount or amounts that such Agent or such Lender is entitled
to receive pursuant to this Section 2.08 shall be conclusive absent manifest
error.

 

Section 2.09        Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any and all
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of any Withholding Agent) requires the
deduction or withholding of any Taxes from or in respect of any such payment,
(i) the applicable Withholding Agent shall make such deduction or withholding,
(ii) the applicable Withholding Agent shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law and (iii) if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased by the amount (an "Additional Amount") necessary such
that after making all required deductions and withholdings (including deductions
and withholdings applicable to additional sums payable under this Section 2.09)
the applicable Recipient receives the amount equal to the sum it would have
received had no such deduction or withholding been made.

 

 61 

 



(b)               In addition, each Loan Party shall pay to the relevant
Governmental Authority in accordance with applicable law any Other Taxes, or at
the option of the Administrative Agent timely reimburse it for the payment of
any Other Taxes by any Secured Party. Each Loan Party shall deliver to each
Secured Party official receipts in respect of any Taxes or Other Taxes payable
hereunder promptly after payment of such Taxes or Other Taxes.

 

(c)                The Loan Parties hereby jointly and severally indemnify and
agree to hold each Secured Party harmless from and against Indemnified Taxes and
Other Taxes (including, without limitation, Indemnified Taxes and Other Taxes
imposed on any amounts payable under this Section 2.09) paid or payable by such
Secured Party or required to be withheld or deducted from a payment to such
Secured Party and any expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
asserted. Such indemnification shall be paid within 10 days from the date on
which any such Person makes written demand therefore specifying in reasonable
detail the nature and amount of such Indemnified Taxes or Other Taxes. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Secured Party (with a copy to the Administrative Agent) or by the
Administrative Agent on its own behalf or on behalf of another Secured Party
shall be conclusive absent manifest error.

 

(d)               (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.09(d)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)               Without limiting the generality of the foregoing,

 

(A)             any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

 62 

 



(B)              any Lender that is not a U.S. Person (a "Foreign Lender")
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(1)               in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "interest" article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "business profits" or "other income" article of
such tax treaty;

 

(2)               executed copies of IRS Form W-8ECI;

 

(3)               in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 2.09(d)-1 hereto to
the effect that such Foreign Lender is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a "10 percent shareholder" of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a "controlled foreign corporation" described in Section 881(c)(3)(C) of
the Internal Revenue Code (a "U.S. Tax Compliance Certificate") and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or

 

(4)               to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.09(d)-2 or Exhibit 2.09(d)-3, IRS Form W-9, or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.09(d)-4 on behalf of each such direct and indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

 63 

 



(D)             if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), "FATCA"
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Agent in writing of
its legal inability to do so.

 

(e)                Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of Section
12.07(i) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                If any party determines, in its reasonable discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.09 (including by the payment
of additional amounts pursuant to this Section 2.09), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.09 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

 64 

 



(g)               The obligations of the Loan Parties under this Section 2.09
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

Section 2.10        Increased Costs and Reduced Return. (a) If any Secured Party
shall have determined that any Change in Law shall (i) subject such Secured
Party, or any Person controlling such Secured Party to any tax, duty or other
charge with respect to this Agreement or any Loan made by such Agent or such
Lender, or change the basis of taxation of payments to such Secured Party or any
Person controlling such Secured Party of any amounts payable hereunder (except
for taxes on the overall net income of such Secured Party or any Person
controlling such Secured Party), (ii) impose, modify or deem applicable any
reserve, special deposit or similar requirement against any Loan or against
assets of or held by, or deposits with or for the account of, or credit extended
by, such Secured Party or any Person controlling such Secured Party or (iii)
impose on such Secured Party or any Person controlling such Secured Party any
other condition regarding this Agreement or any Loan, and the result of any
event referred to in clauses (i), (ii) or (iii) above shall be to increase the
cost to such Secured Party of making any Loan or agreeing to make any Loan, or
to reduce any amount received or receivable by such Secured Party hereunder,
then, upon demand by such Secured Party, the Borrowers shall pay to such Secured
Party such additional amounts as will compensate such Secured Party for such
increased costs or reductions in amount.

 

(b)               If any Secured Party shall have determined that any Change in
Law either (i) affects or would affect the amount of capital required or
expected to be maintained by such Secured Party or any Person controlling such
Secured Party, and such Secured Party determines that the amount of such capital
is increased as a direct or indirect consequence of any Loans made or
maintained, such Secured Party's or such other controlling Person's other
obligations hereunder, or (ii) has or would have the effect of reducing the rate
of return on such Secured Party's or such other controlling Person's capital to
a level below that which such Secured Party or such controlling Person could
have achieved but for such circumstances as a consequence of any Loans made or
maintained, or any agreement to make Loans, or such Secured Party's or such
other controlling Person's other obligations hereunder (in each case, taking
into consideration, such Secured Party's or such other controlling Person's
policies with respect to capital adequacy), then, upon demand by such Secured
Party, the Borrowers shall pay to such Secured Party from time to time such
additional amounts as will compensate such Secured Party for such cost of
maintaining such increased capital or such reduction in the rate of return on
such Secured Party's or such other controlling Person's capital.

 

(c)                All amounts payable under this Section 2.10 shall bear
interest from the date that is 10 days after the date of demand (and receipt by
the Administrative Borrower of the certificate described in the next sentence)
by any Secured Party until payment in full to such Secured Party at the
Reference Rate. A certificate of such Secured Party claiming compensation under
this Section 2.10, specifying the event herein above described and the nature of
such event shall be submitted by such Secured Party to the Administrative
Borrower, setting forth the additional amount due and an explanation of the
calculation thereof, and such Secured Party's reasons for invoking the
provisions of this Section 2.10, and shall be final and conclusive absent
manifest error.

 

 65 

 



(d)               Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 2.10 shall not
constitute a waiver of such Lender's right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 2.10 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Administrative Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)                The obligations of the Loan Parties under this Section 2.10
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

Section 2.11        Changes in Law; Impracticability or Illegality.

 

(a)                The LIBOR Rate may be adjusted by the Administrative Agent
with respect to any Lender on a prospective basis to take into account any
additional or increased costs to such Lender of maintaining or obtaining any
eurodollar deposits or increased costs due to changes in applicable law
occurring subsequent to the commencement of the then applicable Interest Period,
including changes in tax laws (except changes of general applicability in
corporate income tax laws) and changes in the reserve requirements imposed by
the Board of Governors of the Federal Reserve System (or any successor),
excluding the Reserve Percentage, which additional or increased costs would
increase the cost of funding loans bearing interest at the LIBOR Rate. In any
such event, the affected Lender shall give the Administrative Borrower and the
Administrative Agent notice of such a determination and adjustment and the
Administrative Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, the Administrative
Borrower may, by notice to such affected Lender (i) require such Lender to
furnish to the Administrative Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (ii) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.09).

 

(b)               In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to the Administrative
Borrower and the Administrative Agent, and the Administrative Agent promptly
shall transmit the notice to each other Lender and (i) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender's notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Reference Rate
Loans of the same type hereunder, and (ii) the Borrowers shall not be entitled
to elect the LIBOR Option (including in any borrowing, conversion or
continuation then being requested) until such Lender determines that it would no
longer be unlawful or impractical to do so.

 

 66 

 



(c)                The obligations of the Loan Parties under this Section 2.11
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

Section 2.12        Mitigation Obligations; Replacement of Lenders.

 

(a)                If any Lender requires the Borrowers to pay any Additional
Amounts under Section 2.09 or requests compensation under Section 2.10, then
such Lender shall (at the request of the Administrative Borrower) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to such Section in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)               If any Lender requires the Borrowers to pay any Additional
Amounts under Section 2.09 or requests compensation under Section 2.10 and, in
each case, such Lender has declined or is unable to designate a different
lending office in accordance with clause (a) above, or if any Lender is a
Defaulting Lender, then the Administrative Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 12.07), all
of its interests, rights and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

 

(i)                 the Borrowers shall have paid or caused to be paid to the
Agents any assignment fees specified in Section 12.07;

 

(ii)               such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.08 and Section 2.09) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts);

 

 67 

 



(iii)             in the case of any such assignment resulting from payments
required to be made pursuant to Section 2.09 or a claim for compensation under
Section 2.10, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(iv)             such assignment does not conflict with applicable law.

 

Prior to the effective date of such assignment, the assigning Lender shall
execute and deliver an Assignment and Acceptance, subject only to the conditions
set forth above. If the assigning Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
assignment, the assigning Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. Any such assignment shall be made in accordance
with the terms of Section 12.07.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Administrative Borrower to require such assignment
and delegation cease to apply.

 

Section 2.13        Tax Matters Regarding Warrants. The Loan Parties, the Agents
and the Lenders agree (b) that the Term Loans are intended to be debt for U.S.
federal income Tax purposes, (c) that the Term Loans are not governed by the
rules set out in Treasury Regulations Section 1.1275-4, (d) that the aggregate
purchase price of the Warrants acquired by the Lenders (or their designees) is
equal to $1,963,419, and that the Borrowers and the Lenders shall make all
determinations pursuant to Sections 1272 and 1273 of the Internal Revenue Code
and the Treasury Regulations promulgated thereunder consistent with such
allocation of purchase price to the Warrants, and (e) not to file any tax
return, report or declaration inconsistent with the foregoing. The inclusion of
this Section 2.13 is not an admission by any Lender that it is subject to United
States taxation.

 

ARTICLE III

 

[Reserved]

 

ARTICLE IV

APPLICATION OF PAYMENTS; DEFAULTING LENDERS;
JOINT AND SEVERAL LIABILITY OF BORROWERS

 

Section 4.01        Payments; Computations and Statements. (a) The Borrowers
will make each payment under this Agreement not later than 12:00 noon (New York
City time) on the day when due, in lawful money of the United States of America
and in immediately available funds, to the Administrative Agent's Account. All
payments received by the Administrative Agent after 12:00 noon (New York City
time) on any Business Day may, in the discretion of the Administrative Agent, be
credited to the Loan Account on the next succeeding Business Day. All payments
shall be made by the Borrowers without set-off, counterclaim, recoupment,
deduction or other defense to the Agents and the Lenders. Except as provided in
Section 2.02, after receipt, the Administrative Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal ratably
to the Lenders in accordance with their Pro Rata Shares and like funds relating
to the payment of any other amount payable to any Lender to such Lender, in each
case to be applied in accordance with the terms of this Agreement. The Lenders
and the Borrowers hereby authorize the Administrative Agent to, and the
Administrative Agent may, from time to time, charge the Loan Account of the
Borrowers with any amount due and payable by the Borrowers under any Loan
Document. Any amount charged to the Loan Account of the Borrowers shall be
deemed an Obligation hereunder. Whenever any payment to be made under any such
Loan Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be. All computations of fees shall be made by the Administrative
Agent on the basis of a year of 360 days for the actual number of days. Each
determination by the Administrative Agent of an interest rate or fees hereunder
shall be conclusive and binding for all purposes in the absence of manifest
error.

 

 68 

 



(b)               The Administrative Agent shall provide the Administrative
Borrower, on or about the end of each calendar month during which there is
activity with respect to the Loan Account, a summary statement (in the form from
time to time used by the Administrative Agent) of the opening and closing daily
balances in the Loan Account of the Borrowers during such month, the amounts and
dates of all Loans made to the Borrowers during such month, the amounts and
dates of all payments on account of the Loans to the Borrowers during such month
and the Loans to which such payments were applied, the amount of interest
accrued on the Loans to the Borrowers during such month, and the amount and
nature of any charges to the Loan Account made during such month on account of
fees, commissions, expenses and other Obligations. All entries on any such
statement shall be presumed to be correct and, 30 days after the same is sent,
shall be final and conclusive absent manifest error.

 

Section 4.02        Sharing of Payments. Except as provided in Section 2.02
hereof, if any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of any
Obligation in excess of its ratable share of payments on account of similar
obligations obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in such similar obligations held by
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that (a) if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and each Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender's ratable share (according to the
proportion of (i) the amount of such Lender's required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid by the purchasing Lender in respect of the total amount so recovered
and (b) the provisions of this Section shall not be construed to apply to (i)
any payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender and any payment of an amendment, consent or
waiver fee to consenting Lenders pursuant to an effective amendment, consent or
waiver with respect to this Agreement), or (ii) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans, other than to any Loan Party or any Subsidiary thereof (as to which the
provisions of this Section shall apply). The Borrowers agree that any Lender so
purchasing a participation from another Lender pursuant to this Section may, to
the fullest extent permitted by law, exercise all of its rights (including the
Lender's right of set-off) with respect to such participation as fully as if
such Lender were the direct creditor of the Borrowers in the amount of such
participation.

 

 69 

 



Section 4.03        Apportionment of Payments. Subject to Section 2.02 hereof:

 

(a)                All payments of principal and interest in respect of
outstanding Loans, all payments of fees (other than the fees set forth in
Section 2.06 hereof and all other payments in respect of any other Obligations,
shall be allocated by the Administrative Agent among such of the Lenders as are
entitled thereto, in proportion to their respective Pro Rata Shares or otherwise
as provided herein or, in respect of payments not made on account of Loans, as
designated by the Person making payment when the payment is made.

 

(b)               After the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and upon the direction of the Collateral
Agent or the Required Lenders shall, apply all payments in respect of any
Obligations and all proceeds of the Collateral, subject to the provisions of
this Agreement, (i) first, ratably to pay the Obligations in respect of any
fees, expense reimbursements, indemnities and other amounts then due and payable
to the Agents until paid in full; (ii) second, to pay interest then due and
payable in respect of the Collateral Agent Advances until paid in full; (iii)
third, to pay principal of the Collateral Agent Advances until paid in full;
(iv) fourth, ratably to pay the Term Loan A Obligations in respect of any fees
(other than any Applicable Premium), expense reimbursements, indemnities and
other amounts then due and payable to the Term Loan A Lenders until paid in
full; (v) fifth, ratably to pay interest then due and payable in respect of the
Term Loan A until paid in full; (vi) sixth, ratably to pay principal of the Term
Loan A until paid in full; (vii) seventh, ratably to pay the Term Loan B
Obligations in respect of any fees (other than any Applicable Premium), expense
reimbursements, indemnities and other amounts then due and payable to the Term
Loan B Lenders until paid in full; (viii) eighth, ratably to pay interest then
due and payable in respect of the Term Loan B until paid in full; (ix) ninth,
ratably to pay principal of the Term Loan B until paid in full; (x) tenth,
ratably to pay the Obligations in respect of any Applicable Premium then due and
payable to the Lenders until paid in full; and (xi) eleventh, to the ratable
payment of all other Obligations then due and payable.

 

(c)                For purposes of Section 4.03(b) (other than clause (xi)),
"paid in full" means payment in cash of all amounts owing under the Loan
Documents according to the terms thereof, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of any Insolvency Proceeding), default interest, interest on
interest and expense reimbursements, whether or not the same would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding, except
to the extent that default or overdue interest (but not any other interest) and
loan fees, each arising from or related to a default, are disallowed in any
Insolvency Proceeding; provided, however, that for the purposes of clause (xi),
"paid in full" means payment in cash of all amounts owing under the Loan
Documents according to the terms thereof, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of any Insolvency Proceeding), default interest, interest on
interest and expense reimbursements, whether or not the same would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding.

 

 70 

 



(d)               In the event of a direct conflict between the priority
provisions of this Section 4.03 and other provisions contained in any other Loan
Document, it is the intention of the parties hereto that both such priority
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of Section 4.03 shall control and govern.

 

Section 4.04        Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(a)                Such Defaulting Lender's right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 12.02.

 

(b)               The Administrative Agent shall not be obligated to transfer to
such Defaulting Lender any payments made by any Borrower to the Administrative
Agent for such Defaulting Lender's benefit, and, in the absence of such transfer
to such Defaulting Lender, the Administrative Agent shall transfer any such
payments to each other non-Defaulting Lender ratably in accordance with their
Pro Rata Shares (without giving effect to the Pro Rata Shares of such Defaulting
Lender) (but only to the extent that such Defaulting Lender's Loans were funded
by the other Lenders) or, if so directed by the Administrative Borrower and if
no Default or Event of Default has occurred and is continuing (and to the extent
such Defaulting Lender's Loans were not funded by the other Lenders), retain the
same to be re-advanced to the Borrowers as if such Defaulting Lender had made
such Loans to the Borrowers. Subject to the foregoing, the Administrative Agent
may hold and, in its discretion, re-lend to the Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
the Administrative Agent for the account of such Defaulting Lender.

 

(c)                Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle the Borrowers to replace the Defaulting Lender with one or more
substitute Lenders, and the Defaulting Lender shall have no right to refuse to
be replaced hereunder. Such notice to replace the Defaulting Lender shall
specify an effective date for such replacement, which date shall not be later
than 15 Business Days after the date such notice is given. Prior to the
effective date of such replacement, the Defaulting Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Defaulting Lender
being repaid its share of the outstanding Obligations without any premium or
penalty of any kind whatsoever. If the Defaulting Lender shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, the Defaulting Lender shall be deemed to have executed
and delivered such Assignment and Acceptance. The replacement of any Defaulting
Lender shall be made in accordance with the terms of Section 12.07.

 

(d)               The operation of this Section shall not be construed to
increase or otherwise affect the Commitments of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to the Administrative Agent or to the
Lenders other than such Defaulting Lender.

 

 71 

 



(e)                This Section shall remain effective with respect to such
Lender until either (i) the Obligations under this Agreement shall have been
declared or shall have become immediately due and payable or (ii) the
non-Defaulting Lenders, the Agents, and the Borrowers shall have waived such
Defaulting Lender's default in writing, and the Defaulting Lender makes its Pro
Rata Share of the applicable defaulted Loans and pays to the Agents all amounts
owing by such Defaulting Lender in respect thereof; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while such Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender's
having been a Defaulting Lender.

 

Section 4.05        Administrative Borrower; Joint and Several Liability of the
Borrowers.

 

(a)                Each Borrower hereby irrevocably appoints SMTC Mex Holdings,
Inc., a Delaware corporation, as the borrowing agent and attorney-in-fact for
the Borrowers (the "Administrative Borrower") which appointment shall remain in
full force and effect unless and until the Agents shall have received prior
written notice signed by all of the Borrowers that such appointment has been
revoked and that another Borrower has been appointed Administrative Borrower.
Each Borrower hereby irrevocably appoints and authorizes the Administrative
Borrower (i) to provide to the Agents and receive from the Agents all notices
with respect to Loans obtained for the benefit of any Borrower and all other
notices and instructions under this Agreement and (ii) to take such action as
the Administrative Borrower deems appropriate on its behalf to obtain Loans and
to exercise such other powers as are reasonably incidental thereto to carry out
the purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of the Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to the Borrowers in order to
utilize the collective borrowing powers of the Borrowers in the most efficient
and economical manner and at their request, and that neither the Agents nor the
Lenders shall incur liability to the Borrowers as a result hereof. Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the Loan
Account and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group.

 

(b)               Each Borrower hereby accepts joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Agents and the Lenders under this Agreement
and the other Loan Documents, for the mutual benefit, directly and indirectly,
of each of the Borrowers and in consideration of the undertakings of the other
Borrowers to accept joint and several liability for the Obligations. Each of the
Borrowers, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 4.05), it being the intention of the parties hereto
that all of the Obligations shall be the joint and several obligations of each
of the Borrowers without preferences or distinction among them. If and to the
extent that any of the Borrowers shall fail to make any payment with respect to
any of the Obligations as and when due or to perform any of the Obligations in
accordance with the terms thereof, then in each such event, the other Borrowers
will make such payment with respect to, or perform, such Obligation. Subject to
the terms and conditions hereof, the Obligations of each of the Borrowers under
the provisions of this Section 4.05 constitute the absolute and unconditional,
full recourse Obligations of each of the Borrowers, enforceable against each
such Person to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement, the other Loan
Documents or any other circumstances whatsoever.

 

 72 

 



(c)                The provisions of this Section 4.05 are made for the benefit
of the Agents, the Lenders and their successors and assigns, and may be enforced
by them from time to time against any or all of the Borrowers as often as
occasion therefor may arise and without requirement on the part of the Agents,
the Lenders or such successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against any of the other
Borrowers or to exhaust any remedies available to it or them against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations hereunder or to elect any other remedy. The provisions
of this Section 4.05 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied.

 

(d)               Each of the Borrowers hereby agrees that it will not enforce
any of its rights of contribution or subrogation against the other Borrowers
with respect to any liability incurred by it hereunder or under any of the other
Loan Documents, any payments made by it to the Agents or the Lenders with
respect to any of the Obligations or any Collateral, until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Agents or
the Lenders hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.

 

ARTICLE V
CONDITIONS TO LOANS

 

Section 5.01        Conditions Precedent to Effectiveness. This Agreement shall
become effective as of the Business Day (the "Effective Date") when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Agents:

 

(a)                Payment of Fees, Etc. The Borrowers shall have paid on or
before the Effective Date all fees, costs, expenses and taxes then payable
pursuant to Section 2.06 and Section 12.04.

 

(b)               Representations and Warranties; No Event of Default. The
following statements shall be true and correct: (i) the representations and
warranties contained in ARTICLE VI and in each other Loan Document, certificate
or other writing delivered to any Secured Party pursuant hereto or thereto on or
prior to the Effective Date are true and correct on and as of the Effective Date
as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct on and as of such
earlier date) and (ii) no Default or Event of Default shall have occurred and be
continuing on the Effective Date or would result from this Agreement or the
other Loan Documents becoming effective in accordance with its or their
respective terms.

 

 73 

 



(c)                Legality. The making of the initial Loans shall not
contravene any law, rule or regulation applicable to any Secured Party.

 

(d)               Delivery of Documents. The Collateral Agent shall have
received on or before the Effective Date the following, each in form and
substance satisfactory to the Collateral Agent and, unless indicated otherwise,
dated the Effective Date and, if applicable, duly executed by the Persons party
thereto:

 

(i)                 a Security Agreement, together with the original stock
certificates representing all of the Equity Interests and all promissory notes
required to be pledged thereunder, accompanied by undated stock powers executed
in blank and other proper instruments of transfer;

 

(ii)               a UCC Filing Authorization Letter;

 

(iii)             the results of searches for any effective financing
statements, tax Liens or judgment Liens filed against any Loan Party or its
property, which results shall not show any such Liens (other than Permitted
Liens);

 

(iv)             a Perfection Certificate;

 

(v)               the Acquisition Collateral Assignment;

 

(vi)             the Disbursement Letter;

 

(vii)           the Intercompany Subordination Agreement;

 

(viii)         the Intercreditor Agreement;

 

(ix)             each of the Equity Documents;

 

(x)               a certificate of an Authorized Officer of each Loan Party,
certifying (A) as to copies of the Governing Documents of such Loan Party,
together with all amendments thereto (including, without limitation, a true and
complete copy of the charter, certificate of formation, certificate of limited
partnership or other publicly filed organizational document of each Loan Party
certified as of a recent date not more than 30 days prior to the Effective Date
by an appropriate official of the jurisdiction of organization of such Loan
Party which shall set forth the same complete name of such Loan Party as is set
forth herein and the organizational number of such Loan Party, if an
organizational number is issued in such jurisdiction), (B) as to a copy of the
resolutions or written consents of such Loan Party authorizing (1) the
borrowings hereunder and the transactions contemplated by the Loan Documents to
which such Loan Party is or will be a party, and (2) the execution, delivery and
performance by such Loan Party of each Loan Document to which such Loan Party is
or will be a party and the execution and delivery of the other documents to be
delivered by such Person in connection herewith and therewith, including,
without limitation, in the case of the Parent, the Warrants, (C) the names and
true signatures of the representatives of such Loan Party authorized to sign
each Loan Document (in the case of a Borrower, including, without limitation,
Notices of Borrowing, LIBOR Notices and all other notices under this Agreement
and the other Loan Documents) to which such Loan Party is or will be a party and
the other documents to be executed and delivered by such Loan Party in
connection herewith and therewith, together with evidence of the incumbency of
such authorized officers and (D) as to the matters set forth in Section 5.01(b);

 

 74 

 



(xi)             a certificate of the chief financial officer of the Parent
(A) attaching a copy of the Financial Statements and the Projections described
in Section 6.01(g)(ii) hereof and certifying as to the compliance with the
representations and warranties set forth in Section 6.01(g)(i) and Section
6.01(ii)(ii) and (B) certifying that immediately after giving effect to all
Loans to be made on the Effective Date, (1) Liquidity is not less than
$15,000,000 and (2) the Total Leverage Ratio of the Parent and its Subsidiaries
as of the end of the 4 Fiscal Quarter period of the Parent and its Subsidiaries
ending on September 30, 2018, was not greater than 4.20 to 1.00;

 

(xii)           a certificate of the chief financial officer of the Parent,
certifying that the Loan Parties (taken as a whole and after giving effect to
the Loans made on the Effective Date) are Solvent;

 

(xiii)         a certificate of an Authorized Officer of the Administrative
Borrower certifying that (A) the attached copies of (1) the principal
Acquisition Documents, (2) the principal Revolving Loan Documents and (3) the
other Material Contracts as in effect on the Effective Date are true, complete
and correct copies thereof and (B) such agreements remain in full force and
effect and that none of the Loan Parties has breached or defaulted in any of its
obligations under such agreements;

 

(xiv)         a certificate of the appropriate official(s) of the jurisdiction
of organization and, except to the extent such failure to be so qualified could
not reasonably be expected to have a Material Adverse Effect, each jurisdiction
of foreign qualification of each Loan Party certifying as of a recent date not
more than 30 days prior to the Effective Date as to the subsistence in good
standing of, and the payment of taxes by, such Loan Party in such jurisdictions;

 

(xv)           an opinion of Perkins Coie LLP, special New York and California
counsel to the Loan Parties, as to such matters as the Collateral Agent may
reasonably request, including, without limitation, the Warrants;

 

(xvi)         evidence of the insurance coverage required by Section 7.01 and
the terms of each Security Document and each Mortgage and such other insurance
coverage with respect to the business and operations of the Loan Parties as the
Collateral Agent may reasonably request, in each case, where requested by the
Collateral Agent, with such endorsements as to the named insureds or loss payees
thereunder as the Collateral Agent may request and providing that such policy
may be terminated or canceled (by the insurer or the insured thereunder) only
upon 30 days' prior written notice to the Collateral Agent and each such named
insured or loss payee, together with evidence of the payment of all premiums due
in respect thereof for such period as the Collateral Agent may request;

 

 75 

 



(xvii)       evidence of the payment in full of all Target Indebtedness,
together with, as applicable, (A) a termination and release agreement with
respect to any Target Indebtedness and all related documents, duly executed by
the Loan Parties and the Existing Lenders, (B) a satisfaction of mortgage for
each mortgage filed by the Existing Lenders on each Facility, (C) a termination
of security interest in Intellectual Property for each assignment for security
recorded by the Existing Lenders at the United States Patent and Trademark
Office or the United States Copyright Office and covering any intellectual
property of the Loan Parties, and (D) UCC-3 termination statements for all UCC-1
financing statements filed by the Existing Lenders and covering any portion of
the Collateral;

 

(xviii)     evidence satisfactory to the Agents that a Process Agent has been
properly appointed by each Foreign Loan Party in accordance with Section
12.10(b); and

 

(xix)         such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Agents in form and substance, as any Agent
may reasonably request.

 

(e)                Material Adverse Effect. The Collateral Agent shall have
determined, in its sole judgment, that no event or development shall have
occurred since December 31, 2017 which could reasonably be expected to have a
Material Adverse Effect.

 

(f)                Consummation of Acquisition. (i) The Acquisition Documents
shall be reasonably satisfactory in form and substance to the Administrative
Agent and (ii) the transactions contemplated by the Acquisition Documents as of
the Effective Date shall be consummated in all material respects prior to or
substantially simultaneously with the making of the initial Loans.

 

(g)               Approvals. All consents, authorizations and approvals of, and
filings and registrations with, and all other actions in respect of, any
Governmental Authority or other Person required in connection with the making of
the Loans, the consummation of the MC Assembly Acquisition, or the conduct of
the Loan Parties' business shall have been obtained and shall be in full force
and effect.

 

(h)               Proceedings; Receipt of Documents. All proceedings in
connection with the making of the initial Loans and the other transactions
contemplated by this Agreement and the other Loan Documents, and all documents
incidental hereto and thereto, shall be satisfactory to the Collateral Agent and
its counsel, and the Collateral Agent and such counsel shall have received all
such information and such counterpart originals or certified or other copies of
such documents as the Collateral Agent or such counsel may reasonably request.

 



(i)                 Management Reference Checks. The Collateral Agent shall have
received satisfactory reference checks for, and shall have had an opportunity to
meet with, key management of each Loan Party.

 

 76 

 

(j)                 Due Diligence. The Agents shall have completed their
business, legal and collateral due diligence with respect to each Loan Party and
the results thereof shall be acceptable to the Agents, in their sole and
absolute discretion.

 

(k)               Filings, Registrations and Recordings. Each document
(including any Uniform Commercial Code financing statement) required by this
Agreement, any other Loan Document or Requirements of Law or reasonably
requested by the Collateral Agent to be filed, registered or recorded in order
to create, in favor of the Collateral Agent, a perfected security interest in or
lien upon the Collateral shall have been or contemporaneously herewith will be
properly filed, registered or recorded in each jurisdiction in which the filing,
registration or recordation thereof is so required or requested, and the
Collateral Agent shall have received an acknowledgment copy, or other evidence
satisfactory to it, of each such filing, registration or recordation and
satisfactory evidence of the payment of any necessary fee, tax or expense
relating thereto.

 

(l)                 Certificate of Beneficial Ownership; PATRIOT Act. The
Administrative Agent shall have received all documentation, including a
Certificate of Beneficial Ownership, and other information about the Loan
Parties required by regulatory authorities under applicable "know your customer"
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act and beneficial ownership regulations, including a duly
executed IRS Form W-9 tax form (or such other applicable IRS tax form) of each
Loan Party, as may be reasonably requested by any Agent or any Lender.

 

(m)             Revolving Loans. The transactions contemplated by the Revolving
Loan Documents shall have been consummated (or, simultaneously with the funding
of the Loans on the Effective Date, shall be consummated) on terms and
conditions reasonable acceptable to the Administrative Agent and, immediately
after giving effect to the consummation thereof, no more than $23,400,000 in
aggregate principal amount of Revolving Loans shall be outstanding.

 

(n)               No Other Debt. Neither the Parent nor any of its Subsidiaries
shall have any other Indebtedness outstanding on the Effective Date other than
(i) Indebtedness pursuant to this Agreement and the other Loan Documents, (ii)
Indebtedness pursuant to the Revolving Loan Documents, and (iii) Permitted
Indebtedness.

 

Section 5.02        Conditions Precedent to All Loans. The obligation of any
Agent or any Lender to make any Loan after the Effective Date is subject to the
fulfillment, in a manner satisfactory to the Administrative Agent, of each of
the following conditions precedent:

 

(a)                Payment of Fees, Etc. The Borrowers shall have paid all fees,
costs, expenses and taxes then payable by the Borrowers to the Administrative
Agent or any of the Lenders pursuant to this Agreement and the other Loan
Documents, including, without limitation, Section 2.06 and Section 12.04 hereof.

 

(b)               Representations and Warranties; No Event of Default. The
following statements shall be true and correct, and the submission by the
Administrative Borrower to the Administrative Agent of a Notice of Borrowing
with respect to each such Loan, and the Borrowers' acceptance of the proceeds of
such Loan, shall each be deemed to be a representation and warranty by each Loan
Party on the date of such Loan that: (i) the representations and warranties
contained in ARTICLE VI and in each other Loan Document, certificate or other
writing delivered to any Secured Party pursuant hereto or thereto on or prior to
the date of such Loan are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to materiality or "Material
Adverse Effect" in the text thereof, which representations and warranties shall
be true and correct in all respects subject to such qualification) on and as of
such date as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates solely to an earlier date (in
which case such representation or warranty shall be true and correct on and as
of such earlier date), (ii) at the time of and immediately after giving effect
to the making of such Loan and the application of the proceeds thereof, no
Default or Event of Default has occurred and is continuing or would result from
the making of the Loan to be made, on such date and (iii) the conditions set
forth in this Section 5.02 have been satisfied as of the date of such request.

 

 77 

 



(c)                Term Loan B Certificate. In the case of the Term Loan B, the
Administrative Agent shall have received a certificate of an Authorized Officer
of the Borrowers (i) certifying that (A) the Borrowers have Liquidity of not
less than $15,000,000 both before and immediately after giving effect to such
Loan, (B) the Total Leverage Ratio of the Parent and its Subsidiaries
(calculated on a pro forma basis as of the last day of the last Fiscal Quarter
for which financial statements of the Parent and its Subsidiaries have been
delivered under Section 7.01(a)(ii)) before and immediately after giving effect
to such Loan (as if made on the first day of such period) is no greater than
4.20 to 1.00, (C) the Borrowers are in compliance with the financial covenants
set forth in Section 7.03 on a pro forma basis as of the last day of the last
Fiscal Quarter for which financial statements of the Parent and its Subsidiaries
have been delivered under Section 7.01(a)(ii) before and immediately after
giving effect to such Loan (as if made on the first day of such period) and (D)
such Loan is to be used solely to fund any earn-outs payable in respect of the
MC Assembly Acquisition, and (ii) attaching reasonably detailed calculations
evidencing compliance by the Borrowers with the certifications set forth in
clauses (i)(A), (i)(B) and (i)(C) above.

 

(d)               Legality. The making of such Loan shall not contravene any
law, rule or regulation applicable to any Secured Party.

 

(e)                Notices. The Administrative Agent shall have received a
Notice of Borrowing pursuant to Section 2.02 hereof.

 

Section 5.03        Conditions Subsequent to Effectiveness. As an accommodation
to the Loan Parties, the Agents and the Lenders have agreed to execute this
Agreement and to make the Loans on the Effective Date notwithstanding the
failure by the Loan Parties to satisfy the conditions set forth below on or
before the Effective Date. In consideration of such accommodation, the Loan
Parties agree that, in addition to all other terms, conditions and provisions
set forth in this Agreement and the other Loan Documents, including, without
limitation, those conditions set forth in Section 5.01, the Loan Parties shall
satisfy each of the conditions subsequent set forth below on or before the date
applicable thereto (it being understood that (i) the failure by the Loan Parties
to perform or cause to be performed any such condition subsequent on or before
the date (as may be extended by the Collateral Agent in its sole discretion)
applicable thereto shall constitute an Event of Default and (ii) to the extent
that the existence of any such condition subsequent would otherwise cause any
representation, warranty or covenant in this Agreement or any other Loan
Document to be breached, the Required Lenders hereby waive such breach for the
period from the Effective Date until the date on which such condition subsequent
is required to be fulfilled pursuant to this Section 5.03):

 

 78 

 



(a)                within 30 days after the Effective Date, the Loan Parties
shall have delivered to the Collateral Agent all Control Agreements that are
required under the Loan Documents, each duly executed by the applicable Loan
Party and the applicable financial institution;

 

(b)               within 30 days after the Effective Date, the Loan Parties
shall have delivered to the Collateral Agent (i) a Joinder Agreement, in form
and substance satisfactory to the Collateral Agent, and duly executed by each
Mexican Loan Party, (ii) the Mexican Security Documents, each duly executed by
each Mexican Loan Party, (iii) each other supplement, amendment, addendum or
joinder which may be required by any other Loan Document pursuant to the terms
thereof, each duly executed by each applicable Mexican Loan Party, (iv) an
opinion of Kuri Breña, Sánchez, Ugarte y Aznar, S.C., in form and substance
reasonably satisfactory to the Collateral Agent, (v) good standing certificates
(to the extent applicable) in the jurisdictions of organization of the Mexican
Loan Parties, (vi) resolutions of the Mexican Loan Parties and (vii) as
reasonably requested by the Collateral Agent, any other agreement, instrument or
other document in respect of any Mexican Loan Party;

 

(c)                within 30 days after the Effective Date, the Loan Parties
shall have delivered to the Collateral Agent such landlord waivers and
collateral access agreements as may be required by Section 7.01(l), duly
executed by the applicable Loan Party and the applicable landlord or bailee;

 

(d)               within 30 days after the Effective Date, the Loan Parties
shall have delivered to the Collateral Agent (to the extent not delivered on the
Effective Date) appropriate endorsements (including loss payable endorsements),
in form and substance reasonably satisfactory to the Collateral Agent, naming
the Collateral Agent as an additional insured and as mortgagee and/or lender
loss payee (as applicable) as its interests may appear with respect to all
insurance policies referred to in clauses (i) and (ii) of Section 7.01(h); and

 

(e)                within 30 days after the Effective Date, the Collateral Agent
shall have received counterpart signatures to the Intercompany Subordination
Agreement, or a duly executed joinder agreement thereto, from each Subsidiary of
the Parent, to the extent not delivered on the Effective Date.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

Section 6.01        Representations and Warranties. Each Loan Party hereby
represents and warrants to the Secured Parties as follows:

 

 79 

 



(a)                Organization, Good Standing, Etc. Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and, in the
case of the Borrowers, to make the borrowings hereunder, and to execute and
deliver each Loan Document to which it is a party, and to consummate the
transactions contemplated thereby, and (iii) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and in good standing could
not reasonably be expected to have a Material Adverse Effect.

 

(b)               Authorization, Etc. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is or will be a party, (i)
have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable Requirement of
Law or (C) any material Contractual Obligation binding on or otherwise affecting
it or any of its properties, (iii) do not and will not result in or require the
creation of any Lien (other than pursuant to any Loan Document) upon or with
respect to any of its properties, and (iv) do not and will not result in any
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties, except, in the case of clauses (ii)(B),
(ii)(C) and (iv), to the extent where such contravention, default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal
could not reasonably be expected to have a Material Adverse Effect.

 

(c)                Governmental Approvals. No material authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
is required in connection with the due execution, delivery and performance by
any Loan Party of any Loan Document to which it is or will be a party other than
filings and recordings with respect to Collateral to be made, or otherwise
delivered to the Collateral Agent for filing or recordation, on the Effective
Date.

 

(d)               Enforceability of Loan Documents. This Agreement is, and each
other Loan Document to which any Loan Party is or will be a party, when
delivered hereunder, will be, a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity.

 

(e)                Capitalization. On the Effective Date, after giving effect to
the transactions contemplated hereby to occur on the Effective Date, the
authorized Equity Interests of the Parent and each of its Subsidiaries and the
issued and outstanding Equity Interests of the Parent and each of its
Subsidiaries are as set forth on Schedule 6.01(e). All of the issued and
outstanding shares of Equity Interests of the Parent and each of its
Subsidiaries have been validly issued and are fully paid and nonassessable, and
the holders thereof are not entitled to any preemptive, first refusal or other
similar rights. All Equity Interests of such Subsidiaries of the Parent are
owned by the Parent free and clear of all Liens (other than Permitted Specified
Liens). Except as described on Schedule 6.01(e), as of the Effective Date there
are no outstanding debt or equity securities of any Subsidiaries of the Parent
and no outstanding obligations of any Subsidiaries of the Parent convertible
into or exchangeable for, or warrants, options or other rights for the purchase
or acquisition from any such Subsidiaries, or other obligations of any such
Subsidiaries to issue, directly or indirectly, any shares of Equity Interests of
any such Subsidiaries.

 

 80 

 



(f)                Litigation. Except as set forth in Schedule 6.01(f), there is
no pending or, to the best knowledge of any Loan Party, threatened action, suit
or proceeding affecting any Loan Party or any of its properties before any court
or other Governmental Authority or any arbitrator that (i) could reasonably be
expected to have a Material Adverse Effect or (ii) relates to this Agreement or
any other Loan Document or any transaction contemplated hereby or thereby.

 

(g)               Financial Statements.

 

(i)                 The Financial Statements, copies of which have been
delivered to each Agent and each Lender, fairly present the consolidated
financial condition of the Parent and its Subsidiaries as at the respective
dates thereof and the consolidated results of operations of the Parent and its
Subsidiaries for the fiscal periods ended on such respective dates, all in
accordance with GAAP in all material respects. All material indebtedness and
other liabilities (including, without limitation, Indebtedness, liabilities for
taxes, long-term leases and other unusual forward or long-term commitments),
direct or contingent, of the Parent and its Subsidiaries are set forth in the
Financial Statements as and to the extent required in accordance with GAAP.
Since December 31, 2017, no event or development has occurred that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(ii)               The Parent has heretofore furnished to each Agent and each
Lender (A) projected quarterly balance sheets, income statements and statements
of cash flows of the Parent and its Subsidiaries for the period from the
Effective Date through December 31, 2023, and (B) projected annual balance
sheets, income statements and statements of cash flows of the Parent and its
Subsidiaries for the Fiscal Years ending in 2019 through 2023, which projected
financial statements shall be updated from time to time pursuant to Section
7.01(a)(vii).

 

(h)               Compliance with Law, Etc. No Loan Party or any of its
Subsidiaries is in violation of (i) any of its Governing Documents, (ii) any
Requirement of Law, except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect, or (iii) any term of any
Contractual Obligation (including, without limitation, any Material Contract)
binding on or otherwise affecting it or any of its properties, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.

 

 81 

 



(i)                 ERISA. Except as set forth on Schedule 6.01(i), (i) each
Loan Party and each Employee Plan is in compliance with all Requirements of Law
in all material respects, including ERISA, the Internal Revenue Code and the
Patient Protection and Affordable Care Act of 2010, as amended by the Health
Care and Education Reconciliation Act of 2010, (ii) no ERISA Event has occurred
nor is reasonably expected to occur with respect to any Pension Plan or
Multiemployer Plan, other than ERISA Events that could not reasonably be
expected to result in a material liability to any Loan Party or ERISA Affiliate,
(iii) except as could not reasonably be expected to result in a material
liability to any Loan Party or ERISA Affiliate, the most recent annual report
(Form 5500 Series) with respect to each Pension Plan, including any required
Schedule B (Actuarial Information) thereto, copies of which have been filed with
the Internal Revenue Service, is complete and correct and fairly presents the
funding status of such Pension Plan, and since the date of such report, there
has been no material adverse change in such funding status, (iv) except as could
not reasonably be expected to result in a material liability to any Loan Party
or ERISA Affiliate, copies of each agreement entered into with the PBGC, the
U.S. Department of Labor or the Internal Revenue Service with respect to any
Pension Plan have been delivered to the Agents, (v) except as could not
reasonably be expected to result in a material liability to any Loan Party, each
Employee Plan that is intended to be a qualified plan under Section 401(a) of
the Internal Revenue Code is the subject of a favorable determination letter
from the Internal Revenue Service or utilizes a prototype or volume submitter
plan document that is the subject of a favorable opinion or advisory letter
issued by the Internal Revenue Service to the sponsor of such prototype or
volume submitter plan, (vi) no Loan Party or any of its ERISA Affiliates has
incurred any material liability to the PBGC which remains outstanding other than
the payment of premiums, and there are no such premium payments which have
become due which are unpaid, (vii) except as could not reasonably be expected to
result in a material liability to any Loan Party, there are no pending or, to
the knowledge of any Loan Party, threatened claims, actions, proceedings or
lawsuits (other than claims for benefits in the normal course, appeals of such
claims and domestic relations order proceedings) instituted against (A) any
Employee Plan or its assets, (B) to the knowledge of any Loan Party, any
fiduciary with respect to any Employee Plan, or (C) any Loan Party or any of its
ERISA Affiliates with respect to any Employee Plan, (viii) except as could not
reasonably be expected to result in a material liability to any Loan Party, no
Loan Party maintains an employee welfare benefit plan (as defined in Section
3(1) of ERISA) that provides medical, dental or vision benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or has any obligation to provide any such benefits for any current
employee after such employee's termination of employment, other than (A) as
required by Requirements of Law, and (B) coverage through the end of the month
of retirement or other termination of employment or service. In addition, (1) no
Foreign Plan Event has occurred nor is reasonably expected to occur with respect
to any Foreign Plan, (2) all employer and employee contributions required by
Requirements of Law or by the terms of any Foreign Plan have been made, or, if
applicable, accrued in accordance with normal accounting practices, (3) the
accrued benefit obligations of each Foreign Plan (based on those assumptions
used to fund such Foreign Plan) with respect to all current and former
participants do not exceed the assets of such Foreign Plan, (4) each Foreign
Plan that is required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities, and (5) each
Foreign Plan is in compliance in all material respects (Y) with all Requirements
of Law and all regulations and published interpretations thereunder applicable
to such Foreign Plan and (Z) with the terms of such plan; except, with respect
to each of the foregoing clauses (1) through (5), as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(j)                 Taxes, Etc. (i) All federal and state income and other
material Tax returns and other reports required by applicable Requirements of
Law to be filed by any Loan Party have been timely filed and (ii) all Taxes
imposed upon any Loan Party or any property of any Loan Party which have become
due and payable on or prior to the date hereof have been paid, except (A) unpaid
Taxes in an aggregate amount at any one time not in excess of $250,000, and (B)
Taxes contested in good faith by proper proceedings which stay the imposition of
any Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof on the Financial
Statements in accordance with GAAP.

 

 82 

 



(k)               Regulations T, U and X. No Loan Party is or will be engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation T, U or X), and no proceeds of
any Loan will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock or for any
purpose that violates, or is inconsistent with, the provisions of Regulation T,
U and X.

 

(l)                 Nature of Business.

 

(i)                 The Loan Parties are principally engaged only in the
business set forth on Schedule 6.01(l).

 

(ii)               Each Holding Company is a holding company and does not have
any material liabilities (other than liabilities arising under the Loan
Documents and the Revolving Loan Documents), own any material assets (other than
the Equity Interests of its Subsidiaries) or engage in any operations or
business (other than the ownership of its Subsidiaries).

 

(iii)             Each Inactive Subsidiary is inactive and does not have any
liabilities (other than liabilities arising under the Loan Documents and the
Revolving Loan Documents), own any material assets (other than assets having a
value of less than $50,000 in the aggregate for all such Inactive Subsidiaries)
or engage in any operations or business (other than the maintenance of its
existence and activities incidental thereto).

 

(m)             Adverse Agreements, Etc. No Loan Party or any of its
Subsidiaries is a party to any Contractual Obligation or subject to any
restriction or limitation in any Governing Document or any judgment, order,
regulation, ruling or other requirement of a court or other Governmental
Authority, which (either individually or in the aggregate) has, or could
reasonably be expected (either individually or in the aggregate) to have, a
Material Adverse Effect.

 

(n)               Permits, Etc. Each Loan Party has, and is in compliance with,
all permits, licenses, authorizations, approvals, entitlements and
accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business and Facility currently owned, leased,
managed or operated, or to be acquired, by such Person, except to the extent the
failure to have or be in compliance therewith could not reasonably be expected
to have a Material Adverse Effect. No condition exists or event has occurred
which, in itself or with the giving of notice or lapse of time or both, would
result in the suspension, revocation, impairment, forfeiture or non-renewal of
any such permit, license, authorization, approval, entitlement or accreditation,
and there is no claim that any thereof is not in full force and effect which
(either individually or in the aggregate) has, or could reasonably be expected
(either individually or in the aggregate) to have, a Material Adverse Effect.

 

(o)               Properties. Each Loan Party has good and marketable title to,
valid leasehold interests in, or valid licenses to use, all property and assets
material to its business, free and clear of all Liens, except Permitted Liens.
All such properties and assets are in good working order and condition, ordinary
wear and tear excepted.

 

 83 

 



(p)               Employee and Labor Matters. Except as could not reasonably be
expected (either individually or in the aggregate) to have a Material Adverse
Effect, (i) each Loan Party and its Subsidiaries is in compliance with all
Requirements of Law pertaining to employment and employment practices, terms and
conditions of employment, wages and hours, and occupational safety and health,
(ii) no Loan Party or any Subsidiary is party to any collective bargaining
agreement, nor has any labor union been recognized as the representative of the
employees of any Loan Party of Subsidiary, (iii) there is no unfair labor
practice complaint pending or, to the best knowledge of any Loan Party,
threatened against any Loan Party or any Subsidiary before any Governmental
Authority and no grievance or arbitration proceeding pending or threatened
against any Loan Party or any Subsidiary which arises out of or under any
collective bargaining agreement, (iv) there has been no strike, work stoppage,
slowdown, lockout, or other labor dispute pending or threatened against any Loan
Party or any Subsidiary, and (v) to the best knowledge of each Loan Party, no
labor organization or group of employees has made a pending demand for
recognition or certification, and there are no representation or certification
proceedings or petitions seeking a representation proceeding presently pending
or threatened to be brought or filed, with the National Labor Relations Board or
any other labor relations tribunal or authority. No Loan Party or Subsidiary has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act ("WARN") or any similar Requirement of Law, which remains
unpaid or unsatisfied. All payments due from any Loan Party or Subsidiary on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of such Loan Party or
Subsidiary, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(q)               Environmental Matters. Except as set forth on Schedule
6.01(q), (i) no Loan Party or any of its Subsidiaries is in violation of any
Environmental Law, except where such violation could not reasonably be expected
to result in a material Environmental Claim or Environmental Liability, (ii)
each Loan Party and its Subsidiaries has, and is in compliance with, all
Environmental Permits for its respective operations and businesses, except to
the extent any failure to have or be in compliance therewith could not
reasonably be expected to result in a material Environmental Claim or
Environmental Liability; (iii) there has been no Release of Hazardous Materials
at any properties currently or formerly owned, leased or operated by any Loan
Party or its Subsidiaries or, to the knowledge of any Loan Party (i) a
predecessor in interest, or (ii) at any disposal or treatment facility which
received Hazardous Materials generated by any Loan Party or its Subsidiaries,
which in any case of the foregoing could reasonably be expected to result in a
material Environmental Claim or Environmental Liability; (iv) there are no
pending or, to the knowledge of any Loan Party, threatened Environmental Claims
against, or Environmental Liability of, any Loan Party or its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect; (v) neither any
Loan Party nor any of its Subsidiaries is performing or responsible for any
Remedial Action that could reasonably be expected to result in a material
Environmental Claim or Environmental Liability; and (vi) the Loan Parties have
made available to the Collateral Agent and Lenders true and complete copies of
all material environmental reports, audits, and investigations in the possession
or control of any Loan Party or any of its Subsidiaries with respect to the
operations and business of the Loan Parties and its Subsidiaries.

 

 84 

 



(r)                 Insurance. Each Loan Party maintains all insurance required
by Section 7.01(h). Schedule 6.01(r) sets forth a list (or attaches copies of
certificates) of all such insurance maintained by or for the benefit of each
Loan Party on the Effective Date.

 

(s)                Use of Proceeds. The proceeds of the Loans made on the
Effective Date shall be used to (xii) fund a portion of the cash consideration
payable in connection with the MC Assembly Acquisition, (xiii) refinance the
Target Indebtedness, (xiv) pay the costs, fees and expenses relating to the MC
Assembly Acquisition and this Agreement and (xv) fund working capital and
general corporate purposes of the Borrowers. The proceeds of the Term Loan B
made after the Effective Date shall be used solely to fund any earn-outs payable
in respect of the MC Assembly Acquisition.

 

(t)                 Solvency. After giving effect to the transactions
contemplated by this Agreement and before and after giving effect to each Loan,
each Loan Party is, and the Loan Parties on a consolidated basis are, Solvent.
No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

 

(u)               Intellectual Property. Except as set forth on Schedule
6.01(u), each Loan Party owns or licenses or otherwise has the right to use all
Intellectual Property rights that are necessary for the operation of its
business, without infringement upon or conflict with the rights of any other
Person with respect thereto, except for such infringements and conflicts which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Set forth on Schedule 6.01(u) is a complete and
accurate list as of the Effective Date of (i) each item of Registered
Intellectual Property owned by each Loan Party and (ii) each Intellectual
Property Contract that is a Material Contract to which each Loan Party is bound.
No trademark or other advertising device, product, process, method, substance,
part or other material now employed, or now contemplated to be employed, by any
Loan Party infringes upon or conflicts with any rights owned by any other
Person, and no claim or litigation regarding any of the foregoing is pending or
threatened, except for such infringements and conflicts which could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. To the knowledge of each Loan Party, no patent, invention,
device, application, principle or any statute, law, rule, regulation, standard
or code pertaining to Intellectual Property is pending or proposed, which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(v)               Material Contracts. Set forth on Schedule 6.01(v) is a
complete and accurate list as of the Effective Date of all Material Contracts of
each Loan Party, showing the parties and subject matter thereof and amendments
and modifications thereto. Each such Material Contract (i) is in full force and
effect and is binding upon and enforceable against each Loan Party that is a
party thereto and, to the best knowledge of such Loan Party, all other parties
thereto in accordance with its terms, (ii) has not been otherwise amended or
modified, except as permitted by Section 7.02(m), and (iii) is not in default
due to the action of any Loan Party or, to the best knowledge of any Loan Party,
any other party thereto which default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

 85 

 



(w)             Investment Company Act. None of the Loan Parties is (i) an
"investment company" or an "affiliated person" or "promoter" of, or "principal
underwriter" of or for, an "investment company", as such terms are defined in
the Investment Company Act of 1940, as amended, or (ii) subject to regulation
under any Requirement of Law that limits in any respect its ability to incur
Indebtedness or which may otherwise render all or a portion of the Obligations
unenforceable.

 

(x)               Customers and Suppliers. There exists no actual or threatened
termination, cancellation or limitation of, or modification to or change in, the
business relationship between (i) any Loan Party, on the one hand, and any
customer or any group thereof, on the other hand, or (ii) any Loan Party, on the
one hand, and any supplier or any group thereof, on the other hand, in the case
of each of clauses (i) and (ii), which termination, cancellation, limitation or
modification could reasonably be expected to have a Material Adverse Effect; and
there exists no present state of facts or circumstances that could give rise to
or result in any such termination, cancellation, limitation, modification or
change.

 

(y)               [Reserved].

 

(z)                Consummation of MC Assembly Acquisition. The Parent has
delivered to the Agents complete and correct copies of all Acquisition Documents
to which the Parent or any of its Subsidiaries is a party, including all
schedules and exhibits thereto. The execution, delivery and performance of the
Acquisition Documents has been duly authorized by all necessary action
(including, without limitation, the obtaining of any consent of stockholders or
other holders of Equity Interests required by law or by any applicable corporate
or other organizational documents) on the part of the Parent and each Subsidiary
of the Parent party thereto. Each Acquisition Document is the legal, valid and
binding obligation of the Parent and each Subsidiary of the Parent party
thereto, enforceable against such parties in accordance with its terms. All
conditions precedent to the Acquisition Agreement have been fulfilled or (with
the prior written consent of the Agents) waived, no Acquisition Document has
been amended or otherwise modified, and there has been no breach of any term or
condition of any Acquisition Document that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

(aa)            [Reserved].

 

(bb)           Sanctions; Anti-Corruption and Anti-Money Laundering Laws. None
of any Loan Party, any Subsidiary thereof, any of their respective directors,
officers or employees nor, to the knowledge of any Loan Party, any of their
respective agents or Affiliates, (i) is a Sanctioned Person or currently the
subject or target of any Sanctions, (ii) has assets located in a Sanctioned
Country, (iii) directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons, (iv) is a "Foreign Shell Bank" within the
meaning of the USA PATRIOT Act, i.e., a foreign bank that does not have a
physical presence in any country and that is not affiliated with a bank that has
a physical presence and an acceptable level of regulation and supervision; or
(v) is a person or entity that resides in or is organized under the laws of a
jurisdiction designated by the United States Secretary of the Treasury under
Sections 311 or 312 of the USA PATRIOT Act as warranting special measures due to
money laundering concerns. Each Loan Party and its Subsidiaries has implemented
and maintains in effect policies and procedures designed to ensure compliance by
each Loan Party and its Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. Each Loan Party and its Subsidiaries, their
respective directors, officers and employees and, to the knowledge of each Loan
Party, their respective agents or Affiliates, is in compliance with all
Sanctions, Anti-Money Laundering Laws. Each Loan Party and Affiliate, officer,
employee or director, acting on behalf of the Loan Party is (and is taking no
action which would result in any such Person not being) in compliance with
(A) all applicable OFAC rules and regulations, (B) all applicable United States
of America, United Kingdom, United Nations, European Union, German, Canadian,
Australian and all other reasonable internationally respected national
autonomous sanctions, embargos and trade restrictions and (C) all applicable
provisions of the USA PATRIOT Act. No proceeds from the Term Loans shall be used
in violation of any Sanctions, Anti-Corruption Laws or Anti-Money Laundering
Laws.

 

 86 

 



(cc)            Certificate of Beneficial Ownership. The Certificate of
Beneficial Ownership executed and delivered to the Administrative Agent for each
Loan Party on or prior to the date of this Agreement, as updated from time to
time in accordance with this Agreement, is accurate, complete and correct as of
the date hereof and as of the date any such update is delivered. Each Loan Party
acknowledges and agrees that the Certificate of Beneficial Ownership is one of
the Loan Documents.

 

(dd)          [Reserved].

 

(ee)            [Reserved].

 

(ff)             [Reserved].

 

(gg)           Pari Passu. The obligations of each Loan Party under this
Agreement and the other Loan Documents to which it is a party rank and will rank
at least pari passu in priority of payment and in all other respects with all
its other present and future unsecured and unsubordinated Indebtedness of such
Loan Party.

 

(hh)           Exchange Controls. Each Loan Party has the ability to lawfully
pay solely and exclusively in Dollars the total amount which is, or may become,
payable by it to the Lender under the Loan Documents.

 

(ii)               Full Disclosure.

 

(i)                 Each Loan Party has disclosed to the Agents all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other written information
furnished by or on behalf of any Loan Party to the Agents (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers' industry) in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when taken as a whole, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, when taken as a whole, in the light of the
circumstances under which it was made, not misleading in any material respect.

 

 87 

 



(ii)               Projections have been prepared on a reasonable basis and in
good faith based on assumptions, estimates, methods and tests that are believed
by the Loan Parties to be reasonable at the time such Projections were prepared
and information believed by the Loan Parties to have been accurate based upon
the information available to the Loan Parties at the time such Projections were
furnished to the Lenders (it being understood that (A) Projections are by their
nature subject to significant uncertainties and contingencies, many of which are
beyond the Loan Parties' control, (B) actual results may differ materially from
the Projections and such variations may be material and (C) the Projections are
not a guarantee of performance).

 

ARTICLE VII
COVENANTS OF THE LOAN PARTIES AND OTHER COLLATERAL MATTERS

 

Section 7.01        Affirmative Covenants. So long as any principal of or
interest on any Loan or any other Obligation (whether or not due) shall remain
unpaid (other than Contingent Indemnity Obligations) or any Lender shall have
any Commitment hereunder, each Loan Party will, unless the Required Lenders
shall otherwise consent in writing:

 

(a)                Reporting Requirements. Furnish to each Agent and each
Lender:

 

(i)                 within 30 days after the end of each fiscal month of the
Parent and its Subsidiaries commencing with the first fiscal month of the Parent
and its Subsidiaries ending after the Effective Date, internally prepared
consolidated and consolidating balance sheets, statements of operations and
retained earnings and statements of cash flows as at the end of such fiscal
month, and for the period commencing at the end of the immediately preceding
Fiscal Year and ending with the end of such fiscal month, setting forth in each
case in comparative form the figures for the corresponding date or period set
forth in (A) the financial statements for the immediately preceding Fiscal Year
(it being agreed that the requirements of this clause (A) shall not apply so
long as there is no corresponding month in the preceding Fiscal Year that
occurred after the Effective Date), and (B) the Projections, all in reasonable
detail and certified by an Authorized Officer of the Parent as fairly
presenting, in all material respects, the financial position of the Parent and
its Subsidiaries as at the end of such fiscal month and the results of
operations, retained earnings and cash flows of the Parent and its Subsidiaries
for such fiscal month and for such year-to-date period, in accordance with GAAP
applied in a manner consistent with that of the most recent audited financial
statements furnished to the Agents and the Lenders, subject to the absence of
footnotes and normal year-end adjustments;

 

(ii)               within 45 days after the end of each Fiscal Quarter of the
Parent and its Subsidiaries commencing with the first Fiscal Quarter of the
Parent and its Subsidiaries ending after the Effective Date, consolidated and
consolidating balance sheets, statements of operations and retained earnings and
statements of cash flows of the Parent and its Subsidiaries as at the end of
such quarter, and for the period commencing at the end of the immediately
preceding Fiscal Year and ending with the end of such quarter, setting forth in
each case in comparative form the figures for the corresponding date or period
set forth in (A) the financial statements for the immediately preceding Fiscal
Year (it being agreed that the requirements of this clause (A) shall not apply
so long as there is no corresponding Fiscal Quarter in the preceding Fiscal Year
that occurred after the Effective Date), and (B) the Projections, all in
reasonable detail and certified by an Authorized Officer of the Parent as fairly
presenting, in all material respects, the financial position of the Parent and
its Subsidiaries as of the end of such quarter and the results of operations and
cash flows of the Parent and its Subsidiaries for such quarter and for such
year-to-date period, in accordance with GAAP applied in a manner consistent with
that of the most recent audited financial statements of the Parent and its
Subsidiaries furnished to the Agents and the Lenders, subject to the absence of
footnotes and normal year-end adjustments; provided, however, that if the Parent
files its quarterly report on Form 10-Q with the SEC for the applicable Fiscal
Quarter and such quarterly report contains the financial statements and reports
described above, in a form acceptable to the Administrative Agent in its
reasonable discretion, then the Loan Parties may satisfy the forgoing
requirement by delivering a copy of such quarterly report to the Administrative
Agent;

 

 88 

 



(iii)             within 90 days after the end of each Fiscal Year of the Parent
and its Subsidiaries, consolidated and consolidating balance sheets, statements
of operations and retained earnings and statements of cash flows of the Parent
and its Subsidiaries as at the end of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding date or period set
forth in (A) the financial statements for the immediately preceding Fiscal Year
(it being agreed that the requirements of this clause (A) shall not apply so
long as there is no preceding Fiscal Year that occurred after the Effective
Date), and (B) the Projections, all in reasonable detail and prepared in
accordance with GAAP, and accompanied by a report and an opinion, prepared in
accordance with generally accepted auditing standards, of independent certified
public accountants of recognized standing selected by the Parent and
satisfactory to the Agents (which opinion shall be without (1) a "going concern"
or like qualification or exception, (2) any qualification or exception as to the
scope of such audit, or (3) any qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7.03 (it
being understood and agreed that any qualification with respect to the maturity
of the Obligations shall be permitted)); provided, however, that if the Parent
files its annual report on Form 10-K with the SEC for the applicable Fiscal Year
and such annual report contains the financial statements and reports described
above, in a form acceptable to the Administrative Agent in its reasonable
discretion, then the Loan Parties may satisfy the forgoing requirement by
delivering a copy of such annual report to the Administrative Agent, in any
case, together with a written statement of such accountants (x) to the effect
that, in making the examination necessary for their certification of such
financial statements, they have not obtained any knowledge of the existence of
an Event of Default or a Default under Section 7.03 and (y) if such accountants
shall have obtained any knowledge of the existence of an Event of Default or
such Default, describing the nature thereof;

 

(iv)             simultaneously with the delivery of the financial statements of
the Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), a certificate of an Authorized Officer of the Parent (acting in
such capacity, and not in any personal capacity) (a "Compliance Certificate"):

 

 89 

 



(A)             stating that such Authorized Officer has reviewed the provisions
of this Agreement and the other Loan Documents and has made or caused to be made
under his or her supervision a review of the condition and operations of the
Parent and its Subsidiaries during the period covered by such financial
statements with a view to determining whether the Parent and its Subsidiaries
were in compliance with all of the provisions of this Agreement and such Loan
Documents at the times such compliance is required hereby and thereby, and that
such review has not disclosed, and such Authorized Officer has no knowledge of,
the occurrence during such period of an Event of Default or Default that is
continuing or, if an Event of Default or Default had occurred and is continuing,
describing the nature and period of existence thereof and the action which the
Parent and its Subsidiaries propose to take or have taken with respect thereto,

 

(B)              in the case of the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (ii) and (iii) of this Section
7.01(a), (1) attaching a schedule showing the calculation of the financial
covenants specified in Section 7.03 and (2) including a discussion and analysis
of the financial condition and results of operations of the Parent and its
Subsidiaries for the portion of the Fiscal Year then elapsed and discussing the
reasons for any significant variations from the Projections for such period and
the figures for the corresponding period in the previous Fiscal Year, and

 

(C)              in the case of the delivery of the financial statements of the
Parent and its Subsidiaries required by clause (iii) of this Section 7.01(a),
attaching (1) a summary of all material insurance coverage maintained as of the
date thereof by any Loan Party or any of its Subsidiaries and evidence that such
insurance coverage meets the requirements set forth in Section 7.01, each
Security Document and each Mortgage, together with such other related documents
and information as the Administrative Agent may reasonably require, (2) the
calculation of the Excess Cash Flow in accordance with the terms of Section
2.05(c)(i), (3) a reasonably detailed summary of any Excluded Equity Issuances
during the applicable Fiscal Year, the proceeds of which were used to make
Capital Expenditures or to pay the Purchase Price of any Permitted Acquisition,
and (4) confirmation that there have been no changes to the information
contained in each of the Perfection Certificates delivered on the Effective Date
or the date of the most recently updated Perfection Certificate delivered
pursuant to this clause (iv) and/or attaching an updated Perfection Certificate
identifying any such changes to the information contained therein;

 

(v)               [reserved];

 

(vi)             as soon as available and in any event within 3 Business Days
after delivery to the Revolving Loan Agent, all borrowing base certificates or
reports and other related information delivered to the Revolving Loan Agent or
the Revolving Loan Lenders pursuant to the Revolving Loan Documents;

 

(vii)           as soon as available and in any event not later than the end of
each Fiscal Year, a certificate of an Authorized Officer of the Parent (A)
attaching Projections for the Parent and its Subsidiaries, supplementing and
superseding the Projections previously required to be delivered pursuant to this
Agreement, prepared on a monthly basis and otherwise in form and substance
satisfactory to the Agents, for the immediately succeeding Fiscal Year for the
Parent and its Subsidiaries and (B) certifying that the representations and
warranties set forth in Section 6.01(ii)(ii) are true and correct with respect
to the Projections;

 

 90 

 



(viii)         promptly after submission to any Governmental Authority, all
documents and information furnished to such Governmental Authority in connection
with any material and adverse non-routine investigation of any Loan Party or any
of its Subsidiaries by such Governmental Authority;

 

(ix)             as soon as possible, and in any event within 3 days after the
occurrence of an Event of Default or Default or the occurrence of any event or
development that could reasonably be expected to have a Material Adverse Effect,
the written statement of an Authorized Officer of the Administrative Borrower
setting forth the details of such Event of Default or Default or other event or
development having a Material Adverse Effect and the action which the affected
Loan Party proposes to take with respect thereto;

 

(x)               as soon as possible and in any event: (A) at least 10 days
prior to any event or development that could reasonably be expected to result in
or constitute an ERISA Event (other than an ERISA Event that could not
reasonably be expected to result in a material liability to any Loan Party or
ERISA Affiliate), and, to the extent not reasonably expected, within 5 days
after the occurrence of any ERISA Event (other than an ERISA Event that could
not reasonably be expected to result in a material liability to any Loan Party
or ERISA Affiliate), notice of such ERISA Event (in reasonable detail), (B)
within three days after receipt thereof by any Loan Party or any of its ERISA
Affiliates from the PBGC, copies of each notice received by any Loan Party or
any of its ERISA Affiliates of the PBGC's intention to terminate any Pension
Plan or to have a trustee appointed to administer any Pension Plan, (C) within
10 days after the filing thereof with the Internal Revenue Service, copies of
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
with respect to each Pension Plan, (D) within 3 days after receipt thereof by
any Loan Party or any of its ERISA Affiliates from a sponsor of a Multiemployer
Plan or from the PBGC, a copy of each notice received by any Loan Party or any
of its ERISA Affiliates concerning the imposition or amount of withdrawal
liability under Section 4202 of ERISA, (E) within 10 days after any Loan Party
sends notice of a plant closing or mass layoff (as defined in WARN) to
employees, copies of each such notice sent by such Loan Party, if such closing
or mass layoff could reasonably be expected to result in a material liability to
such Loan Party, and (F) within 3 days after receipt thereof by any Loan Party
or any Subsidiary or Affiliate thereof, a copy of any notice from any
Governmental Authority related to any Foreign Plan, the subject of which could
reasonably be expected to result in a material liability to such Loan Party;

 

(xi)             promptly after the commencement thereof but in any event not
later than 5 days after service of process with respect thereto on, or the
obtaining of knowledge thereof by, any Loan Party, notice of each claim,
litigation, action, suit or proceeding before any court or other Governmental
Authority or other regulatory body or any arbitrator which could reasonably be
expected to have a Material Adverse Effect;

 

(xii)           as soon as possible and in any event within 5 days after
execution, receipt or delivery thereof, copies of any material and adverse
notices that any Loan Party executes or receives in connection with any Material
Contract or any Acquisition Document;

 

 91 

 



(xiii)         concurrently with the execution, receipt or delivery thereof, (A)
copies of all material notices (including, without limitation, default notices),
reports (other than borrowing base certificates or reports), statements or other
material information that any Loan Party or any of its Subsidiaries executes,
receives or delivers in connection with any Revolving Loan Document and (B)
copies of any amendments, restatements, supplements or other modifications,
waivers, consents or forbearances that any Loan Party or any of its Subsidiaries
executes, receives or delivers with respect to any Revolving Loan Document.

 

(xiv)         as soon as possible and in any event within 5 days after
execution, receipt or delivery thereof, copies of any material notices that any
Loan Party executes or receives in connection with the sale or other Disposition
of the Equity Interests of any Subsidiary of the Parent, or of all or
substantially all of the assets of any Loan Party;

 

(xv)           as soon as possible and in any event within 5 days after the
delivery thereof to the Parent's or the Borrower's Board of Directors, copies of
all “board meeting packages” so delivered in respect of a meeting of the Board
of Directors (with such redactions as applicable with respect to confidential
information prohibited from being disclosed by Requirements of Law or
Contractual Obligations (not entered into in contemplation of such disclosure),
privileged information and information subject to conflict-of-interest concerns,
in each case, as made on advice of counsel);

 

(xvi)         promptly after (A) the sending or filing thereof, copies of all
statements, reports and other information any Loan Party files with the SEC or
any national (domestic or foreign) securities exchange;

 

(xvii)       promptly upon receipt thereof, copies of all final forms of
financial reports (including, without limitation, management letters), if any,
submitted to any Loan Party by its auditors in connection with any annual or
interim audit of the books thereof;

 

(xviii)     promptly upon request, any certification or other evidence requested
from time to time by any Lender in its sole discretion, confirming the
Borrowers' compliance with Section 7.02(r);

 

(xix)         simultaneously with the delivery of the financial statements of
the Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), if, as a result of any change in accounting principles and
policies during any such applicable fiscal period from those used in the
preparation of the Financial Statements immediately prior to such change that is
permitted by Section 7.02(q), the consolidated financial statements of the
Parent and its Subsidiaries delivered pursuant to clauses (i), (ii) and (iii) of
this Section 7.01(a) will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then, together with the first delivery of such financial statements after such
change, one or more statements of reconciliation for all such prior financial
statements in form and detail satisfactory to the Agents; and

 

 92 

 



(xx)           promptly upon request, such other information concerning the
condition or operations, financial or otherwise, of any Loan Party as any Agent
may from time to time may reasonably request.

 

(b)               Additional Borrowers, Guarantors and Collateral Security.
Cause:

 

(i)                 each Subsidiary of any Loan Party not in existence on the
Effective Date (including any Subsidiary formed as a result of an LLC Division),
each Subsidiary of any Loan Party that becomes borrower or a guarantor under the
Revolving Loan Documents after the Effective Date, and each Immaterial
Subsidiary that no longer satisfies the criteria for Immaterial Subsidiaries set
forth in the definition thereof after the Effective Date, to execute and deliver
to the Collateral Agent promptly and in any event within 3 days (or such later
date acceptable to the Collateral Agent in its sole discretion) after the
formation, acquisition or change in status thereof, (A) a Joinder Agreement,
pursuant to which such Subsidiary shall be made a party to this Agreement as a
Borrower or a Guarantor, (B) a supplement to the Security Agreement with respect
to any Domestic Subsidiary, or a supplement to the applicable foreign-law
governed Security Document with respect to any Foreign Subsidiary, together with
(1) certificates evidencing all of the Equity Interests of any Person owned by
such Subsidiary required to be pledged under the terms of the Security
Agreement, (2) undated stock powers for such Equity Interests executed in blank
with signature guaranteed, and (3) such opinions of counsel as the Collateral
Agent may reasonably request (including, without limitation, any foreign
law-governed agreements, instruments, approvals, or other documents with respect
to any Foreign Subsidiary), (C) to the extent required under the terms of this
Agreement, one or more Mortgages creating on the real property of such
Subsidiary a perfected, first priority Lien (in terms of priority, subject only
to Permitted Specified Liens) on such real property and such other Real Property
Deliverables as may be required by the Collateral Agent with respect to each
such real property, and (D) such other agreements, instruments, approvals or
other documents (including, without limitation, any foreign law-governed
agreements, instruments, approvals, or other documents with respect to any
Foreign Subsidiary) reasonably requested by the Collateral Agent in order to
create, perfect, establish the first priority of or otherwise protect any Lien
purported to be covered by any such Security Document or Mortgage or otherwise
to effect the intent that such Subsidiary shall become bound by all of the
terms, covenants and agreements contained in the Loan Documents and that all
property and assets of such Subsidiary shall become Collateral for the
Obligations; and

 

(ii)               each owner of the Equity Interests of any such Subsidiary to
execute and deliver promptly and in any event within 3 days (or such later date
acceptable to the Collateral Agent in its sole discretion) after the formation
or acquisition of such Subsidiary a Pledge Amendment (as defined in the Security
Agreement) (or, in the case of any Foreign Subsidiary, a supplemental pledge to
the applicable foreign Security Document), together with (A) certificates
evidencing all of the Equity Interests of such Subsidiary, (B) undated stock
powers or other appropriate instruments of assignment for such Equity Interests
executed in blank with signature guaranteed, (C) such opinions of counsel as the
Collateral Agent may reasonably request (including, without limitation, opinions
of foreign counsel with respect to any Foreign Subsidiary) and (D) such other
agreements, instruments, approvals or other documents (including, without
limitation, any foreign-law governed agreements, instruments, approvals or other
documents with respect to any Foreign Subsidiary) requested by the Collateral
Agent.

 

 93 

 



Notwithstanding the foregoing, no Excluded Subsidiary shall be required to
become a Guarantor hereunder (and, as such, shall not be required to deliver the
documents required by clause (i) above); provided, however, that (I) if the
Equity Interests of an Excluded Subsidiary are owned by a Loan Party, such Loan
Party shall deliver all such documents, instruments, agreements (including,
without limitation, at the reasonable request of the Collateral Agent, a pledge
agreement governed by the laws of the jurisdiction of the organization of such
Excluded Subsidiary) and certificates described in clause (ii) above to the
Collateral Agent, and take all commercially reasonable actions reasonably
requested by the Collateral Agent or otherwise necessary to grant and to perfect
a first-priority Lien (subject to Permitted Specified Liens) in favor of the
Collateral Agent, for the benefit of the Agents and the Lenders, in the Equity
Interests of such Excluded Subsidiary.

 

(c)                Compliance with Laws; Payment of Taxes.

 

(i)                 Comply, and cause each of its Subsidiaries to comply with
all Requirements of Law, judgments and awards (including any settlement of any
claim that, if breached, could give rise to any of the foregoing), except to the
extent the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.

 

(ii)               Pay, and cause each of its Subsidiaries to pay, in full
before delinquency or before the expiration of any extension period, all Taxes
imposed upon any Loan Party or any of its Subsidiaries or any property of any
Loan Party or any of its Subsidiaries, except (i) unpaid Taxes in an aggregate
amount at any one time not in excess of $250,000, and (ii) Taxes contested in
good faith by proper proceedings which stay the imposition of any Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP.

 

(d)               Preservation of Existence, Etc. Maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except to the
extent that the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.

 

(e)                Keeping of Records and Books of Account. Keep, and cause each
of its Subsidiaries to keep, adequate records and books of account, with
complete entries made to permit the preparation of financial statements in
accordance with GAAP.

 

(f)                Inspection Rights. Permit, and cause each of its Subsidiaries
to permit, the agents and representatives of any Agent at any time and from time
to time during normal business hours, at the expense of the Borrowers, to
examine and make copies of and abstracts from its records and books of account,
to visit and inspect its properties, to verify materials, leases, notes,
accounts receivable, deposit accounts and its other assets, to conduct audits,
physical counts, valuations, appraisals or examinations and to discuss its
affairs, finances and accounts with any of its directors, officers, managerial
employees, independent accountants or any of its other representatives (subject,
in any event, to the reimbursement limitations in Section 2.06(g)). In
furtherance of the foregoing, each Loan Party hereby authorizes its independent
accountants, and the independent accountants of each of its Subsidiaries, to
discuss the affairs, finances and accounts of such Person (independently or
together with representatives of such Person) with the agents and
representatives of any Agent in accordance with this Section 7.01(f), which
discussion shall, so long as no Event of Default shall have occurred and be
continuing, be arranged with such independent accountants with reasonable prior
notice to the Parent and reasonable opportunity of the Parent to participate in
such discussions.

 

 94 

 



(g)               Maintenance of Properties, Etc. Maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear and casualty excepted, and
comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder, except to the extent the failure to so maintain and preserve or so
comply could not reasonably be expected to have a Material Adverse Effect.

 

(h)               Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, flood, rent, worker's compensation and business interruption
insurance) with respect to the Collateral and its other properties (including
all real property leased or owned by it) and business, in such amounts and
covering such risks as is (i) carried generally in accordance with sound
business practice by companies in similar businesses similarly situated, (ii)
required by any Requirement of Law, (iii) required by any Material Contract and
(iv) in any event in amount, adequacy and scope reasonably satisfactory to the
Collateral Agent. All policies covering the Collateral are to be made payable to
the Collateral Agent for the benefit of the Agents and the Lenders, as their
interests may appear, in case of loss, under a standard non-contributory
"lender" or "secured party" clause and are to contain such other provisions as
the Collateral Agent may require to fully protect the Lenders' interest in the
Collateral and to any payments to be made under such policies. All certificates
of insurance are to be delivered to the Collateral Agent and the policies are to
be premium prepaid, with the loss payable and additional insured endorsement in
favor of the Collateral Agent for the benefit of the Agents and the Lenders, as
their respective interests may appear, and such other Persons as the Collateral
Agent may designate from time to time, and shall provide for not less than 30
days' (10 days' in the case of non-payment) prior written notice to the
Collateral Agent of the exercise of any right of cancellation. If any Loan Party
or any of its Subsidiaries fails to maintain such insurance, the Collateral
Agent may arrange for such insurance, but at the Borrowers' expense and without
any responsibility on the Collateral Agent's part for obtaining the insurance,
the solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent shall have the right, in the name of the
Lenders, any Loan Party and its Subsidiaries, to file claims under any insurance
policies, to receive, receipt and give acquittance for any payments that may be
payable thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

 

 95 

 



(i)                 Obtaining of Permits, Etc. Obtain, maintain and preserve,
and cause each of its Subsidiaries to obtain, maintain and preserve, and take
all necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations that are necessary or useful in the
proper conduct of its business, in each case, except to the extent the failure
to obtain, maintain, preserve or take such action could not reasonably be
expected to have a Material Adverse Effect.

 

(j)                 Environmental.

 

(i)                 Keep the Collateral free of any Environmental Lien;

 

(ii)               Obtain, maintain and preserve, and cause each of its
Subsidiaries to obtain, maintain and preserve, and take all necessary action to
timely renew, all Environmental Permits that are necessary in the proper conduct
of its business, and comply, and cause each of its Subsidiaries to comply, with
all Environmental Laws and Environmental Permits, except to the extent the
failure to so obtain, maintain, preserve or comply could not reasonably be
expected to result in a material Environmental Claim or Environmental Liability;

 

(iii)             Take all commercially reasonable steps to prevent any Release
of Hazardous Materials in violation of any Environmental Law or Environmental
Permit at, on, under or from any property owned, leased or operated by any Loan
Party or its Subsidiaries that could reasonably be expected to result in a
material Environmental Claim or Environmental Liability;

 

(iv)             Provide the Collateral Agent with written notice within ten
(10) days of any of the following: (A) discovery of any Release of a Hazardous
Material at, on, under or from any property currently or formerly owned, leased
or operated by any Loan Party, Subsidiary or predecessor in interest or any
violation of Environmental Law or Environmental Permit that in any case could
reasonably be expected to result in a material Environmental Claim or
Environmental Liability; (B) notice that an Environmental Lien has been filed
against any Collateral; or (C) a material Environmental Claim against or
Environmental Liability of any Loan Party; and provide such reports, documents
and information as the Collateral Agent may reasonably request from time to time
with respect to any of the foregoing.

 

(k)               Fiscal Year. Cause the Fiscal Year of the Parent and its
Subsidiaries to end on the same day of the same week of each 52/53 week year as
substantially consistent with current practice as of the Effective Date unless
the Agents consent to a change in such Fiscal Year (and appropriate related
changes to this Agreement).

 

(l)                 Landlord Waivers; Collateral Access Agreements. Obtain
written subordinations or waivers or collateral access agreements, as the case
may be, in form and substance satisfactory to the Collateral Agent, for (i) each
headquarters location of the Loan Parties that is not owned by a Loan Party
(whether such property is now existing or acquired after the Effective Date),
(ii) each location of the Loan Parties that is not owned by a Loan Party and at
which books and records are maintained (whether such property is now existing or
acquired after the Effective Date) and (iii) each location of the Loan Parties
that is not owned by a Loan Party and at which at any time any Collateral with a
fair market value in excess of $250,000 (when aggregated with all other
Collateral at the same location) is located (whether such real property is now
existing or acquired after the Effective Date).

 

 96 

 



(m)             After Acquired Real Property. Upon the acquisition by it or any
of its Subsidiaries after the date hereof of any fee interest in any real
property (wherever located) (each such interest being a "New Facility") with a
Current Value (as defined below) in excess of $500,000, immediately so notify
the Collateral Agent, setting forth with specificity a description of the fee
interest acquired, the location of the real property, any structures or
improvements thereon and either an appraisal or such Loan Party's good-faith
estimate of the current value of such real property (for purposes of this
Section, the "Current Value"). The Collateral Agent shall notify such Loan Party
whether it intends to require a Mortgage (and any other Real Property
Deliverables) with respect to such New Facility. Upon receipt of such notice
requesting a Mortgage (and any other Real Property Deliverables), the Person
that has acquired such New Facility shall promptly furnish the same to the
Collateral Agent. The Borrowers shall pay all fees and expenses, including,
without limitation, reasonable attorneys' fees and expenses, and all title
insurance charges and premiums, in connection with each Loan Party's obligations
under this Section 7.01(m).

 

(n)               Anti-Corruption Laws and Anti-Money Laundering Laws.

 

(i)                 Maintain, and cause each of its Subsidiaries to maintain,
policies and procedures designed to promote compliance by each Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with
all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.

 

(ii)               Comply, and cause each of its Subsidiaries to comply, with
all applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.

 

(iii)             In order to comply with the "know your customer/borrower"
requirements of the Anti-Money Laundering Laws, the Borrower is required to
provide certain information relating to individuals and entities which maintain
a business relationship with the Lender. Accordingly, each of the parties agrees
to provide to the Lender, upon their reasonable request from time to time such
identifying information and documentation as may be available for such party in
order to enable the Lender to comply with Anti-Money Laundering Laws.

 

(o)               Lender Meetings. Upon the request of any Agent or the Required
Lenders (which request, so long as no Event of Default shall have occurred or be
continuing, shall not be made more than once in any four-week period),
participate in a meeting with the Agents and the attending Lenders by telephone
or at the Borrowers' corporate offices (or at such other location as may be
agreed to by the Administrative Borrower and such Agent or the Required Lenders)
at such time during normal business hours as may be agreed to by the
Administrative Borrower and such Agent or the Required Lenders.

 

(p)               [Reserved].

 

(q)               Certificate of Beneficial Ownership and Other Additional
Information. Provide to the Agents and the Lenders (xvi) confirmation of the
accuracy of the information set forth in the most recent Certificate of
Beneficial Ownership provided to any Agent or any Lender, (xvii) a new
Certificate of Beneficial Ownership, in form and substance acceptable to the
Administrative Agent, when the individual(s) to be identified as a Beneficial
Owner have changed and (xviii) such other information and documentation as may
reasonably be requested by any Agent or any Lender from time to time for
purposes of compliance by such Agent or such Lender with Requirements of Law
(including without limitation the USA PATRIOT Act and other "know your customer"
and anti-money laundering rules and regulations and further including without
limitation all such information and documentation requested in connection with
the joinder of a new Loan Party pursuant to the terms of this Agreement or any
other Loan Document), and any policy or procedure implemented by such Agent or
such Lender to comply therewith.

 

 97 

 



(r)                 Currency Fluctuation Protection. Enter into and maintain
Hedging Agreements on and after January 1, 2019, to the extent necessary to
provide that (i) 100% of the foreign currency exposure of the Parent and its
Subsidiaries is at all times subject to currency fluctuation protection for a
period of not less than the immediately succeeding 90 days and (ii) 50% of the
foreign currency exposure of the Parent and its Subsidiaries is at all times
subject to currency fluctuation protection for a period of not less than the
next succeeding 90 days, which Hedging Agreements shall have terms and
conditions reasonably satisfactory to the Agents.

 

(s)                Further Assurances. Take such action and execute, acknowledge
and deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as any Agent may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
and the other Loan Documents, (ii) to subject to valid and perfected first
priority Liens any of the Collateral or any other property of any Loan Party and
its Subsidiaries, (iii) to establish and maintain the validity and effectiveness
of any of the Loan Documents and the validity, perfection and priority of the
Liens intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer and confirm unto each Secured Party the rights now or hereafter
intended to be granted to it under this Agreement or any other Loan Document. In
furtherance of the foregoing clauses (ii), (iii) and (iv), to the maximum extent
permitted by applicable law, each Loan Party (i) authorizes each Agent to
execute any such agreements, instruments or other documents in such Loan Party's
name and to file such agreements, instruments or other documents in any
appropriate filing office, (ii) authorizes each Agent to file any financing
statement required hereunder or under any other Loan Document, and any
continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Loan Party, and (iii) ratifies the
filing of any financing statement, and any continuation statement or amendment
with respect thereto, filed without the signature of such Loan Party prior to
the date hereof.

 

Section 7.02        Negative Covenants. So long as any principal of or interest
on any Loan or any other Obligation (whether or not due) shall remain unpaid
(other than Contingent Indemnity Obligations) or any Lender shall have any
Commitment hereunder, each Loan Party shall not, unless the Required Lenders
shall otherwise consent in writing:

 

(a)                Liens, Etc. Create, incur, assume or suffer to exist, or
permit any of its Subsidiaries to create, incur, assume or suffer to exist, any
Lien upon or with respect to any of its properties, whether now owned or
hereafter acquired; sign or suffer to exist any security agreement authorizing
any secured party thereunder to file such financing statement (or the equivalent
thereof) other than, as to all of the above, Permitted Liens.

 

 98 

 



(b)               Indebtedness. Create, incur, assume, guarantee or suffer to
exist, or otherwise become or remain liable with respect to, or permit any of
its Subsidiaries to create, incur, assume, guarantee or suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness other than
Permitted Indebtedness.

 

(c)                Fundamental Changes; Dispositions.

 

(i)                 Wind-up, liquidate or dissolve, or merge, consolidate or
amalgamate with any Person, or enter into any LLC Division or any comparable
transaction under any similar law, or permit any of its Subsidiaries to do (or
agree to do) any of the foregoing; provided, however, that (A) any wholly-owned
Domestic Subsidiary of any Domestic Loan Party may be merged into such Domestic
Loan Party or another wholly-owned Domestic Subsidiary of such Domestic Loan
Party, or may consolidate with another wholly-owned Domestic Subsidiary of such
Domestic Loan Party, or (B) any wholly-owned Foreign Subsidiary of any Foreign
Loan Party may be merged into such Foreign Loan Party or another wholly-owned
Foreign Subsidiary of such Foreign Loan Party, or may consolidate with another
wholly-owned Foreign Subsidiary of such Foreign Loan Party, so long as, in the
case of any transaction described in clause (A) or (B): (1) no other provision
of this Agreement would be violated thereby, (2) such Loan Party gives the
Agents at least 30 days' prior written notice of such merger, consolidation or
amalgamation accompanied by true, correct and complete copies of all material
agreements, documents and instruments relating to such merger, consolidation or
amalgamation, including, without limitation, the certificate or certificates of
merger or amalgamation to be filed with each appropriate Secretary of State
(with a copy as filed promptly after such filing), (3) no Default or Event of
Default shall have occurred and be continuing either before or immediately after
giving effect to such transaction, (4) the Lenders' rights in any Collateral,
including, without limitation, the existence, perfection and priority of any
Lien thereon, are not adversely affected by such merger, consolidation or
amalgamation, (5) no Holding Company may be a party to any such merger,
consolidation or amalgamation, (6) in the case of any merger, consolidation or
amalgamation involving a Borrower, a Borrower must be the surviving entity in
such merger, consolidation or amalgamation and (7) in the case of any merger,
consolidation or amalgamation involving a Loan Party, the surviving Subsidiary,
if any, if not already a Loan Party, is joined as a Loan Party hereunder
pursuant to a Joinder Agreement and is a party to a Security Document and the
Equity Interests of such Subsidiary are the subject of a Security Document, in
each case, which is in full force and effect on the date of and immediately
after giving effect to such merger, consolidation or amalgamation; provided,
further, that any Inactive Subsidiary may be dissolved so long as its assets (if
any) are distributed to its direct parent or to a Loan Party; and

 

(ii)               Make any Disposition, whether in one transaction or a series
of related transactions, of all or any part of its business, property or assets,
whether now owned or hereafter acquired (or agree to do any of the foregoing
(unless such agreement is contingent upon the payment in full in cash of the
Obligations or the obtaining of the requisite approvals hereunder)), or permit
any of its Subsidiaries to do any of the foregoing; provided, however, that any
Loan Party and its Subsidiaries may make Permitted Dispositions.

 

 99 

 



(d)               Change in Nature of Business.

 

(i)                 Make, or permit any of its Subsidiaries to make, any change
in the nature of its principal business as described in Section 6.01(l).

 

(ii)               Permit any Holding Company to have any material liabilities
(other than liabilities arising under the Loan Documents and the Revolving Loan
Documents), own any material assets (other than the Equity Interests of its
Subsidiaries) or engage in any operations or business (other than the ownership
of its Subsidiaries).

 

(iii)             Permit any Inactive Subsidiary to have any liabilities (other
than liabilities arising under the Loan Documents and the Revolving Loan
Documents), own any assets (other than assets having a value of less than
$50,000 in the aggregate for all such Inactive Subsidiaries), or engage in any
material operations or business (other than the maintenance of its existence and
activities incidental thereto).

 

(e)                Loans, Advances, Investments, Etc. Make or commit or agree to
make, or permit any of its Subsidiaries make or commit or agree to make (unless
such commitment or agreement is contingent upon the payment in full in cash of
the Obligations or the obtaining of the requisite approvals hereunder), any
Investment in any other Person (including by operation or as a result of an LLC
Division) except for Permitted Investments.

 

(f)                Sale and Leaseback Transactions. Enter into, or permit any of
its Subsidiaries to enter into, any Sale and Leaseback Transaction.

 

(g)               Capital Expenditures. Make or commit or agree to make, or
permit any of its Subsidiaries to make or commit or agree to make, any Capital
Expenditure (other than in connection with any Permitted Acquisition or
Capitalized Lease) that would cause the aggregate amount of all such Capital
Expenditures made by the Loan Parties and their Subsidiaries in any fiscal
period set forth in the table below to exceed the amount set forth opposite such
fiscal period (plus, in each case, the amount of proceeds of Excluded Equity
Issuances received by the Loan Parties in connection with, and within six months
of, the making of such Capital Expenditures):

 

Period Capital Expenditure Fiscal Quarter ending December 31, 2018 $1,000,000
2019 Fiscal Year $5,000,000 2020 Fiscal Year $5,500,000 2021 Fiscal Year
$6,000,000 2022 Fiscal Year $6,500,000 2023 Fiscal Year $7,000,000

 

provided, however, that if the amount of the Capital Expenditures permitted to
be made in any fiscal period set forth in the table above is greater than the
actual amount of the Capital Expenditures actually made in such fiscal period
(the amount by which such permitted Capital Expenditures for such fiscal period
exceeds the actual amount of Capital Expenditures for such fiscal period, the
"Excess Amount"), then up to 50% of such Excess Amount (such amount, the
"Carry-Over Amount") may be carried forward to the next succeeding fiscal period
(the "Succeeding Fiscal Period"); provided that the Carry-Over Amount applicable
to a particular Succeeding Fiscal Period may not be carried forward to another
fiscal period. Capital Expenditures made by the Loan Parties and their
Subsidiaries in any fiscal period shall be deemed to reduce, first, the amount
set forth in the table above for such fiscal period and, then, the Carry-Over
Amount.

 

 100 

 



(h)               Restricted Payments. Make or permit any of its Subsidiaries to
make any Restricted Payment (including by operation or as a result of an LLC
Division) other than Permitted Restricted Payments.

 

(i)                 Federal Reserve Regulations. Permit any Loan or the proceeds
of any Loan under this Agreement to be used for any purpose that would cause
such Loan to be a margin loan under the provisions of Regulation T, U or X of
the Board.

 

(j)                 Transactions with Affiliates. Enter into, renew, extend or
be a party to, or permit any of its Subsidiaries to enter into, renew, extend or
be a party to, any transaction or series of related transactions (including,
without limitation, the purchase, sale, lease, transfer or exchange of property
or assets of any kind or the rendering of services of any kind) with any
Affiliate, except (i)(A) transactions with Asure Software, Inc. not to exceed
$5,000,000 in any Fiscal Year that are consummated in the ordinary course of
business for fair consideration and on terms no less favorable to it or its
Subsidiaries than would be obtainable in a comparable arm's length transaction
with a Person that is not an Affiliate thereof and (B) transactions consummated
in the ordinary course of business in a manner and to an extent consistent with
past practice and necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable to it or its
Subsidiaries than would be obtainable in a comparable arm's length transaction
with a Person that is not an Affiliate thereof, and, in the case of this clause
(B), that are fully disclosed to the Agents prior to the consummation thereof,
if they involve one or more payments by the Parent or any of its Subsidiaries in
excess of $100,000 for any single transaction or series of related transactions,
(ii) transactions with another Loan Party, (iii) transactions permitted by
Section 7.02(e) and Section 7.02(h), (iv) sales of Qualified Equity Interests of
the Parent to Affiliates of the Parent not otherwise prohibited by the Loan
Documents and the granting of registration and other customary rights in
connection therewith, (v) reasonable and customary director, officer and
employee compensation (including bonuses and stock option programs), benefits
and indemnification arrangements, in each case approved by the Board of
Directors (or a committee thereof) of such Loan Party or such Subsidiary, (vi)
transactions among or between Loan Parties otherwise permitted by this
Agreement, and (vii) transactions among or between Subsidiaries of the Parent
that are not Loan Parties otherwise permitted by this Agreement.

 

(k)               Limitations on Dividends and Other Payment Restrictions
Affecting Subsidiaries. Create or otherwise cause, incur, assume, suffer or
permit to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary of any Loan Party (i) to pay dividends
or to make any other distribution on any shares of Equity Interests of such
Subsidiary owned by any Loan Party or any of its Subsidiaries, (ii) to pay or
prepay or to subordinate any Indebtedness owed to any Loan Party or any of its
Subsidiaries, (iii) to make loans or advances to any Loan Party or any of its
Subsidiaries or (iv) to transfer any of its property or assets to any Loan Party
or any of its Subsidiaries, or permit any of its Subsidiaries to do any of the
foregoing; provided, however, that nothing in any of clauses (i) through (iv) of
this Section 7.02(k) shall prohibit or restrict compliance with:

 

 101 

 



(A)             the Loan Documents or the Revolving Loan Documents;

 

(B)              any agreement in effect on the date of this Agreement and
described on Schedule 7.02(k), or any extension, replacement or continuation of
any such agreement; provided, that, any such encumbrance or restriction
contained in such extended, replaced or continued agreement is no less favorable
to the Agents and the Lenders than the encumbrance or restriction under or
pursuant to the agreement so extended, replaced or continued;

 

(C)              any applicable law, rule or regulation (including, without
limitation, applicable currency control laws and applicable state corporate
statutes restricting the payment of dividends in certain circumstances);

 

(D)             in the case of clause (iv), (1) customary restrictions on the
subletting, assignment or transfer of any specified property or asset set forth
in a lease, license, asset sale agreement or similar contract for the conveyance
of such property or asset and (2) instrument or other document evidencing a
Permitted Lien (or the Indebtedness secured thereby) from restricting on
customary terms the transfer of any property or assets subject thereto;

 

(E)              customary restrictions on dispositions of real property
interests in reciprocal easement agreements;

 

(F)               customary restrictions in agreements for the sale of assets on
the transfer or encumbrance of such assets during an interim period prior to the
closing of the sale of such assets; or

 

(G)             customary restrictions in contracts that prohibit the assignment
of such contract.

 

(l)                 Limitations on Negative Pledges. Enter into, incur or permit
to exist, or permit any Subsidiary to enter into, incur or permit to exist,
directly or indirectly, any agreement, instrument, deed, lease or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Loan Party or any Subsidiary of any Loan Party to create, incur or permit
to exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, or that requires the grant of any security for an obligation
if security is granted for another obligation, except the following: (i) the
Loan Documents and the Revolving Loan Documents, (ii) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by Section
7.02(b) of this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness, (iii) any customary restrictions
and conditions contained in agreements relating to the sale or other disposition
of assets or of a Subsidiary pending such sale or other disposition; provided
that such restrictions and conditions apply only to the assets or Subsidiary to
be sold or disposed of and such sale or disposition is permitted hereunder, and
(iv) customary provisions in leases restricting the assignment or sublet
thereof.

 

 102 

 



(m)             Modifications of Indebtedness, Organizational Documents and
Certain Other Agreements; Etc.

 

(i)                 Amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of (A) any
of its or its Subsidiaries' Indebtedness (other than the Revolving Loan
Obligations) or of any instrument or agreement (including, without limitation,
any purchase agreement, indenture, loan agreement or security agreement)
relating to any such Indebtedness if such amendment, modification or change
would shorten the final maturity or average life to maturity of, or require any
payment to be made earlier than the date originally scheduled on, such
Indebtedness, would increase the interest rate applicable to such Indebtedness,
would add any covenant or event of default, would change the subordination
provision, if any, of such Indebtedness, or would otherwise be adverse to the
Lenders or the issuer of such Indebtedness in any respect or (B) the Revolving
Loan Obligations or any Revolving Loan Document if such amendment, modification
or change would not be permitted by the terms and conditions of the
Intercreditor Agreement;

 

(ii)               except for the Obligations, the Revolving Loan Obligations,
Permitted Intercompany Investments (to the extent permitted by the Intercompany
Subordination Agreement), Permitted Purchase Money Indebtedness (to the extent
in respect of assets no longer used in the business of any Loan Party) and any
Permitted Refinancing Indebtedness in respect of the foregoing, (A) make any
voluntary or optional payment (including, without limitation, any payment of
interest in cash that, at the option of the issuer, may be paid in cash or in
kind), prepayment, redemption, defeasance, sinking fund payment or other
acquisition for value of any of its or its Subsidiaries' Indebtedness
(including, without limitation, by way of depositing money or securities with
the trustee therefor before the date required for the purpose of paying any
portion of such Indebtedness when due), (B) refund, refinance, replace or
exchange any other Indebtedness for any such Indebtedness (other than with
respect to Permitted Refinancing Indebtedness), (C) make any payment,
prepayment, redemption, defeasance, sinking fund payment or repurchase of any
Subordinated Indebtedness in violation of the subordination provisions thereof
or any subordination agreement with respect thereto, or (D) make any payment,
prepayment, redemption, defeasance, sinking fund payment or repurchase of any
Indebtedness as a result of any asset sale, change of control, issuance and sale
of debt or equity securities or similar event, or give any notice with respect
to any of the foregoing;

 

(iii)             amend, modify or otherwise change any of its Governing
Documents (including, without limitation, by the filing or modification of any
certificate of designation, or any agreement or arrangement entered into by it,
but excluding, in any event, amendments, modifications or changes to the
Governing Documents of the Parent for increases in issuance of or authorization
of issuance of or increases to authorized shares of Qualified Equity Interests
of the Parent) with respect to any of its Equity Interests (including any
shareholders' agreement), or enter into any new agreement with respect to any of
its Equity Interests, except any such amendments, modifications or changes or
any such new agreements or arrangements pursuant to this clause (iii) that
either individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect, provided that no such amendment, modification or
change or new agreement or arrangement shall provide for any LLC Division or any
comparable transaction under any similar law; or

 

 103 

 



(iv)             agree to any amendment, modification or other change to or
waiver of any of its rights under any Material Contract or any Acquisition
Document if such amendment, modification, change or waiver would be materially
adverse to any Loan Party or any of its Subsidiaries (when taken as a whole with
any other amendments, modifications or other changes to such Material Contract
or Acquisition Document) or the Agents and the Lenders.

 

(n)               Investment Company Act of 1940. Engage in any business, enter
into any transaction, use any securities or take any other action or permit any
of its Subsidiaries to do any of the foregoing, that would cause it or any of
its Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.

 

(o)               ERISA. (i) Cause or fail to prevent, or permit any of its
ERISA Affiliates to cause or fail to prevent, an ERISA Event that could
reasonably be expected to result in a material liability to any Loan Party or
ERISA Affiliate, or (ii) except as could not reasonably be expected to result in
a material liability to any Loan Party, adopt, or permit any of its ERISA
Affiliates to adopt, any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA that provides medical, dental or vision benefits to
employees after termination of employment, other than (A) as required by Section
4975 of the Code, Section 601 of ERISA or other Requirements of Law, and (B)
coverage through the end of the month of termination of employment.

 

(p)               Environmental. Use, handle, generate, store, treat, Release or
dispose of Hazardous Materials at any property owned, leased or operated by it
or any of its Subsidiaries, except in compliance with Environmental Laws (other
than any noncompliance that could not reasonably be expected to result in a
material Environmental Claim or Environmental Liability).

 

(q)               Accounting Methods. Modify or change, or permit any of its
Subsidiaries to modify or change, its method of accounting or accounting
principles from those utilized in the preparation of the Financial Statements
(other than as may be permitted by or otherwise required to conform to GAAP).

 

(r)                 Sanctioned Persons; Anti-Corruption Laws; Anti-Money
Laundering Laws.

 

(i)                 Conduct, nor permit any of its Subsidiaries to conduct, any
business or engage in any transaction or deal with or for the benefit of any
Sanctioned Person, including the making or receiving of any contribution of
funds, goods or services to, from or for the benefit of any Sanctioned Person;
or

 

(ii)               Use, nor permit any of its Subsidiaries to use, directly or
indirectly, any of the proceeds of any Loan, (A) to fund any activities or
business of or with any Sanctioned Person or in any other manner that would
result in a violation of any Sanctions by any Person (including by any Person
participating in any Loan, whether as underwriter, advisor, investor or
otherwise), or (B) for the purpose of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws.

 

 104 

 



(s)                Foreign Exchange Availability. Fail to maintain in full force
and effect and comply with the terms of all Requirements of Law required to
enable it to pay solely and exclusively in Dollars all amounts which a Loan
Party is or may be required to pay under the Loan Documents.

 

(t)                 Pari Passu. Fail to take all actions necessary to cause all
Obligations to rank at all times at least pari passu in priority in right of
payment and in all other respects with all other of unsecured and unsubordinated
Indebtedness of any Loan Party.

 

(u)               No Excess Cash. Permit the maintenance of cash and Cash
Equivalents in the accounts of all Foreign Loan Parties and Foreign Subsidiaries
in excess of (i) with respect to Foreign Loan Parties and Foreign Subsidiaries
organized in Mexico, $500,000 at any time outstanding, and (ii) with respect to
all other Foreign Loan Parties and Foreign Subsidiaries, $1,000,000 at any time
outstanding.

 

(v)               Earn-outs. Fund any earn-out payable in respect of the MC
Assembly Acquisition with the proceeds of any Indebtedness other than the Term
Loan B.

 

Section 7.03        Financial Covenants. So long as any principal of or interest
on any Loan or any other Obligation (whether or not due) shall remain unpaid
(other than Contingent Indemnity Obligations) or any Lender shall have any
Commitment hereunder, each Loan Party shall not, unless the Required Lenders
shall otherwise consent in writing:

 

(a)                Leverage Ratios.

 

(i)                 Permit the Total Leverage Ratio of the Parent and its
Subsidiaries as of the last day of any period of 4 consecutive Fiscal Quarters
of the Parent and its Subsidiaries for which the last Fiscal Quarter ends on a
date set forth below to be greater than the ratio set forth opposite such date:

 

Fiscal Quarter End Total Leverage Ratio

December 31, 2018

March 31, 2019

4.50x

4.25x

June 30, 2019

September 30, 2019

4.25x

3.85x

December 31, 2019

March 31, 2020

3.45x

3.30x

June 30, 2020

September 30, 2020

3.10x

2.90x

 

 105 

 



December 31, 2020

March 31, 2021

2.70x

2.60x

June 30, 2021

September 30, 2021

2.45x

2.35x

December 31, 2021

March 31, 2022

2.35x

2.35x

June 30, 2022

September 30, 2022

2.20x

2.00x

December 31, 2022

March 31, 2023

2.00x

2.00x

June 30, 2023

September 30, 2023

2.00x

2.00x

December 31, 2023

2.00x

 

(ii)               Permit the Senior Leverage Ratio of the Parent and its
Subsidiaries as of the last day of any period of 4 consecutive Fiscal Quarters
of the Parent and its Subsidiaries for which the last Fiscal Quarter ends on a
date set forth below to be greater than the ratio set forth opposite such date:

 

Fiscal Quarter End Senior Leverage Ratio

December 31, 2018

March 31, 2019

4.00x

3.50x

June 30, 2019

September 30, 2019

3.25x

2.90x

December 31, 2019

March 31, 2020

2.55x

2.40x

June 30, 2020

September 30, 2020

2.40x

2.20x

December 31, 2020

March 31, 2021

2.00x

1.90x

June 30, 2021

September 30, 2021

1.90x

1.75x

December 31, 2021

March 31, 2022

1.75x

1.75x

 

 106 

 



June 30, 2022

September 30, 2022

1.75x

1.50x

December 31, 2022

March 31, 2023

1.50x

1.50x

June 30, 2023

September 30, 2023

1.50x

1.50x

December 31, 2023

1.50x

 

(b)               Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio of the Parent and its Subsidiaries as of the last day of any period of 4
consecutive Fiscal Quarters of the Parent and its Subsidiaries for which the
last Fiscal Quarter ends on a date set forth below to be less than the ratio set
forth opposite such date:

 

Fiscal Quarter End Fixed Charge Coverage Ratio

December 31, 2018

March 31, 2019

1.35x

1.35x

June 30, 2019

September 30, 2019

1.35x

1.35x

December 31, 2019

March 31, 2020

1.35x

1.50x

June 30, 2020

September 30, 2020

1.50x

1.75x

December 31, 2020

March 31, 2021

1.75x

2.00x

June 30, 2021

September 30, 2021

2.00x

2.00x

December 31, 2021

March 31, 2022

2.00x

2.00x

June 30, 2022

September 30, 2022

2.00x

2.00x

December 31, 2022

March 31, 2023

2.00x

2.00x

June 30, 2023



2.00x



 

 107 

 



September 30, 2023 2.00x

December 31, 2023

2.00x

 

ARTICLE VIII

CASH MANAGEMENT ARRANGEMENTS
AND OTHER COLLATERAL MATTERS

 

Section 8.01        Cash Management Arrangements. (a) The Loan Parties shall
(i) establish and maintain cash management services of a type and on terms
reasonably satisfactory to the Agents at one or more of the banks set forth on
Schedule 8.01 (each a "Cash Management Bank") and (ii) except as otherwise
provided under Section 8.01(b), deposit or cause to be deposited promptly, and
in any event no later than the next Business Day after the date of receipt
thereof, all proceeds in respect of any Collateral, all Collections (of a nature
susceptible to a deposit in a bank account) and all other amounts received by
any Loan Party (including payments made by Account Debtors directly to any Loan
Party into a Cash Management Account.

 

(b)               On or prior to the Effective Date, the Loan Parties shall,
with respect to each Cash Management Account (other than Excluded Accounts),
deliver to the Collateral Agent a Control Agreement with respect to such Cash
Management Account. The Loan Parties shall not maintain, and shall not permit
any of their Subsidiaries to maintain, cash, Cash Equivalents or other amounts
in any deposit account or securities account, unless the Collateral Agent shall
have received a Control Agreement in respect of each such Cash Management
Account (other than Excluded Accounts).

 

(c)                Upon the terms and subject to the conditions set forth in a
Control Agreement with respect to a Cash Management Account, all amounts
received in such Cash Management Account shall at the Administrative Agent's
direction be wired each Business Day into the Administrative Agent's Account,
except that, so long as no Event of Default has occurred and is continuing, the
Administrative Agent will not direct the Cash Management Bank to transfer funds
in such Cash Management Account to the Administrative Agent's Account.

 

(d)               So long as no Default or Event of Default has occurred and is
continuing, the Borrowers may amend Schedule 8.01 to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be reasonably satisfactory to the
Collateral Agent and the Collateral Agent shall have consented in writing in
advance to the opening of such Cash Management Account with the prospective Cash
Management Bank, and (ii) prior to the time of the opening of such Cash
Management Account, each Loan Party and such prospective Cash Management Bank
shall have executed and delivered to the Collateral Agent a Control Agreement.

 



 108 

 

ARTICLE IX
EVENTS OF DEFAULT

 

Section 9.01        Events of Default. Each of the following events shall
constitute an event of default (each, an "Event of Default"):

 

(a)                any Borrower shall fail to pay, when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), (i)
any interest on any Loan, any Collateral Agent Advance, or any fee, indemnity or
other amount payable under this Agreement (other than any portion thereof
constituting principal of the Loans) or any other Loan Document, and such
failure continues for a period of 3 Business Days or (ii) all or any portion of
the principal of the Loans;

 

(b)               any representation or warranty made or deemed made by or on
behalf of any Loan Party or by any officer of the foregoing under or in
connection with any Loan Document or under or in connection with any certificate
or other writing delivered to any Secured Party pursuant to any Loan Document
shall have been incorrect in any material respect (or in any respect if such
representation or warranty is qualified or modified as to materiality or
"Material Adverse Effect" in the text thereof) when made or deemed made;

 

(c)                (i) any Loan Party shall fail to perform or comply with (A)
any covenant or agreement contained in Section 7.01(a) (other than sub-clauses
(vii), (viii), (x), (xvi), (xvii), (xviii) and (xx)), Section 7.01(c), Section
7.01(d), Section 7.01(f), Section 7.01(h), Section 7.01(k), Section 7.01(m),
Section 7.01(o), Section 7.02 (other than clause (o)) or Section 7.03 or ARTICLE
VIII, (B) any negative covenant contained in any Security Document to which it
is a party or any Mortgage to which it is a party or (C) any affirmative
covenant contained in any Security Document to which it is a party with respect
to the delivery of Collateral to the Collateral Agent, (ii) any Loan Party shall
fail to perform or comply with any covenant or agreement contained in any
Security Document to which it is a party or any Mortgage to which it is a party
and not subject to clause (i) of this Section 9.01(c), and such failure, if
capable of being remedied, shall remain unremedied for 10 days after the date of
such failure, and (iii) any Loan Party shall fail to perform or comply with any
covenant or agreement contained in Section 7.01(a)(vii), Section 7.01(a)(viii),
Section 7.01(a)(xvi), Section 7.01(a)(xvii), Section 7.01(a)(xviii) or Section
7.01(a)(xx), and such failure, if capable of being remedied, shall remain
unremedied for 5 days after the earlier of the date a senior officer of any Loan
Party has knowledge of such failure and the date written notice of such default
shall have been given by any Agent to such Loan Party;

 

(d)               any Loan Party shall fail to perform or comply with any other
term, covenant or agreement contained in any Loan Document to be performed or
observed by it and, except as set forth in subsections (a), (b) and (c) of this
Section 9.01, such failure, if capable of being remedied, shall remain
unremedied for 20 days after the earlier of the date a senior officer of any
Loan Party has knowledge of such failure and the date written notice of such
default shall have been given by any Agent to such Loan Party;

 

 109 

 



(e)                the Parent or any of its Subsidiaries shall fail to pay when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) any principal, interest or other amount payable in respect of
Indebtedness (excluding Indebtedness evidenced by this Agreement, any Loan
Document or any Revolving Loan Document) having an aggregate amount outstanding
in excess of $500,000, and such failure shall continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Indebtedness, or any other default under any agreement or instrument relating to
any such Indebtedness, or any other event, shall occur and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case, prior to the stated maturity thereof;

 

(f)                the Parent or any of its Subsidiaries (i) shall institute any
proceeding or voluntary case seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for any such Person or for any
substantial part of its property, (ii) shall be generally not paying its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally, (iii) shall make a general assignment for the benefit of
creditors, or (iv) shall take any action to authorize or effect any of the
actions set forth above in this subsection (f);

 

(g)               any proceeding shall be instituted against the Parent or any
of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 30 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against any such Person or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur;

 

(h)               any material provision of any Loan Document shall at any time
for any reason (other than pursuant to the express terms thereof) cease to be
valid and binding on or enforceable against any Loan Party intended to be a
party thereto, or the validity or enforceability thereof shall be contested by
any party thereto, or a proceeding shall be commenced by any Loan Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document;

 

(i)                 any Security Document, any Mortgage or any other security
document, after delivery thereof pursuant hereto, shall for any reason fail or
cease to create a valid and perfected and, except to the extent permitted by the
terms hereof or thereof, first priority Lien in favor of the Collateral Agent
for the benefit of the Agents and the Lenders on any Collateral having a fair
market value in excess of $500,000 purported to be covered thereby;

 

 110 

 



(j)                 one or more judgments, orders or awards (or any settlement
of any litigation or other proceeding that, if breached, could result in a
judgment, order or award) for the payment of money exceeding $500,000 in the
aggregate (except to the extent fully covered (other than to the extent of
customary deductibles) by insurance pursuant to which the insurer has been
notified and has not denied coverage) shall be rendered against the Parent or
any of its Subsidiaries and remain unsatisfied and (i) enforcement proceedings
shall have been commenced by any creditor upon any such judgment, order, award
or settlement or (ii) there shall be a period of 20 consecutive days after entry
thereof during which (A) a stay of enforcement thereof is not be in effect or
(B) the same is not vacated, discharged, stayed or bonded pending appeal;

 

(k)               the Parent or any of its Subsidiaries is enjoined, restrained
or in any way prevented by the order of any court or any Governmental Authority
from conducting, or otherwise ceases to conduct, for any reason whatsoever, all
or any material part of its business, if any such injunction, restraint or order
could reasonably be expected to have a Material Adverse Effect;

 

(l)                 any material damage to, or loss, theft or destruction of,
any Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes the cessation or substantial curtailment of revenue producing activities
at any facility of the Parent or any of its Subsidiaries, if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect;

 

(m)             the loss, suspension or revocation of, or failure to renew, any
license or permit now held or hereafter acquired by the Parent or any of its
Subsidiaries, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect;

 

(n)               the indictment of the Parent or any of its Subsidiaries under
any criminal statute, or the commencement of criminal or civil proceedings
against the Parent or any of its Subsidiaries pursuant to proceedings with
respect to which the penalties or remedies sought or available include
forfeiture to any Governmental Authority of any Collateral having a fair market
value in excess of $500,000;

 

(o)               (i) there shall occur one or more ERISA Events that
individually or in the aggregate results in, or could reasonably be expected to
result in, liability of any Loan Party or any of its ERISA Affiliates in excess
of $500,000, or (ii) there exists any fact or circumstance that could reasonably
be expected to result in the imposition of a Lien pursuant to Section 430(k) of
the Internal Revenue Code or Section 4068 of ERISA upon the property or rights
to property of any Loan Party or any of its ERISA Affiliates securing a
liability in excess of $500,000;

 

(p)               (i) any of the Obligations for any reason shall cease to be
"Senior Indebtedness" or "Designated Senior Indebtedness" (or any comparable
terms) under, and as defined in, the documents evidencing or governing any
Subordinated Indebtedness, (ii) any Indebtedness other than the Obligations and
the Revolving Loan Obligations shall constitute "Designated Senior Indebtedness"
(or any comparable term) under, and as defined in, the documents evidencing or
governing any Subordinated Indebtedness, (iii) any holder of Subordinated
Indebtedness shall fail to perform or comply with any of the subordination
provisions of the documents evidencing or governing such Subordinated
Indebtedness, or (iv) any of the subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Indebtedness;

 

 111 

 



(q)               (i) there shall occur and be continuing any "Event of Default"
(or any comparable term) under, and as defined in, any Revolving Loan Document
or (ii) any of the provisions of the Intercreditor Agreement shall, in whole or
in part, terminate, cease to be effective or cease to be legally valid, binding
and enforceable against the Revolving Loan Agreement or any Revolving Loan
Lender; provided that an event of default under the Revolving Loan Documents
that is based on a breach of a financial covenant under the Revolving Loan
Agreement shall not become a Default or an Event of Default under this Agreement
unless such event of default under the Revolving Loan Documents shall continue
after the applicable grace period therefor and shall not have been cured or
waived within forty-five (45) days after the date on which the Loan Parties are
required to have delivered financial statements to the Revolving Loan Agent or
any Revolving Loan Lender evidencing the occurrence of such event of default
under the Revolving Loan Documents;

 

(r)                 a Change of Control shall have occurred; or

 

(s)                the operations of any Loan Party’s material manufacturing
facilities (as of the Effective Date, it is agreed that the manufacturing
facility located at Washington #3701 Building 20, Chihuahua, Mexico C.P. 31200
Mexico is material) are interrupted at any time for any period of 10 consecutive
days (other than scheduled shut downs), unless such Loan Party shall (i)
maintain a backup plan reasonably acceptable to the Collateral Agent or present
a plan reasonably acceptable to the Collateral Agent evidencing that such
interruption will not materially affect such Loan Party’s manufacturing or sales
of its products; or (ii) (A) be entitled to receive for such period of
interruption, proceeds of business interruption insurance sufficient to assure
that its per diem cash needs during such period is at least equal to its average
per diem cash needs for the 3 consecutive-month period immediately preceding the
initial date of interruption and (B) receive such proceeds in the amount
described in clause (ii)(A) preceding not later than 30 days following the
initial date of any such interruption; provided, however, that notwithstanding
the provisions of clause (ii)(A) and (ii)(B) of this Section, an Event of
Default shall be deemed to have occurred if such Loan Party shall be receiving
the proceeds of business interruption insurance for a period of 30 consecutive
days or more;

 

then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Administrative Borrower, (i) terminate
or reduce all Commitments, whereupon all Commitments shall immediately be so
terminated or reduced, (ii) declare all or any portion of the Loans then
outstanding to be accelerated and due and payable, whereupon all or such portion
of the aggregate principal of all Loans, all accrued and unpaid interest
thereon, all fees and all other amounts payable under this Agreement and the
other Loan Documents shall become due and payable immediately, together with the
payment of the Applicable Premium with respect to the Commitments so terminated
and the Loans so repaid, without presentment, demand, protest or further notice
of any kind, all of which are hereby expressly waived by each Loan Party and
(iii) exercise any and all of its other rights and remedies under applicable
law, hereunder and under the other Loan Documents; provided, however, that upon
the occurrence of any Event of Default described in subsection (f) or (g) of
this Section 9.01 with respect to any Loan Party, without any notice to any Loan
Party or any other Person or any act by any Agent or any Lender, all Commitments
shall automatically terminate and all Loans then outstanding, together with all
accrued and unpaid interest thereon, all fees and all other amounts due under
this Agreement and the other Loan Documents, including, without limitation, the
Applicable Premium, shall be accelerated and become due and payable
automatically and immediately, without presentment, demand, protest or notice of
any kind, all of which are expressly waived by each Loan Party.

 



 112 

 

ARTICLE X
AGENTS

 

Section 10.01    Appointment. Each Lender (and each subsequent maker of any Loan
by its making thereof) hereby irrevocably appoints, authorizes and empowers the
Administrative Agent and the Collateral Agent to perform the duties of each such
Agent as set forth in this Agreement and the other Loan Documents, together with
such actions and powers as are reasonably incidental thereto, including: (i) to
receive on behalf of each Lender any payment of principal of or interest on the
Loans outstanding hereunder and all other amounts accrued hereunder for the
account of the Lenders and paid to such Agent, and, subject to Section 2.02 of
this Agreement, to distribute promptly to each Lender its Pro Rata Share of all
payments so received; (ii) to distribute to each Lender copies of all material
notices and agreements received by such Agent and not required to be delivered
to each Lender pursuant to the terms of this Agreement, provided that the Agents
shall not have any liability to the Lenders for any Agent's inadvertent failure
to distribute any such notices or agreements to the Lenders; (iii) to maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Obligations, the Loans, and related matters and to
maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Collateral and related matters; (iv) to
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to this Agreement or any other
Loan Document; (v) to make the Loans and Collateral Agent Advances, for such
Agent or on behalf of the applicable Lenders as provided in this Agreement or
any other Loan Document; (vi) to perform, exercise, and enforce any and all
other rights and remedies of the Lenders with respect to the Loan Parties, the
Obligations, or otherwise related to any of same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such Agent by the terms of this Agreement or any
other Loan Document; (vii) to incur and pay such fees necessary or appropriate
for the performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; (viii) subject to Section 10.03, to take
such action as such Agent deems appropriate on its behalf to administer the
Loans and the Loan Documents and to exercise such other powers delegated to such
Agent by the terms hereof or the other Loan Documents (including, without
limitation, the power to give or to refuse to give notices, waivers, consents,
approvals and instructions and the power to make or to refuse to make
determinations and calculations); and (ix) to act with respect to all Collateral
under the Loan Documents, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations. As to any matters not expressly provided for by
this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Loans), the Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), and such instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) shall be binding upon all Lenders and all
makers of Loans; provided, however, the Agents shall not be required to take any
action which, in the reasonable opinion of any Agent, exposes such Agent to
liability or which is contrary to this Agreement or any other Loan Document or
applicable law.

 

 113 

 



Section 10.02    Nature of Duties; Delegation. (a) The Agents shall have no
duties or responsibilities except those expressly set forth in this Agreement or
in the other Loan Documents. The duties of the Agents shall be mechanical and
administrative in nature. The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Agents any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein. Each Lender shall make its own independent
investigation of the financial condition and affairs of the Loan Parties in
connection with the making and the continuance of the Loans hereunder and shall
make its own appraisal of the creditworthiness of the Loan Parties and the value
of the Collateral, and the Agents shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into their possession
before the initial Loan hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Lender, each Agent shall provide to such
Lender any documents or reports delivered to such Agent by the Loan Parties
pursuant to the terms of this Agreement or any other Loan Document. If any Agent
seeks the consent or approval of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) to the taking or refraining from taking any action
hereunder, such Agent shall send notice thereof to each Lender. Each Agent shall
promptly notify each Lender any time that the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) have instructed such Agent to act or refrain from
acting pursuant hereto.

 

(b)               Each Agent may, upon any term or condition it specifies,
delegate or exercise any of its rights, powers and remedies under, and delegate
or perform any of its duties or any other action with respect to, any Loan
Document by or through any trustee, co-agent, employee, attorney-in-fact and any
other Person (including any Lender). Any such Person shall benefit from this
ARTICLE X to the extent provided by the applicable Agent.

 

Section 10.03    Rights, Exculpation, Etc. The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under

 114 

 



or in connection with this Agreement or the other Loan Documents, except for
their own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. Without limiting
the generality of the foregoing, the Agents (i) may treat the payee of any Loan
as the owner thereof until the Collateral Agent receives written notice of the
assignment or transfer thereof, pursuant to Section 12.07 hereof, signed by such
payee and in form satisfactory to the Collateral Agent; (ii) may consult with
legal counsel (including, without limitation, counsel to any Agent or counsel to
the Loan Parties), independent public accountants, and other experts selected by
any of them and shall not be liable for any action taken or omitted to be taken
in good faith by any of them in accordance with the advice of such counsel or
experts; (iii) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, certificates, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Person, the existence
or possible existence of any Default or Event of Default (for the avoidance of
doubt, the Administrative Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default unless the Administrative
Agent shall have received written notice from a Lender or a Borrower referring
to this Agreement, describing such Default or Event of Default, and stating that
such notice is a "notice of default"), or to inspect the Collateral or other
property (including, without limitation, the books and records) of any Person;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (vi) shall not be deemed to have made any representation
or warranty regarding the existence, value or collectibility of the Collateral,
the existence, priority or perfection of the Collateral Agent's Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Agents be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. The Agents shall not be liable for any
apportionment or distribution of payments made in good faith pursuant to Section
4.03, and if any such apportionment or distribution is subsequently determined
to have been made in error, and the sole recourse of any Lender to whom payment
was due but not made shall be to recover from other Lenders any payment in
excess of the amount which they are determined to be entitled. The Agents may at
any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the other Loan
Documents the Agents are permitted or required to take or to grant, and if such
instructions are promptly requested, the Agents shall be absolutely entitled to
refrain from taking any action or to withhold any approval under any of the Loan
Documents until they shall have received such instructions from the Required
Lenders. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents).

 

Section 10.04    Reliance. Each Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

 

 115 

 



Section 10.05    Indemnification. To the extent that any Agent is not reimbursed
and indemnified by any Loan Party, and whether or not such Agent has made demand
on any Loan Party for the same, the Lenders will, within five days of written
demand by such Agent, reimburse such Agent for and indemnify such Agent from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
client charges and expenses of counsel or any other advisor to such Agent),
advances or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of this Agreement or any of the other Loan Documents or any action
taken or omitted by such Agent under this Agreement or any of the other Loan
Documents, in proportion to each Lender's Pro Rata Share, including, without
limitation, advances and disbursements made pursuant to Section 10.08; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements for which there has been a final
non-appealable judicial determination that such liability resulted from such
Agent's gross negligence or willful misconduct. The obligations of the Lenders
under this Section 10.05 shall survive the payment in full of the Loans and the
termination of this Agreement.

 

Section 10.06    Agents Individually. With respect to its Pro Rata Share of the
Total Term Loan Commitment hereunder and the Loans made by it, each Agent shall
have and may exercise the same rights and powers hereunder and is subject to the
same obligations and liabilities as and to the extent set forth herein for any
other Lender or maker of a Loan. The terms "Lenders" or "Required Lenders" or
any similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or one of the Required
Lenders. Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with any
Borrower as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.

 

Section 10.07    Successor Agent. (a) Any Agent may at any time give at least 30
days prior written notice of its resignation to the Lenders and the
Administrative Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor Agent with the
written consent of the Administrative Borrower; provided that, the written
consent of the Administrative Borrower (i) shall not be unreasonably withheld,
conditioned or delayed, (ii) shall not be required upon the occurrence and
during the continuance of an Event of Default, (iii) shall not be required in
connection with the appointment of any Lender as successor Agent and (iv) shall
be deemed given if not denied by the Administrative Borrower within 5 Business
Days of the date of the request therefor and, with respect to any denial, shall
be accompanied by a written explanation thereof. If no such successor Agent
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the "Resignation Effective Date"), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Agent. Whether
or not a successor Agent has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

 116 

 



(b)       With effect from the Resignation Effective Date, (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by such
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through such retiring Agent shall
instead be made by or to each Lender directly, until such time, if any, as a
successor Agent shall have been appointed as provided for above. Upon the
acceptance of a successor's Agent's appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. After the retiring Agent's resignation hereunder and under the
other Loan Documents, the provisions of this Article, Section 12.04 and Section
12.15 shall continue in effect for the benefit of such retiring Agent in respect
of any actions taken or omitted to be taken by it while the retiring Agent was
acting as Agent.

 

Section 10.08    Collateral Matters.

 

(a)                The Collateral Agent may from time to time make such
disbursements and advances ("Collateral Agent Advances") which the Collateral
Agent, in its sole discretion, deems necessary or desirable to preserve,
protect, prepare for sale or lease or dispose of the Collateral or any portion
thereof, to enhance the likelihood or maximize the amount of repayment by the
Borrowers of the Loans and other Obligations or to pay any other amount
chargeable to the Borrowers pursuant to the terms of this Agreement, including,
without limitation, costs, fees and expenses as described in Section 12.04. The
Collateral Agent Advances shall be repayable on demand and be secured by the
Collateral and shall bear interest at a rate per annum equal to the rate then
applicable to Reference Rate Loans. The Collateral Agent Advances shall
constitute Obligations hereunder which may be charged to the Loan Account in
accordance with Section 4.01. The Collateral Agent shall notify each Lender and
the Administrative Borrower in writing of each such Collateral Agent Advance,
which notice shall include a description of the purpose of such Collateral Agent
Advance. Without limitation to its obligations pursuant to Section 10.05, each
Lender agrees that it shall make available to the Collateral Agent, upon the
Collateral Agent's demand, in Dollars in immediately available funds, the amount
equal to such Lender's Pro Rata Share of each such Collateral Agent Advance. If
such funds are not made available to the Collateral Agent by such Lender, the
Collateral Agent shall be entitled to recover such funds on demand from such
Lender, together with interest thereon for each day from the date such payment
was due until the date such amount is paid to the Collateral Agent, at the
Federal Funds Rate for three Business Days and thereafter at the Reference Rate.

 

(b)               The Lenders hereby irrevocably authorize the Collateral Agent,
at its option and in its discretion, to release any Lien granted to or held by
the Collateral Agent upon any Collateral upon termination of the Total Term Loan
Commitment and payment and satisfaction of all Loans and all other Obligations
(other than Contingent Indemnity Obligations) in accordance with the terms
hereof; or constituting property being sold or disposed of in the ordinary
course of any Loan Party's business or otherwise in compliance with the terms of
this Agreement and the other Loan Documents; or constituting property in which
the Loan Parties owned no interest at the time the Lien was granted or at any
time thereafter; or if approved, authorized or ratified in writing by the
Lenders in accordance with Section 12.02. Upon request by the Collateral Agent
at any time, the Lenders will confirm in writing the Collateral Agent's
authority to release particular types or items of Collateral pursuant to this
Section 10.08(b).

 

 117 

 



(c)                Without in any manner limiting the Collateral Agent's
authority to act without any specific or further authorization or consent by the
Lenders (as set forth in Section 10.08(b)), each Lender agrees to confirm in
writing, upon request by the Collateral Agent, the authority to release
Collateral conferred upon the Collateral Agent under Section 10.08(b). Upon
receipt by the Collateral Agent of confirmation from the Lenders of its
authority to release any particular item or types of Collateral, and upon prior
written request by any Loan Party, the Collateral Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to the Collateral Agent
for the benefit of the Agents and the Lenders upon such Collateral; provided,
however, that (i) the Collateral Agent shall not be required to execute any such
document on terms which, in the Collateral Agent's opinion, would expose the
Collateral Agent to liability or create any obligations or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Lien upon (or obligations of any Loan Party in respect of)
all interests in the Collateral retained by any Loan Party.

 

(d)               Anything contained in any of the Loan Documents to the
contrary notwithstanding, the Loan Parties, each Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent for the benefit of the
Lenders in accordance with the terms thereof, (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent, the Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and (iii) the
Collateral Agent, as agent for and representative of the Agents and the Lenders
(but not any other Agent or any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled (either directly or through one or more acquisition
vehicles) for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral to be sold (A) at any
public or private sale, (B) at any sale conducted by the Collateral Agent under
the provisions of the Uniform Commercial Code (including pursuant to Sections
9-610 or 9-620 of the Uniform Commercial Code), (C) at any sale or foreclosure
conducted by the Collateral Agent (whether by judicial action or otherwise) in
accordance with applicable law or (D) any sale conducted pursuant to the
provisions of any Debtor Relief Law (including Section 363 of the Bankruptcy
Code), to use and apply all or any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale.

 

(e)                The Collateral Agent shall have no obligation whatsoever to
any Lender to assure that the Collateral exists or is owned by the Loan Parties
or is cared for, protected or insured or has been encumbered or that the Lien
granted to the Collateral Agent pursuant to this Agreement or any other Loan
Document has been properly or sufficiently or lawfully created, perfected,
protected or enforced or is entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Collateral Agent in this Section 10.08 or in any
other Loan Document, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion, given the
Collateral Agent's own interest in the Collateral as one of the Lenders and that
the Collateral Agent shall have no duty or liability whatsoever to any other
Lender, except as otherwise provided herein.

 

 118 

 



Section 10.09    Agency for Perfection. Each Agent and each Lender hereby
appoints each other Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets which, in accordance with Article 9 of the Uniform Commercial Code, can
be perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party. Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent's request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent's instructions. In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan
Documents. Each Loan Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

 

Section 10.10    No Reliance on any Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R.
§§ 1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121),
as hereafter amended or replaced ("CIP Regulations"), or any other Anti-Money
Laundering Laws, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, the Loan Documents or the transactions hereunder or contemplated
hereby: (1) any identity verification procedures, (2) any recordkeeping,
(3) comparisons with government lists, (4) customer notices or (5) other
procedures required under the CIP Regulations or other regulations issued under
the USA PATRIOT Act. Each Lender, Affiliate, participant or assignee subject to
Section 326 of the USA PATRIOT Act will perform the measures necessary to
satisfy its own responsibilities under the CIP Regulations.

 

Section 10.11    No Third Party Beneficiaries. The provisions of this Article
are solely for the benefit of the Secured Parties, and no Loan Party shall have
rights as a third-party beneficiary of any of such provisions.

 

Section 10.12    No Fiduciary Relationship. It is understood and agreed that the
use of the term "agent" herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

 119 

 



Section 10.13    Reports; Confidentiality; Disclaimers. By becoming a party to
this Agreement, each Lender:

 

(a)                is deemed to have requested that each Agent furnish such
Lender, promptly after it becomes available, a copy of each field audit or
examination report with respect to the Parent or any of its Subsidiaries (each,
a "Report") prepared by or at the request of such Agent, and each Agent shall so
furnish each Lender with each such Report,

 

(b)               expressly agrees and acknowledges that the Agents (i) do not
make any representation or warranty as to the accuracy of any Reports, and (ii)
shall not be liable for any information contained in any Reports,

 

(c)                expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that any Agent or other party performing
any audit or examination will inspect only specific information regarding the
Parent and its Subsidiaries and will rely significantly upon the Parent's and
its Subsidiaries' books and records, as well as on representations of their
personnel,

 

(d)               agrees to keep all Reports and other material, non-public
information regarding the Parent and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 12.19, and

 

(e)                without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold any Agent and any
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to the Borrowers, or the
indemnifying Lender's participation in, or the indemnifying Lender's purchase
of, a loan or loans of the Borrowers, and (ii) to pay and protect, and
indemnify, defend and hold any Agent and any other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorneys' fees and costs) incurred by
any such Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

Section 10.14    Collateral Custodian. Upon the occurrence and during the
continuance of any Default or Event of Default, the Collateral Agent or its
designee may at any time and from time to time employ and maintain on the
premises of any Loan Party a custodian selected by the Collateral Agent or its
designee who shall have full authority to do all acts necessary to protect the
Agents' and the Lenders' interests. Each Loan Party hereby agrees to, and to
cause its Subsidiaries to, cooperate with any such custodian and to do whatever
the Collateral Agent or its designee may reasonably request to preserve the
Collateral. All costs and expenses incurred by the Collateral Agent or its
designee by reason of the employment of the custodian shall be the
responsibility of the Borrowers and charged to the Loan Account.

 

 120 

 



Section 10.15    Intercreditor Agreement. Each Lender hereby grants to the
Collateral Agent all requisite authority to enter into or otherwise become bound
by, and to perform its obligations and exercise its rights and remedies under
and in accordance with the terms of, the Intercreditor Agreement and to bind the
Lenders thereto by the Collateral Agent's entering into or otherwise becoming
bound thereby, and no further consent or approval on the part of any Lender is
or will be required in connection with the performance by the Collateral Agent
of the Intercreditor Agreement.

 

Section 10.16    [Reserved].

 

Section 10.17    Collateral Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Collateral Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrowers) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

 

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Secured Parties
(including any claim for the compensation, expenses, disbursements and advances
of the Secured Parties and their respective agents and counsel and all other
amounts due the Secured Parties hereunder and under the other Loan Documents)
allowed in such judicial proceeding; and

 

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Collateral Agent and, in the
event that the Collateral Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Collateral Agent and its agents and counsel, and any other amounts due the
Collateral Agent hereunder and under the other Loan Documents.

 

ARTICLE XI
GUARANTY

 

Section 11.01    Guaranty. Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrowers now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding)
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrowers, being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Secured Parties in enforcing any
rights under the guaranty set forth in this ARTICLE XI. Without limiting the
generality of the foregoing, each Guarantor's liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrowers to the Secured Parties under any Loan Document but for the fact
that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Borrower. Notwithstanding any of the
foregoing, Guaranteed Obligations shall not include any Excluded Swap
Obligations. In no event shall the obligation of any Guarantor hereunder exceed
the maximum amount such Guarantor could guarantee under any Debtor Relief Law.

 

 121 

 



Section 11.02    Guaranty Absolute. Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Secured Parties with respect thereto. Each Guarantor agrees
that this ARTICLE XI constitutes a guaranty of payment when due and not of
collection and waives any right to require that any resort be made by any Agent
or any Lender to any Collateral. The obligations of each Guarantor under this
ARTICLE XI are independent of the Guaranteed Obligations, and a separate action
or actions may be brought and prosecuted against each Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Loan
Party or whether any Loan Party is joined in any such action or actions. The
liability of each Guarantor under this ARTICLE XI shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now or hereafter have in any way relating to, any or all of
the following:

 

(a)                any lack of validity or enforceability of any Loan Document
or any agreement or instrument relating thereto;

 

(b)               any change in the time, manner or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or
otherwise;

 

(c)                any taking, exchange, release or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)               the existence of any claim, set-off, defense or other right
that any Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;

 

(e)                any change, restructuring or termination of the corporate,
limited liability company or partnership structure or existence of any Loan
Party; or

 

 122 

 



(f)                any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
the Secured Parties that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

 

This ARTICLE XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.

 

Section 11.03    Waiver. Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this ARTICLE XI and any requirement that the
Secured Parties exhaust any right or take any action against any Loan Party or
any other Person or any Collateral, (iii) any right to compel or direct any
Secured Party to seek payment or recovery of any amounts owed under this ARTICLE
XI from any one particular fund or source or to exhaust any right or take any
action against any other Loan Party, any other Person or any Collateral, (iv)
any requirement that any Secured Party protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or exhaust any right
to take any action against any Loan Party, any other Person or any Collateral,
and (v) any other defense available to any Guarantor. Each Guarantor agrees that
the Secured Parties shall have no obligation to marshal any assets in favor of
any Guarantor or against, or in payment of, any or all of the Obligations. Each
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated herein and that the waiver set forth in
this Section 11.03 is knowingly made in contemplation of such benefits. Each
Guarantor hereby waives any right to revoke this ARTICLE XI, and acknowledges
that this ARTICLE XI is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

 

Section 11.04    Continuing Guaranty; Assignments. This ARTICLE XI is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
Contingent Indemnity Obligations) and all other amounts payable under this
ARTICLE XI and the Final Maturity Date, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, pledgees, transferees and assigns. Without
limiting the generality of the foregoing clause (c), any Lender may pledge,
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or any portion of its
Commitments or its Loans owing to it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
such Lender herein or otherwise, in each case as provided in Section 12.07.

 

Section 11.05    Subrogation. No Guarantor will exercise any rights that it may
now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor's obligations under this ARTICLE XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Secured Parties against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations (other than Contingent Indemnity Obligations) and all
other amounts payable under this ARTICLE XI shall have been paid in full in cash
and the Final Maturity Date shall have occurred. If any amount shall be paid to
any Guarantor in violation of the immediately preceding sentence at any time
prior to the later of the payment in full in cash of the Guaranteed Obligations
(other than Contingent Indemnity Obligations) and all other amounts payable
under this ARTICLE XI and the Final Maturity Date, such amount shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this ARTICLE XI, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Guaranteed Obligations or other amounts payable under this ARTICLE XI thereafter
arising. If (i) any Guarantor shall make payment to the Secured Parties of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this ARTICLE XI shall be paid in
full in cash and (iii) the Final Maturity Date shall have occurred, the Secured
Parties will, at such Guarantor's request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.

 

 123 

 



Section 11.06    Contribution. All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty. Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty such that its Aggregate Payments exceeds
its Fair Share as of such date, such Guarantor shall be entitled to a
contribution from each of the other Guarantors in an amount sufficient to cause
each Guarantor's Aggregate Payments to equal its Fair Share as of such date.
"Fair Share" means, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the Guaranteed Obligations. "Fair
Share Contribution Amount" means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the "Fair Share
Contribution Amount" with respect to any Guarantor for purposes of this Section
11.06, any assets or liabilities of such Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Guarantor. "Aggregate Payments" means, with respect to any
Guarantor as of any date of determination, an amount equal to (A) the aggregate
amount of all payments and distributions made on or before such date by such
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 11.06), minus (B) the aggregate amount of all payments received
on or before such date by such Guarantor from the other Guarantors as
contributions under this Section 11.06. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Guarantor. The allocation among
Guarantors of their obligations as set forth in this Section 11.06 shall not be
construed in any way to limit the liability of any Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 11.06.

 



 124 

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.01    Notices, Etc.

 

(a)                Notices Generally. All notices and other communications
provided for hereunder shall be in writing and shall be delivered by hand, sent
by registered or certified mail (postage prepaid, return receipt requested),
overnight courier, or telecopier. In the case of notices or other communications
to any Loan Party, Administrative Agent or the Collateral Agent, as the case may
be, they shall be sent to the respective address set forth below (or, as to each
party, at such other address as shall be designated by such party in a written
notice to the other parties complying as to delivery with the terms of this
Section 12.01):

 

SMTC Corporation
7050 Woodbine Avenue, Suite 300
Markham, Ontario, Canada L3R 4G8
Attention:
Telephone:
Email:

 

with a copy to:

 

Perkins Coie LLP
505 Howard Street, Suite 1000
San Francisco, California 94105

Attention:
Telephone:
Telecopier:

Email:

 

if to the Administrative Agent or the Collateral Agent, to it at the following
address:

 

TCW Asset Management Company LLC
200 Clarendon Street, 51st Floor
Boston, Massachusetts 02116
Attention:
Telephone:
Email:

 

 125 

 



in each case, with a copy to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention:
Telephone:
Telecopier:
Email:

 

and a copy to:

 

Cortland Capital Market Services LLC
225 W. Washington Street, 9th Floor
Chicago, Illinois  60606
Attention: 
Telephone: 
Telecopier: 
Email: 

 

All notices or other communications sent in accordance with this Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (i) notices
sent by overnight courier service shall be deemed to have been given when
received and (ii) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient), provided, further that notices to any Agent
pursuant to Article II shall not be effective until received by such Agent.

 

(b)               Electronic Communications.

 

(i)                 Each Agent and the Administrative Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e mail and
Internet or intranet websites) pursuant to procedures approved by the Agents,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Agents that it is incapable of
receiving notices under such Article by electronic communication.

 

(ii)               Unless the Administrative Agent otherwise prescribes, (A)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender's receipt of an acknowledgement from the intended
recipient (such as by the "return receipt requested" function, as available,
return e-mail or other written acknowledgement), and (B) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (A), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (A) and (B) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

 126 

 



Section 12.02    Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed (x) in the case of an amendment, consent or waiver to
cure any ambiguity, omission, defect or inconsistency or granting a new Lien for
the benefit of the Agents and the Lenders or extending an existing Lien over
additional property, by the Agents and the Borrowers (or by the Administrative
Borrower on behalf of the Borrowers), (y) in the case of any other waiver or
consent, by the Required Lenders (or by the Collateral Agent with the consent of
the Required Lenders) with a copy to each Agent (if not a signatory thereto) and
(z) in the case of any other amendment, by the Required Lenders (or by the
Collateral Agent with the consent of the Required Lenders), with a copy to each
Agent (if not a signatory thereto), and the Borrowers (or by the Administrative
Borrower on behalf of the Borrowers), and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall:

 

(i)                 increase the Commitment of any Lender, reduce the principal
of, or interest on, the Loans payable to any Lender, reduce the amount of any
fee payable for the account of any Lender, or postpone or extend any scheduled
date fixed for any payment of principal of, or interest or fees on, the Loans
payable to any Lender, in each case, without the written consent of such Lender;

 

(ii)               increase the Total Term Loan Commitment without the written
consent of each Lender;

 

(iii)             change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans that is required for the Lenders or any of
them to take any action hereunder without the written consent of each Lender;

 

(iv)             amend the definition of "Required Lenders" or "Pro Rata Share"
without the written consent of each Lender;

 

(v)               release all or a substantial portion of the Collateral (except
as otherwise provided in this Agreement and the other Loan Documents),
subordinate any Lien granted in favor of the Collateral Agent for the benefit of
the Agents and the Lenders, or release any Borrower or any Guarantor (except in
connection with a Disposition of the Equity Interests thereof permitted by
Section 7.02(c)(ii)), in each case, without the written consent of each Lender;
or

 

(vi)             amend, modify or waive Section 4.02, Section 4.03 or this
Section 12.02 of this Agreement without the written consent of each Lender.

 

(b)               Notwithstanding anything to the contrary in Section 12.02(a):

 

 127 

 



(i)                 no amendment, waiver or consent shall, unless in writing and
signed by an Agent, affect the rights or duties of such Agent (but not in its
capacity as a Lender) under this Agreement or the other Loan Documents;

 

(ii)               any amendment, waiver or consent to any provision of this
Agreement (including Sections 4.01 and 4.02) that permits any Loan Party, any
equity holder of the Parent or any of their respective Affiliates to purchase
Loans on a non-pro rata basis, become an eligible assignee pursuant to Section
12.07 and/or make offers to make optional prepayments on a non-pro rata basis
shall require the prior written consent of the Required Lenders rather than the
prior written consent of each Lender directly affected thereby;

 

(iii)             no consent of any Loan Party shall be required to change any
order of priority set forth in Section 2.05(d) and Section 4.03;

 

(iv)             if the Administrative Agent determines that either inadequate
or insufficient quotations of the London interbank offered rate exist or the use
of "LIBOR" has been or will be discontinued, the Administrative Agent, the
Required Lenders and the Administrative Borrower may amend the definition of
"LIBOR" and other related provisions to provide for a substitute interest rate
index and to include other provisions that are at such time customary in the
lending markets of the Administrative Agent and such Required Lenders (as
determined by the Administrative Agent and the Required Lenders, such
determination to be conclusive absent manifest error); and

 

(v)               no Defaulting Lender, Loan Party, equity holder of the Parent
or any of their respective Affiliates that is a Lender shall have any right to
approve or disapprove any amendment, waiver or consent under the Loan Documents
and any Loans held by such Person for purposes hereof shall be automatically
deemed to be voted pro rata according to the Loans of all other Lenders in the
aggregate (other than such Defaulting Lender, Loan Party, equity holder of the
Parent or Affiliate).

 

(c)                If any action to be taken by the Lenders hereunder requires
the consent, authorization, or agreement of all of the Lenders or any Lender
affected thereby, and a Lender (the "Holdout Lender") fails to give its consent,
authorization, or agreement, then the Collateral Agent, upon at least 5 Business
Days prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute lenders (each, a "Replacement
Lender"), and the Holdout Lender shall have no right to refuse to be replaced
hereunder. Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given. Prior to the effective date of such
replacement, the Holdout Lender and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Holdout Lender being
repaid its share of the outstanding Obligations without any premium or penalty
of any kind whatsoever. If the Holdout Lender shall refuse or fail to execute
and deliver any such Assignment and Acceptance prior to the effective date of
such replacement, the Holdout Lender shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 12.07. Until such time as
the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make its Pro Rata Share of Loans.

 

 128 

 



Section 12.03    No Waiver; Remedies, Etc. No failure on the part of any Agent
or any Lender to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.

 

Section 12.04    Expenses; Taxes; Attorneys' Fees. The Borrowers will pay,
within ten days of written demand, all reasonable and documented out-of-pocket
costs and expenses incurred by or on behalf of each Agent (and, in the case of
clauses (c) through (f) and (j) through (m) below, each Lender), regardless of
whether the transactions contemplated hereby are consummated, including, without
limitation, reasonable fees, costs, client charges and expenses of counsel for
each Agent (and, in the case of clauses (c) through (f) and (j) through (m)
below, each Lender), accounting, due diligence, periodic field audits, physical
counts, valuations, investigations, searches and filings, monitoring of assets,
appraisals of Collateral, the rating of the Loans, title searches and reviewing
environmental assessments, miscellaneous disbursements, examination, travel,
lodging and meals, arising from or relating to: (a) the negotiation,
preparation, execution, delivery, performance and administration of this
Agreement and the other Loan Documents (including, without limitation, the
preparation of any additional Loan Documents pursuant to Section 7.01(b) or the
review of any of the agreements, instruments and documents referred to in
Section 7.01(f)), (b) any requested amendments, waivers or consents to this
Agreement or the other Loan Documents whether or not such documents become
effective or are given, (c) the preservation and protection of the Agents' or
any of the Lenders' rights under this Agreement or the other Loan Documents, (d)
the defense of any claim or action asserted or brought against any Agent or any
Lender by any Person that arises from or relates to this Agreement, any other
Loan Document, the Agents' or the Lenders' claims against any Loan Party, or any
and all matters in connection therewith, (e) the commencement or defense of, or
intervention in, any court proceeding arising from or related to this Agreement
or any other Loan Document, (f) the filing of any petition, complaint, answer,
motion or other pleading by any Agent or any Lender, or the taking of any action
in respect of the Collateral or other security, in connection with this
Agreement or any other Loan Document, (g) the protection, collection, lease,
sale, taking possession of or liquidation of, any Collateral or other security
in connection with this Agreement or any other Loan Document, (h) any attempt to
enforce any Lien or security interest in any Collateral or other security in
connection with this Agreement or any other Loan Document, (i) any attempt to
collect from any Loan Party, (j) any Environmental Claim, Environmental
Liability or Remedial Action arising from or in connection with the past,
present or future operations of, or any property currently, formerly or in the
future owned, leased or operated by, any Loan Party, any of its Subsidiaries or
any predecessor in interest, (k) any Environmental Lien, (l) the rating of the
Loans by one or more rating agencies in connection with any Lender's
Securitization, or (m) the receipt by any Agent or any Lender of any advice from
professionals with respect to any of the foregoing. Without limitation of the
foregoing or any other provision of any Loan Document: (x) the Borrowers agree
to pay all broker fees that may become due in respect of any brokers retained by
the Borrowers connection with the transactions contemplated by this Agreement
and the other Loan Documents and (y) if the Borrowers fail to perform any
covenant or agreement contained herein or in any other Loan Document, any Agent
may itself perform or cause performance of such covenant or agreement, and the
reasonable expenses of such Agent incurred in connection therewith shall be
reimbursed on demand by the Borrowers. The obligations of the Borrowers under
this Section 12.04 shall survive the repayment of the Obligations and discharge
of any Liens granted under the Loan Documents.

 

 129 

 



Section 12.05    Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, any Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender or any of their
respective Affiliates to or for the credit or the account of any Loan Party
against any and all obligations of the Loan Parties either now or hereafter
existing under any Loan Document, irrespective of whether or not such Agent or
such Lender shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of set-off, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.04 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agents and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. Each Agent and each Lender
agrees to notify such Loan Party promptly after any such set-off and application
made by such Agent or such Lender or any of their respective Affiliates provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Agents and the Lenders under this
Section 12.05 are in addition to the other rights and remedies (including other
rights of set-off) which the Agents and the Lenders may have under this
Agreement or any other Loan Documents of law or otherwise.

 

Section 12.06    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.07    Assignments and Participations.

 

(a)                This Agreement and the other Loan Documents shall be binding
upon and inure to the benefit of each Loan Party and each Agent and each Lender
and their respective successors and assigns; provided, however, that none of the
Loan Parties may assign or transfer any of its rights hereunder or under the
other Loan Documents without the prior written consent of each Lender and any
such assignment without the Lenders' prior written consent shall be null and
void.

 

 130 

 



(b)               Subject to the conditions set forth in clause (c) below, each
Lender may assign to one or more other lenders or other entities all or a
portion of its rights and obligations under this Agreement with respect to all
or a portion of its Term Loan Commitment and any Term Loan made by it with the
written consent of the Administrative Agent and the Administrative Borrower;
provided, however, that (i) no written consent of the Administrative Agent or
the Administrative Borrower shall be required if such assignment is in
connection with any merger, consolidation, sale, transfer, or other disposition
of all or any substantial portion of the business or loan portfolio of such
Lender and (ii) the written consent of the Administrative Borrower (A) shall not
be unreasonably withheld, conditioned or delayed, (B) shall not be required in
connection with any assignment by a Lender to a Lender, an Affiliate of such
Lender or a Related Fund of such Lender, (C) shall not be required (1) if such
assignment is to a Person other than a Competitor, upon the occurrence and
during the continuance of an Event of Default and (2) if such assignment is to a
Competitor, upon the occurrence and during the continuance of an Event of
Default under Section 9.01(a), Section 9.01(c) (solely with respect to the
failure of the Loan Parties to perform or comply with any covenant or agreement
contained in Section 7.02(g) or Section 7.03), Section 9.01(f) or Section
9.01(g) and (D) shall be deemed given if not denied by the Administrative
Borrower within 5 Business Days of the date of the request therefor and, with
respect to any denial, shall be accompanied by a written explanation thereof.

 

(c)                Assignments shall be subject to the following additional
conditions:

 

(i)                 Each such assignment shall be in an amount which is at least
$5,000,000 or a multiple of $1,000,000 in excess thereof (or the remainder of
such Lender's Commitment) (except such minimum amount shall not apply to an
assignment by a Lender to (A) a Lender, an Affiliate of such Lender or a Related
Fund of such Lender or (B) a group of new Lenders, each of whom is an Affiliate
or Related Fund of each other to the extent the aggregate amount to be assigned
to all such new Lenders is at least $5,000,000 or a multiple of $1,000,000 in
excess thereof);

 

(ii)               The parties to each such assignment shall execute and deliver
to the Administrative Agent (with a copy to the Collateral Agent), for its
acceptance, an Assignment and Acceptance, together with any promissory note
subject to such assignment and any information required by Section 7.02(q), and
such parties shall deliver to the Administrative Agent, for its own account, a
processing and recordation fee of $5,000 (except the payment of such fee shall
not be required in connection with an assignment by a Lender to a Lender, an
Affiliate of such Lender or a Related Fund of such Lender), a duly executed IRS
Form W-9, and all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act; and

 

(iii)             No such assignment shall be made to (A) any Loan Party, any
equity holder of the Parent or any of their respective Affiliates or (B) any
Defaulting Lender or any of its Affiliates, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), in the case of each of clauses (A) and (B), without the prior
written consent of the Collateral Agent.

 

 131 

 



(d)               Upon the execution, delivery and acceptance of each Assignment
and Acceptance, from and after the effective date specified therein and
recordation thereof by the Administrative Agent on the Register in accordance
with Section 12.07(f), (A) the assignee thereunder shall become a "Lender"
hereunder and, in addition to the rights and obligations hereunder held by it
immediately prior to such effective date, have the rights and obligations
hereunder that have been assigned to it pursuant to such Assignment and
Acceptance and (B) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto). No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this clause (d).

 

(e)                By executing and delivering an Assignment and Acceptance, the
assigning Lender and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto; (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or any of its Subsidiaries or the performance or observance by
any Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (iv)
such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.

 

(f)                The Administrative Agent shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain, or cause to be
maintained at the Payment Office, a copy of each fully completed Assignment and
Acceptance delivered to it by the Collateral Agent and a register (the
"Register") for the recordation of the names and addresses of the Lenders and
the Commitments of, and the principal amount of the Loans (and stated interest
thereon) (the "Registered Loans") owing to each Lender from time to time. The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Administrative Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior written notice.

 

 132 

 



(g)               Upon receipt by the Administrative Agent of a fully completed
Assignment and Acceptance, $5,000 processing and recordation fee, if applicable,
a duly executed IRS Form W-9, and all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA PATRIOT Act, the Administrative Agent shall record the information contained
therein in the Register (as adjusted to reflect any principal payments on or
amounts capitalized and added to the principal balance of the Loans and/or
Commitment reductions made subsequent to the effective date of the applicable
assignment, as confirmed in writing by the corresponding assignor and assignee
in conjunction with delivery of the assignment to the Collateral Agent).

 

(h)               A Registered Loan (and the registered note, if any, evidencing
the same) may be assigned or sold in whole or in part only by registration of
such assignment or sale on the Register (and each registered note shall
expressly so provide). Any assignment or sale of all or part of such Registered
Loan (and the registered note, if any, evidencing the same) may be effected only
by registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).

 

(i)                 In the event that any Lender sells participations in a
Registered Loan, such Lender shall, acting for this purpose as a non-fiduciary
agent on behalf of the Borrowers, maintain, or cause to be maintained, a
register, on which it enters the name of all participants in the Registered
Loans held by it and the principal amount (and stated interest thereon) of the
portion of the Registered Loan that is the subject of the participation
(the "Participant Register"). A Registered Loan (and the registered note, if
any, evidencing the same) may be participated in whole or in part only by
registration of such participation on the Participant Register (and each
registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. The Participant Register shall be available for inspection by the
Administrative Borrower and any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(j)                 Any Non-U.S. Lender who purchases or is assigned or
participates in any portion of such Registered Loan shall comply with Section
2.09(d).

 

(k)               Each Lender may sell participations to one or more banks or
other entities in or to all or a portion of its rights and obligations under
this Agreement and the other Loan Documents (including, without limitation, all
or a portion of its Commitments and the Loans made by it); provided, that (i)
such Lender's obligations under this Agreement (including without limitation,
its Commitments hereunder) and the other Loan Documents shall remain unchanged;
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and the Borrowers, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement and
the other Loan Documents; and (iii) a participant shall not be entitled to
require such Lender to take or omit to take any action hereunder except (A)
action directly effecting an extension of the maturity dates or decrease in the
principal amount of the Loans, (B) action directly effecting an extension of the
due dates or a decrease in the rate of interest payable on the Loans or the fees
payable under this Agreement, or (C) actions directly effecting a release of all
or a substantial portion of the Collateral or any Loan Party (except as set
forth in Section 10.08 of this Agreement or any other Loan Document). The Loan
Parties agree that each participant shall be entitled to the benefits of Section
2.09 and Section 2.10 of this Agreement with respect to its participation in any
portion of the Commitments and the Loans as if it was a Lender.

 

 133 

 



(l)                 Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or loans made to such Lender pursuant to
securitization or similar credit facility (a "Securitization"); provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. The Loan Parties shall cooperate with such Lender and its Affiliates to
effect the Securitization including, without limitation, by providing such
information as may be reasonably requested by such Lender in connection with the
rating of its Loans or the Securitization.

 

Section 12.08    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telecopier or electronic
mail also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement. The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

Section 12.09                  Governing Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN
RESPECT OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.

 

Section 12.10                  Consent to Jurisdiction; Service of Process and
Venue.

 

 134 

 



(a)                ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
IN THE COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY
HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS
PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
ADMINISTRATIVE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH IN Section
12.01, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING. THE LOAN
PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE AGENTS AND THE LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN
PARTY IN ANY OTHER JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT
ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

 

(b)               Each Foreign Loan Party hereby irrevocably appoints C T
Corporation System (the "Process Agent"), with an office on the date hereof at
111 Eighth Avenue, New York 10011, as its agent to receive on behalf of each
Foreign Loan Party service of the summons and complaint and any other process
which may be served in any action or proceeding described above. Such service
may be made by mailing or delivering a copy of such process to each Foreign Loan
Party, in care of the Process Agent at the address specified above for such
Process Agent, and such Foreign Loan Party hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. Each Foreign
Loan Party covenants and agrees that, for so long as it shall be bound under
this Agreement or any other Loan Document, it shall maintain a duly appointed
agent for the service of summons and other legal process in New York, New York,
United States of America, for the purposes of any legal action, suit or
proceeding brought by any party in respect of this Agreement or such other Loan
Document and shall keep the Agents advised of the identity and location of such
agent. If for any reason there is no authorized agent for service of process in
New York, each Foreign Loan Party irrevocably consents to the service of process
out of the said courts by mailing copies thereof by registered United States air
mail postage prepaid to it at its address specified in Section 12.01. Nothing in
this Section 12.10 shall affect the right of any Secured Party to (i) commence
legal proceedings or otherwise sue any Foreign Loan Party in the country in
which it is domiciled or in any other court having jurisdiction over such
Foreign Loan Party or (ii) serve process upon any Foreign Loan Party in any
manner authorized by the laws of any such jurisdiction.

 

 135 

 



Section 12.11    Waiver of Jury Trial, Etc. EACH LOAN PARTY, EACH AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.

 

Section 12.12    Consent by the Agents and Lenders. Except as otherwise
expressly set forth herein to the contrary or in any other Loan Document, if the
consent, approval, satisfaction, determination, judgment, acceptance or similar
action (an "Action") of any Agent or any Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which any Loan Party is a party and to which any Agent or any Lender has
succeeded thereto, such Action shall be required to be in writing and may be
withheld or denied by such Agent or such Lender, in its sole discretion, with or
without any reason, and without being subject to question or challenge on the
grounds that such Action was not taken in good faith.

 

Section 12.13    No Party Deemed Drafter. Each of the parties hereto agrees that
no party hereto shall be deemed to be the drafter of this Agreement.

 

Section 12.14    Reinstatement; Certain Payments. If any claim is ever made upon
any Secured Party for repayment or recovery of any amount or amounts received by
such Secured Party in payment or on account of any of the Obligations, such
Secured Party shall give prompt notice of such claim to each other Agent and
Lender and the Administrative Borrower, and if such Secured Party repays all or
part of such amount by reason of (i) any judgment, decree or order of any court
or administrative body having jurisdiction over such Secured Party or any of its
property, or (ii) any good faith settlement or compromise of any such claim
effected by such Secured Party with any such claimant, then and in such event
each Loan Party agrees that (A) any such judgment, decree, order, settlement or
compromise shall be binding upon it notwithstanding the cancellation of any
Indebtedness hereunder or under the other Loan Documents or the termination of
this Agreement or the other Loan Documents, and (B) it shall be and remain
liable to such Secured Party hereunder for the amount so repaid or recovered to
the same extent as if such amount had never originally been received by such
Secured Party.

 

 136 

 



Section 12.15    Indemnification; Limitation of Liability for Certain Damages.

 

(a)                In addition to each Loan Party's other Obligations under this
Agreement, each Loan Party agrees to, jointly and severally, defend, protect,
indemnify and hold harmless each Secured Party and all of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively called the "Indemnitees") from and against any and all losses,
damages, liabilities, obligations, penalties, fees, reasonable costs and
expenses (including, without limitation, reasonable attorneys' fees, costs and
expenses) incurred by such Indemnitees, whether prior to or from and after the
Effective Date, whether direct, indirect or consequential, as a result of or
arising from or relating to or in connection with any of the following: (i) the
negotiation, preparation, execution or performance or enforcement of this
Agreement, any other Loan Document or of any other document executed in
connection with the transactions contemplated by this Agreement, (ii) any
Agent's or any Lender's furnishing of funds to the Borrowers under this
Agreement or the other Loan Documents, including, without limitation, the
management of any such Loans, or the Borrowers' use of the proceeds thereof,
(iii) the Agents and the Lenders relying on any instructions of the
Administrative Borrower or the handling of the Loan Account and Collateral of
the Borrowers as herein provided, (iv) any matter relating to the financing
transactions contemplated by this Agreement or the other Loan Documents or by
any document executed in connection with the transactions contemplated by this
Agreement or the other Loan Documents, or (v) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (collectively, the "Indemnified Matters");
provided, however, that the Loan Parties shall not have any obligation to any
Indemnitee under this subsection (a) for any Indemnified Matter caused by the
gross negligence or willful misconduct of such Indemnitee (or its respective
Affiliates, officers, directors, employees, attorneys, consultants and agents),
or the material breach of such Indemnitee’s (or its respective Affiliates,
officers, directors, employees, attorneys, consultants and agents) obligation to
fund the Loans under this Agreement, in each case, as determined by a final
non-appealable judgment of a court of competent jurisdiction.

 

(b)               The indemnification for all of the foregoing losses, damages,
fees, costs and expenses of the Indemnitees set forth in this Section 12.15 are
chargeable against the Loan Account. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section 12.15 may be
unenforceable because it is violative of any law or public policy, each Loan
Party shall, jointly and severally, contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.

 

(c)                No Loan Party shall assert, and each Loan Party hereby
waives, any claim against the Indemnitees, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Loan Party hereby waives, releases
and agrees not to sue upon any such claim or seek any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 

 137 

 



(d)               The indemnities and waivers set forth in this Section 12.15
shall survive the repayment of the Obligations and discharge of any Liens
granted under the Loan Documents.

 

Section 12.16    Records. The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, shall at all times be ascertained from
the records of the Agents, which shall be conclusive and binding absent manifest
error.

 

Section 12.17    Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in Section 5.01 hereof have been satisfied or
waived in writing by the Agents, and thereafter shall be binding upon and inure
to the benefit of each Loan Party, each Agent and each Lender, and their
respective successors and assigns, except that the Loan Parties shall not have
the right to assign their rights hereunder or any interest herein without the
prior written consent of each Agent and each Lender, and any assignment by any
Lender shall be governed by Section 12.07 hereof.

 

Section 12.18    Highest Lawful Rate. It is the intention of the parties hereto
that each Agent and each Lender shall conform strictly to usury laws applicable
to it. Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to such
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed as follows: (i) the aggregate of
all consideration which constitutes interest under law applicable to any Agent
or any Lender that is contracted for, taken, reserved, charged or received by
such Agent or such Lender under this Agreement or any other Loan Document or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Agent or such Lender on the principal amount of the Obligations (or, to
the extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender, as applicable,
to the Borrowers); and (ii) in the event that the maturity of the Obligations is
accelerated by reason of any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Agent or any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall,
subject to the last sentence of this Section 12.18, be canceled automatically by
such Agent or such Lender, as applicable, as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Agent or such
Lender, as applicable, on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender to the
Borrowers). All sums paid or agreed to be paid to any Agent or any Lender for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Agent or such Lender, be amortized,
prorated, allocated and spread throughout the full term of the Loans until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (x) the amount of interest payable to any
Agent or any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Agent or such Lender pursuant to this Section 12.18 and (y)
in respect of any subsequent interest computation period the amount of interest
otherwise payable to such Agent or such Lender would be less than the amount of
interest payable to such Agent or such Lender computed at the Highest Lawful
Rate applicable to such Agent or such Lender, then the amount of interest
payable to such Agent or such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Agent or such Lender until the total amount of interest
payable to such Agent or such Lender shall equal the total amount of interest
which would have been payable to such Agent or such Lender if the total amount
of interest had been computed without giving effect to this Section 12.18.

 

 138 

 



For purposes of this Section 12.18, the term "applicable law" shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.

 

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

 

Section 12.19    Confidentiality. Each Agent and each Lender agrees (on behalf
of itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents which is
identified in writing by the Loan Parties as being confidential at the time the
same is delivered to such Person (and which at the time is not, and does not
thereafter become, publicly available or available to such Person from another
source not known to be subject to a confidentiality obligation to such Person
not to disclose such information), provided that nothing herein shall limit the
disclosure by any Agent or any Lender of any such information (i) to its
Affiliates and to its and its Affiliates' respective equityholders (including,
without limitation, partners), directors, officers, employees, agents, trustees,
counsel, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential in accordance
with this Section 12.19); (ii) to any other party hereto; (iii) to any permitted
assignee or participant (or prospective assignee or participant which is a
permitted assignee or participant as of the time of such disclosure) or any
party to a Securitization so long as such assignee or participant (or
prospective assignee or participant) or party to a Securitization first agrees,
in writing, to be bound by confidentiality provisions similar in substance to
this Section 12.19; (iv) to the extent required by any Requirement of Law or
judicial process or as otherwise requested by any Governmental Authority; (v) to
the National Association of Insurance Commissioners or any similar organization,
any examiner, auditor or accountant or any nationally recognized rating agency
or otherwise to the extent consisting of general portfolio information that does
not identify Loan Parties; (vi) in connection with any litigation to which any
Agent or any Lender is a party; (vii) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; or (viii) with the consent of the Administrative
Borrower.

 

 139 

 



Section 12.20    Public Disclosure. Each Loan Party agrees that neither it nor
any of its Affiliates will now or in the future issue any press release or other
public disclosure using the name of an Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of such Agent or such Lender, except to the
extent that such Loan Party or such Affiliate is required to do so under
applicable law (in which event, such Loan Party or such Affiliate will consult
with such Agent or such Lender before issuing such press release or other public
disclosure). Each Loan Party hereby authorizes each Agent and each Lender, after
consultation with the Borrowers, to advertise the closing of the transactions
contemplated by this Agreement, and to make appropriate announcements of the
financial arrangements entered into among the parties hereto, as such Agent or
such Lender shall deem appropriate, including, without limitation, on a home
page or similar place for dissemination of information on the Internet or
worldwide web, or in announcements commonly known as tombstones, in such trade
publications, business journals, newspapers of general circulation and to such
selected parties as such Agent or such Lender shall deem appropriate.

 

Section 12.21    Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

Section 12.22    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Borrowers that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the entities composing the Borrowers, which
information includes the name and address of each such entity and other
information that will allow such Lender to identify the entities composing the
Borrowers in accordance with the USA PATRIOT Act. Each Loan Party agrees to take
such action and execute, acknowledge and deliver at its sole cost and expense,
such instruments and documents as any Lender may reasonably require from time to
time in order to enable such Lender to comply with the USA PATRIOT Act.

 

Section 12.23    Judgment Currency. This is an international financial
transaction in which the specification of a currency and payment in New York is
of the essence. Dollars shall be the currency of account in the case of all
payments pursuant to or arising under this Agreement or under any other Loan
Document, and all such payments shall be made to the Administrative Agent's
Account in New York in immediately available funds. To the fullest extent
permitted by applicable law, the obligations of each Loan Party to the Secured
Parties under this Agreement and under the other Loan Documents shall not be
discharged by any amount paid in any other currency or in a place other than to
the Administrative Agent's Account in New York to the extent that the amount so
paid after conversion under this Agreement and transfer to New York does not
yield the amount of Dollars in New York due under this Agreement and under the
other Loan Documents. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder in Dollars into another currency
(the "Other Currency"), to the fullest extent permitted by applicable law, the
rate of exchange used shall be that at which the Administrative Agent could, in
accordance with normal procedures, purchase Dollars with the Other Currency on
the Business Day preceding that on which final judgment is given. The obligation
of each Loan Party in respect of any such sum due from it to the Secured Parties
hereunder shall, notwithstanding any judgment in such Other Currency, be
discharged only to the extent that, on the Business Day immediately following
the date on which the Administrative Agent receives any sum adjudged to be so
due in the Other Currency, the Administrative Agent may, in accordance with
normal banking procedures, purchase Dollars with the Other Currency. If the
Dollars so purchased are less than the sum originally due to the Secured Parties
in Dollars, each Loan Party agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify the Secured Parties against such loss, and if
the Dollars so purchased exceed the sum originally due to the Secured Parties in
Dollars, the Secured Parties agrees to remit to the Loan Parties such excess.

 

 140 

 



Section 12.24    Waiver of Immunity. To the extent that any Loan Party has or
hereafter may acquire (or may be attributed, whether or not claimed) any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service of process or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) with respect to
itself or any of its property, such Loan Party hereby irrevocably waives and
agrees not to plead or claim, to the fullest extent permitted by law, such
immunity in respect of (a) its obligations under the Loan Documents, (b) any
legal proceedings to enforce such obligations and (c) any legal proceedings to
enforce any judgment rendered in any proceedings to enforce such obligations.
Each Loan Party hereby agrees that the waivers set forth in this Section 12.24
shall be to the fullest extent permitted under the Foreign Sovereign Immunities
Act and are intended to be irrevocable for purposes of the Foreign Sovereign
Immunities Act.

 

Section 12.25    English Language. This Agreement and each other Loan Document
have been negotiated and executed in English. All certificates, reports, notices
and other documents and communications given or delivered by any party hereto
pursuant to this Agreement or any other Loan Document shall be in English or, if
not in English, accompanied by a certified English translation thereof. The
English version of any such document shall control the meaning of the matters
set forth herein.

 

Section 12.26    Exercise of Remedies; Revolving Loan Priority Collateral.
Notwithstanding anything herein to the contrary, the right of the Collateral
Agent to exercise any remedy with respect to the liens and security interests
granted to the Collateral Agent pursuant to

 



 141 

 

this Agreement and each other Loan Document is subject to the provisions of the
Intercreditor Agreement. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, any obligation of any Loan
Party hereunder and under each other Loan Document with respect to the delivery
or control of any Collateral that constitutes Revolving Loan Priority Collateral
shall be deemed to be satisfied if such Loan Party delivers or provides control
of such Revolving Loan Priority Collateral to the Revolving Loan Agent in
accordance with the requirements of the corresponding provision of the
applicable Revolving Loan Document.  Any representation, warranty, covenant or
other obligation of any Loan Party hereunder to create a “first priority”
security interest in any Collateral that constitutes Revolving Loan Priority
Collateral shall be first priority other than any Lien in favor of the Revolving
Loan Agent. 

 

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



 142 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 



  BORROWERS:           MC ASSEMBLY, LLC,   as a Borrower                   By:  
      Name:       Title:                     MC ASSEMBLY INTERNATIONAL, LLC,  
as a Borrower                   By:         Name:       Title:                  
  MC TEST SERVICE, INC.,   as a Borrower                   By:         Name:    
  Title:                     SMTC MANUFACTURING CORPORATION OF CALIFORNIA,   as
a Borrower                   By:         Name:       Title:  :



 

[Signature Page to Financing

Agreement]

 



 



  SMTC MEX HOLDINGS INC.,   as a Borrower                   By:         Name:  
    Title:                     GUARANTORS:           HTM HOLDINGS, INC.,   as a
Guarantor                   By:         Name:       Title:                    
MC ASSEMBLY HOLDINGS, INC.,   as a Guarantor                   By:         Name:
      Title:                             SMTC CORPORATION,   as a Guarantor    
              By:         Name:       Title:  



 

 2 

 



 



  AGENTS:           TCW ASSET MANAGEMENT COMPANY LLC,   as Administrative Agent
and as Collateral Agent         By:       Name:     Title:              
LENDERS:         TCW DIRECT LENDING VII LLC         By: TCW Asset Management
Company LLC, its Investment Advisor,   as a Lender         By:       Name:    
Title:               WEST VIRGINIA DIRECT LENDING LLC         By: TCW Asset
Management Company LLC,   Its Investment Advisor,   as a Lender         By:    
  Name:     Title:               TCW BRAZOS FUND LLC         By: TCW Asset
Management Company LLC, its Investment Advisor,   as a Lender         By:      
Name:     Title:            

 

[Signature Page to Financing

Agreement]

 



  TCW SKYLINE LENDING, L.P.         By:  TCW Asset Management Company LLC, its
Investment Advisor,   as a Lender         By:       Name:     Title:            
  NJ/TCW DIRECT LENDING LLC         By:  TCW Asset Management Company LLC, its
Investment Advisor,   as a Lender         By:       Name:     Title:



 

 

 

2

--------------------------------------------------------------------------------

